 



     
Customer/Service Provider Confidential
  Execution Copy

EXHIBIT 10.1

AGREEMENT
FOR BUSINESS PROCESS AND SUPPORT SERVICES
BETWEEN
NISOURCE CORPORATE SERVICES COMPANY
AND
INTERNATIONAL BUSINESS MACHINES CORPORATION

 



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

TABLE OF CONTENTS
Page

         
1. RECITALS/STRUCTURE OF AGREEMENT/TERM
    1  
1.1 Recitals
    1  
1.2 Structure of Agreement
    2  
1.3 Term of Agreement
    2  
1.4 Extension of Services
    2  
 
       
2. DEFINITIONS
    3  
2.1 Definitions Exhibit
    3  
2.2 Other Terms
    3  
 
       
3. THE SERVICES
    3  
3.1 Obligation to Provide Services
    3  
3.2 Service Levels/Service Credits
    4  
3.3 Business Continuity Planning Services and Disaster Recovery Services
    5  
3.4 Audits
    5  
3.5 Service Provider Cooperation with Authorized User Examinations
    8  
3.6 Equipment and Facilities
    8  
3.7 Security
    12  
3.8 Technical Architecture/Technology Refresh/Technology and Business Process
Evolution
    12  
3.9 Customer Owned Software — Existing
    13  
3.10 Third Party Provider Software — Existing
    14  
3.11 Service Provider Software/New Service Provider Software Added During the
Term
    14  
3.12 Software Licenses/Changes to the Software-Substitutions and Additions
    15  
3.13 Software Currency
    17  
3.14 Terms of Acquisition by Service Provider of Third Party Provider Software
    18  
3.15 Third Party Contracts — Compliance, Substitutions and Additions
    18  
3.16 New Services
    18  
3.17 Affiliates, Acquisitions and Divestitures
    19  
3.18 Viruses
    20  
3.19 Compliance with Laws, Regulations and Policies
    20  
 
       
4. WARRANTIES/REPRESENTATIONS/COVENANTS
    23  
4.1 Work Standards
    23  
4.2 Non-Infringement
    23  
4.3 Disabling Code
    23  
4.4 Authorization and Enforceability
    23  
4.5 Maintenance/Deliverables Conformance to Specifications
    24  
4.6 Efficiency and Cost Effectiveness
    24  
4.7 Software Ownership or Use
    24  
4.8 Inducements
    24  
4.9 Disclaimer
    24  
4.10 Regulatory Approvals and Licenses
    25  
4.11 Date Warranty
    25  
4.12 Covenant of Cooperation and Good Faith
    25  
4.13 Absence of Litigation
    25  
4.14 No Solicitation
    25  
4.15 Service Provider to Provide and Manage Necessary Resources
    26  
4.16 Functionality, Performance, Capabilities, etc.
    26  
4.17 Export; Immigration
    26  
4.18 IP Rights License
    27  

Page i



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

         
4.19 Services Not to be Withheld
    27  
4.20 Service Provider Disqualification
    27  
4.21 ISO 9001
    27  
 
       
5. TRANSFER, TRANSITION AND TRANSFORMATION
    28  
5.1 Transition Plans
    28  
5.2 Transformation Plan
    29  
5.3 Affected Employees
    29  
 
       
6. GOVERNANCE
    30  
6.1 Relationship Management and Contract Governance Model
    30  
6.2 Meetings
    30  
6.3 Procedures Manual(s)/Training Materials
    30  
6.4 Change Control Process
    31  
6.5 Reports
    32  
 
       
7. SERVICE PROVIDER PERSONNEL
    33  
7.1 Account Executive
    33  
7.2 Replacement of Personnel
    33  
7.3 Key Service Provider Personnel and Positions
    33  
7.4 Service Provider Personnel Requirements
    34  
7.5 Retention of Experienced Personnel
    34  
 
       
8. RELATIONSHIP PROTOCOLS
    35  
8.1 Annual Updating of Exhibits and Schedules
    35  
8.2 Required Consents
    35  
8.3 Appointment as Attorney In Fact
    36  
8.4 Conflicts of Interests
    37  
8.5 Alternate Providers/Non-Exclusive
    37  
8.6 Use of Subcontractors
    38  
 
       
9. CHARGES; INVOICES; PAYMENT; BENCHMARKING; ETC.
    39  
9.1 Fees/Credits/Inflation Adjustment
    39  
9.2 Invoicing and Payment
    40  
9.3 Taxes
    41  
9.4 Customer Satisfaction
    42  
9.5 Benchmarking
    42  
9.6 Data Transport — Market Watch
    42  
9.7 New Services
    43  
9.8 Disputed Fees/Credits
    43  
 
       
10. INTELLECTUAL PROPERTY RIGHTS
    43  
10.1 Reserved
    43  
10.2 Service Provider Materials; Materials Developed by Service Provider or
Jointly Developed
    43  
10.3 Customer Materials
    45  
10.4 Derivative Works of Service Provider Materials Developed Solely by Customer
    45  
10.5 Limitation
    45  
10.6 Assignment
    45  
10.7 Licenses to Third Parties
    46  
10.8 Sale of an Affiliate
    46  
10.9 Licenses to Customer
    46  
10.10 Obligations Regarding Materials
    46  
10.11 Moral Rights
    46  

Page ii



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

         
11. CONFIDENTIALITY AND DATA
    46  
11.1 Company Information
    46  
11.2 Obligations
    47  
11.3 Exclusions
    48  
11.4 Data Ownership
    48  
11.5 Loss of or Unauthorized Access to Company Information; Intrusions
    49  
11.6 Data Privacy
    49  
11.7 Limitation
    50  
 
       
12. TERMINATION
    50  
12.1 Termination by the Customer
    50  
12.2 Termination by Service Provider
    52  
12.3 Termination/Expiration Assistance
    52  
12.4 Other Rights Upon Termination
    53  
12.5 Effect of Partial Termination
    56  
12.6 Effect of Termination/Survival of Selected Provisions
    56  
 
       
13. LIABILITY
    57  
13.1 Liability Caps
    57  
13.2 Exclusions and Exceptions
    57  
13.3 Direct Damages and Cover Fees
    59  
13.4 Savings Clause/Dependencies
    59  
13.5 Service Credits
    59  
13.6 Fraud and Theft
    59  
13.7 Excused Performance
    59            
14. INDEMNITIES
    60  
14.1 Service Provider Indemnity Obligations
    60  
14.2 Indemnity by the Customer
    62  
14.3 Employment Actions
    64  
14.4 Exclusive Remedy
    64  
14.5 Indemnification Procedures
    64  
14.6 Governmental Claims
    65  
 
       
15. INSURANCE AND RISK OF LOSS
    66  
15.1 Service Provider Insurance
    66  
15.2 Risk of Property Loss
    67  
15.3 Mutual Waiver of Subrogation
    67  
 
       
16. DISPUTE RESOLUTION
    67  
16.1 Dispute Resolution Procedures
    67  
16.2 Continued Performance
    69  
16.3 Expedited Dispute Resolution
    69  
 
       
17. GENERAL
    69  
17.1 Relationship of Parties; Publicity
    69  
17.2 Entire Agreement, Updates, Amendments and Modifications
    70  
17.3 Force Majeure
    70  
17.4 Waiver
    71  
17.5 Severability
    71  
17.6 Counterparts
    71  
17.7 Governing Law
    71  
17.8 Binding Nature and Assignment
    72  
17.9 Notices
    72  

Page iii



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

         
17.10 No Third Party Beneficiaries
    73  
17.11 Other Documents
    73  
17.12 Liens
    73  
17.13 Headings
    73  
17.14 Remarketing
    74  
17.15 Commencement of Actions
    74  
17.16 Currency
    74  
17.17 Consents and Approvals
    74  
17.18 Professional Advice
    74  
17.19 Duty to Mitigate
    74  
17.20 Remedies
    74  

Page iv



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

EXHIBITS AND SCHEDULES
Exhibits to this Agreement

      Exhibit   Title
1
  Definitions
 
   
2
  Statements of Work by Service Tower
 
   
 
  - Schedule 2.1 — IT
 
   
 
  - Schedule 2.2 — F&A
 
   
 
  - Schedule 2.3 — HR
 
   
 
  - Schedule 2.4 — Supply Chain
 
   
 
  - Schedule 2.5 — Meter to Cash
 
   
 
  - Schedule 2.6 — Call Centers
 
   
 
  - Schedule 2.7 — Sales Centers
 
   
 
  - Schedule 2.8 — WMS
 
   
3
  Service Levels
 
   
 
  Schedule 3.1 — Service Level Management Methodology
 
   
 
  - Schedule 3.2 — Service Level Agreements by Service Tower
 
   
 
  - Schedule 3.2.1 – IT
 
   
 
  - Schedule 3.2.2 — F&A
 
   
 
  - Schedule 3.2.3 — HR
 
   
 
  - Schedule 3.2.4 — Supply Chain
 
   
 
  - Schedule 3.2.5 — Meter to Cash
 
   
 
  - Schedule 3.2.6 — Call Centers
 
   
 
  - Schedule 3.2.7 — Sales Centers
 
   
 
  - Schedule 3.3 — Service Level Definitions by Service Tower
 
   
 
  - Schedule 3.3.1 — IT
 
   
 
  - Schedule 3.3.2 — F&A
 
   
 
  - Schedule 3.3.3 — HR
 
   
 
  - Schedule 3.3.4 — Supply Chain
 
   
 
  - Schedule 3.3.5 — Meter to Cash
 
   
 
  - Schedule 3.3.6 — Call Centers
 
   
 
  - Schedule 3.3.7 — Sales Centers
 
   
4
  Pricing, Invoicing & Payment

Page i



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      Exhibit   Title
 
  - Schedule 4.1 — Pricing Methodology
 
   
 
  - Schedule 4.2 — Pricing Tables
 
   
 
  - Schedule 4.3 — Termination Matrix
 
   
 
  - Schedule 4.4 — Form of Invoice & Supporting Data
 
   
 
  - Schedule 4.5 — Reserved
 
   
 
  - Schedule 4.6 — Customer’s Financial Base Case
 
   
 
  - Schedule 4.7 — [Reserved]
 
   
5
  Benchmarking
 
   
 
  - Schedule 5.1 — Benchmarking Methodology
 
   
 
  - Schedule 5.2 — Approved Benchmarkers by Service Tower
 
   
 
  - Schedule 5.2.1 — IT
 
   
 
  - Schedule 5.2.2 — F&A
 
   
 
  - Schedule 5.2.3 — HR
 
   
 
  - Schedule 5.2.4 — Supply Chain
 
   
 
  - Schedule 5.2.5 — Meter to Cash
 
   
 
  - Schedule 5.2.6 — Call Centers
 
   
 
  - Schedule 5.2.7 — Sales Centers
 
   
6
  Service Categories by Service Tower
 
   
 
  - Schedule 6.1 — IT
 
   
 
  - Schedule 6.2 — F&A
 
   
 
  - Schedule 6.3 — HR
 
   
 
  - Schedule 6.4 — Supply Chain
 
   
 
  - Schedule 6.5 — Meter to Cash
 
   
 
  - Schedule 6.6 — Call Centers
 
   
 
  - Schedule 6.7 — Sales Centers
 
   
7
  Human Resources
 
   
 
  - Schedule 7.1 — Transfer Provisions
 
   
 
  - Schedule 7.2 — Reserved
 
   
 
  - Schedule 7.3 — Affected Employees
 
   
 
  - Schedule 7.4 — Key Service Provider Personnel and Positions
 
   
8
  Governance

Page ii



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      Exhibit   Title
9
  Service Locations
 
   
 
  - Schedule 9.1 — Service Provider Service Delivery Locations
 
   
 
  - Schedule 9.2 — Customer Service Recipient Locations
 
   
10
  Form of Procedures Manual(s)
 
   
11
  Current and Planned Projects by Service Tower
 
   
 
  - Schedule 11.1 — IT
 
   
 
  - Schedule 11.2 — F&A
 
   
 
  - Schedule 11.3 — HR
 
   
 
  - Schedule 11.4 — Supply Chain
 
   
 
  - Schedule 11.5 — Meter to Cash
 
   
 
  - Schedule 11.6 — Call Centers
 
   
 
  - Schedule 11.7 — Sales Centers
 
   
12
  Equipment Assets
 
   
13
  Software Assets
 
   
14
  Third Party Contracts
 
   
15
  Reports
 
   
16
  Customer Satisfaction
 
   
 
  - Schedule 16.1 — Form of Initial Survey
 
   
 
  - Schedule 16.2 — Continuous Customer Satisfaction
 
   
17
  Business Continuity Planning
 
   
18
  Disaster Recovery
 
   
 
  - Schedule 18.1 — Disaster Recovery Plan(s)
 
   
 
  - Schedule 18.2 — Designated Critical Services
 
   
19
  Standards, Policies & Procedures
 
   
 
  - Schedule 19.1 — Reserved
 
   
 
  - Schedule 19.2 — Safety and Security Procedures
 
   
 
  - Schedule 19.3 — Record Retention Policies
 
   
 
  - Schedule 19.4 — Compliance Requirements and Customer Internal Controls
Requirements Policy
 
   
 
  - Schedule 19.5 — Reserved
 
   
20
  Competitors
 
   
 
  - Schedule 20.1 — Service Provider Competitors

Page iii



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      Exhibit   Title
 
  - Schedule 20.2 — Customer Competitors
 
   
21
  Service Provider Use Of Customer Facilities
 
   
22
  Transition by Service Tower
 
   
 
  - Schedule 22.1 — Transition Management Methodology
 
   
 
  - Schedule 22.2 — Transition Plans & Milestones
 
   
 
  - Schedule 22.2.1 — IT
 
   
 
  - Schedule 22.2.2 — F&A
 
   
 
  - Schedule 22.2.3 — HR
 
   
 
  - Schedule 22.2.4 — Supply Chain
 
   
 
  - Schedule 22.2.5 — Meter to Cash
 
   
 
  - Schedule 22.2.6 — Call Centers
 
   
 
  - Schedule 22.2.7 — Sales Centers
 
   
23
  Transformation by Service Tower
 
   
 
  - Schedule 23.1 — Transformation Management Methodology
 
   
 
  - Schedule 23.2 — Transformation Plans & Milestones by Service Tower
 
   
 
  - Schedule 23.2.1 — IT
 
   
 
  - Schedule 23.2.2 — F&A
 
   
 
  - Schedule 23.2.3 — HR
 
   
 
  - Schedule 23.2.4 — Supply Chain
 
   
 
  - Schedule 23.2.5 — Meter to Cash
 
   
 
  - Schedule 23.2.6 — Call Centers
 
   
 
  - Schedule 23.2.7 — Sales Centers
 
   
24
  Service Provider Approved Subcontractors
 
   
25
  Service Provider and Service Provider Third Party Software and Tools
 
   
 
  - Schedule 25.1 Restricted Software and Tools
 
   
26
  Technology Refresh
 
   
27
  Service Provider Technical Architecture
 
   
28
  Other Matters

Page iv



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

          This AGREEMENT FOR BUSINESS PROCESS AND SUPPORT SERVICES (this
“Agreement”), dated as of June 20, 2005 (the “Effective Date”), is entered into
between NiSource Corporate Services Company, a Delaware corporation (the
“Customer”), and International Business Machines Corporation, a New York
corporation (the “Service Provider”).
RECITALS
     WHEREAS, the Service Provider is a provider of a broad range of business
process and operations support services for customers including, without
limitation, information technology, information management, call/contact center
support services, supply chain management, finance and accounting support
services and human resources support and related services;
     WHEREAS, the Service Provider is experienced and skilled in the
administration, management, provision, performance and delivery of such services
and the business functions, responsibilities and tasks attendant with such
services;
     WHEREAS, the Service Provider desires to provide certain of these services
to the Customer Group (as defined herein) for the Customer Business (as defined
herein), and to perform and assume the functions, responsibilities and tasks
attendant with such services as currently performed by the Customer for the
Customer Business and the Customer Group and as envisioned to be required for
the Customer Business and the Customer Group in the future;
     WHEREAS, the Customer desires that such services for the Customer Business
and the Customer Group and the attendant functions, responsibilities and tasks,
be performed and assumed by the Service Provider;
     WHEREAS, the Parties have identified specific goals for the Service
Provider’s business process and operations support services that they intend
that the Service Provider’s performance pursuant to this Agreement will achieve.
These goals include: (i) delivering performance that matches or exceeds current
Customer Group service levels and functionality at reduced cost in 2005 and
continuing to deliver service improvements and cost reductions in the functions
encompassed by the Services (as defined herein) in future years; (ii)
transforming and then continuing to evolve and integrate certain business
functions and process solutions encompassed by the Services to deliver to the
Customer Group a set of solutions that are and remain market competitive
throughout the Term (as defined herein); (iii) enhancing the current
functionality of the in-scope processes and systems and supporting the Customer
in its efforts to improve the internal controls of the Customer Group and the
Customer Business with respect to the scope of the Services and operations
covered by this Agreement; (iv) securing favorable rates for current and
additional resource consumption and for reductions in resource consumption and
increasing flexibility regarding resources chargeable and available to the
Customer Group and committed by the Service Provider to the Customer Group;
(v) creating variable, unit based pricing to provide the Services and provide
the Customer Group with more predictable costs; and (vi) achieving a risk
mitigated transition of the Customer Group infrastructure and processes to the
Service Provider with a level of business interruption acceptable to the
Customer.
     NOW, THEREFORE, for and in consideration of the agreements of the Parties
set forth below and intending to be legally bound, the Customer and the Service
Provider hereby agree as follows:
1. RECITALS/STRUCTURE OF AGREEMENT/TERM
     1.1 Recitals
The Recitals are intended to be a statement of the purposes of and basis for
this Agreement and are not intended to alter the plain meaning of the terms and
conditions of this Agreement or to require any Party to undertake performance
obligations not required by this Agreement. To the extent that the terms and
conditions of this Agreement are unclear or ambiguous, such terms and conditions
are to be interpreted and construed consistent with the purposes set forth in
the Recitals.

Page 1



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

     1.2 Structure of Agreement

  (a)   The initial Services will be grouped around the following eight
(8) platforms or clusters of services: (i) Customer Contact Center, (ii) Sales
Center, (iii) Work Management Systems — GIS Mapping, (iv) Finance and
Accounting, (v) Meter-to-Cash, (vi) Human Resources and Communications, (vii)
Information Technology and (viii) Supply Chain. Each such platform/cluster of
services is herein referred to individually as a “Service Tower” and
collectively as the “Service Towers.” The Exhibits and Schedules (including the
Annexes, Appendices and Attachments thereto) will collectively define the
Services to be provided by the Service Provider under the Service Towers and
such Exhibits and Schedules (including the Annexes, Appendices and Attachments
thereto)and the main body of this Agreement set forth the terms and conditions
upon which the Services will be provided.     (b)   This Agreement is comprised
of the provisions set forth in this Agreement, and in the various Exhibits and
Schedules (including the Annexes, Appendices and Attachments thereto)referenced
herein. All references to this Agreement shall include the Exhibits and
Schedules (including the Annexes, Appendices and Attachments thereto)to this
Agreement. All references to Exhibits to this Agreement shall include the
Schedules (including the Annexes, Appendices and Attachments thereto), if any,
to such Exhibits.     (c)   In the event of a conflict between (i) the terms and
conditions in the main body of this Agreement and the terms of any Exhibit or
Schedule (including the Annexes, Appendices and Attachments thereto), the terms
and conditions in the main body of this Agreement shall prevail or (ii) the
terms of the Exhibits to this Agreement and the terms of the various Schedules
(including the Annexes, Appendices and Attachments thereto) referenced in the
Exhibits, the terms in the Exhibit shall prevail.

     1.3 Term of Agreement
The initial term of this Agreement will begin as of the Effective Date and will
terminate upon the later to occur of (a) the date that is ten (10) full Contract
Years after the Effective Date or (b) the date of completion by the Service
Provider of the Termination/Expiration Assistance required to be provided by the
Service Provider upon the conclusion of such ten (10) year period (the “Term”),
unless earlier terminated in accordance with the provisions of this Agreement
(in which case the “Term” will end upon the conclusion of the provision by the
Service Provider of the Termination/Expiration Assistance). The Customer will
remain responsible for the performance of the operations encompassed by the
Services (but not the Transition Services) from the Effective Date to the
applicable Commencement Date(s) under each Service Tower.
     1.4 Extension of Services
The Customer shall have three (3) additional twelve (12) full calendar month
optional extension periods (each an “Extension Period”), exercisable by the
Customer upon not less than sixty (60) days prior written notice given before
the scheduled expiration of this Agreement. For the avoidance of doubt, the
Parties acknowledge that the Customer has the right to receive
Termination/Expiration Services for up to twenty-four (24) months after the
expiration of the initial term or any Extension Period pursuant to Section 12.3
hereof, and such twenty-four (24) month period shall be considered a separate
extension of the Term. The Fees set forth in Exhibit 4, the “Pricing, Invoicing
& Payment” Exhibit and its Schedules, subject to adjustment and change as
provided herein and in Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit,
shall apply during any Extension Period or during any Termination/Expiration
Assistance period.

Page 2



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

2. DEFINITIONS
     2.1 Definitions Exhibit
In this Agreement, all capitalized terms in the body of this Agreement shall
have the meanings set forth in the “Definitions” Exhibit attached hereto as
Exhibit 1.
     2.2 Other Terms
Other capitalized terms used elsewhere in this Agreement are defined where they
are used and have the meanings there indicated.
3. THE SERVICES
     3.1 Obligation to Provide Services

  (a)   Starting on the Effective Date and continuing during the Term, the
Service Provider shall provide the Services to, and perform the Services for,
the Customer Group, for use by the Customer Group and other Authorized Users.  
  (b)   For purposes of this Agreement, “Services” shall mean the services,
functions and responsibilities, as they may evolve during the Term by, among
other things, the engagement of the Service Provider to perform New Services,
and as they may be otherwise supplemented, enhanced, modified or replaced, as
set forth below:

  (i)   the services, functions, and responsibilities described in this
Agreement, including the Termination/Expiration Assistance;     (ii)   even if
not specifically described in this Agreement, the services, functions, and
responsibilities routinely performed by Customer personnel and contractors who
are transitioned to the Service Provider or displaced or whose functions were
displaced by the assumption of the Services by the Service Provider and which
were routinely performed during the twelve (12) month period prior to the
Effective Date to the extent such services, functions or responsibilities
continue to be needed by the Customer Group;     (iii)   even if not
specifically described in this Agreement, the services, functions, and
responsibilities reflected in those categories of the Customer’s Financial Base
Case set forth in Schedule 4.6 to Exhibit 4, the “Pricing, Invoicing & Payment”
Exhibit, that are assumed by the Service Provider; and     (iv)   any services,
functions, and responsibilities not specifically described in this Agreement but
that are required for the proper performance and provision of the services,
functions, and responsibilities described above or are an inherent part of, or
necessary subpart included within, the services, functions and responsibilities
described above.

  (c)   The Parties agree that the services, functions and responsibilities
described in Section 3.1(b)(ii), (iii) and (iv) above are intended to cover
those services, functions and responsibilities that (i) reasonably relate to the
specific services, functions and responsibilities described in this Agreement,
and (ii) may have been omitted in the drafting of this Agreement. For the
avoidance of doubt, the provisions in Section 3.1(b)(ii), (iii) and (iv) are not
intended to expand the scope of Section 3.1(b)(i) beyond the purposes identified
in this Section 3.1(c).

Page 3



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



  (d)   Changes during the Term in the services, functions and responsibilities
described above shall not be deemed to be New Services, if such services,
functions and responsibilities evolved or were supplemented and enhanced during
the Term (a) by the Service Provider in its sole discretion, or (b) are required
to be made by the Service Provider as part of the services, functions or
responsibilities described above pursuant to the terms of this Agreement.    
(e)   Except as otherwise expressly provided in this Agreement, the Service
Provider shall be responsible for providing the facilities, personnel, software,
equipment and other resources as necessary to provide the Services.     (f)   As
part of the Services, throughout the Term, the Service Provider shall provide
the interfaces between the Service Provider Systems and the Customer Systems as
necessary to provide the Services. Upon the Service Provider’s request, the
Customer shall provide reasonable information, access and cooperation as may be
necessary for the Service Provider to develop and implement any interfaces. Any
interfaces not listed in the transition plans shall be subject to the applicable
Change Control Process; provided that there shall not be any additional cost to
the Customer for interfaces necessary to provide the Services, except for
reasonable one-time interface implementation charges for work actually performed
by the Service Provider (or its subcontractors) that are associated with
(i) adding new members to the Customer Group, (ii) providing or performing New
Services or changes to interfaces required by changes by the Customer to its
technical architectural standards pursuant to Section 3.8 or (iii) introducing
new Customer Software at the Customer’s request and direction.     (g)   The
Service Provider shall promptly make available and provide to the Customer
Group, at no additional charge, all maintenance for and enhancements to the
Services, and each of the components of the Services, developed, prepared,
licensed or otherwise acquired by or for the Service Provider that the Customer
is required to incorporate and use to receive the Services pursuant to
Section 3.1(i).     (h)   The Service Provider shall not, without the prior
written agreement of the Customer, make any modification or change to the
Services, or any component of the Services, (A) that does not successfully
satisfy the applicable test criteria, if any, specified in this Agreement for
integration into the Services, or (B) that could (i) cause the Services to fail
to deliver the full features, functionality, scalability and performance as
described in this Agreement, (ii) cause the Services to fail to satisfy any
Service Level, (iii) breach this Agreement, or (iv) require an alteration of any
of the systems, network and infrastructure of the members of the Customer Group
in order for the Customer Group to use the full features, functionality,
scalability or performance of the Services.     (i)   The Customer shall timely
incorporate and use all modifications or changes to the Services made by the
Service Provider in accordance with this Agreement. Notwithstanding the above,
the Customer shall not be required to incorporate or use any modification if it
does not satisfy or could have any of the effects described in item (A) or
(B) of Section 3.1(h), or the Service Provider has not complied with its notice
obligations pursuant to Section 3.1(h).

     3.2 Service Levels/Service Credits

  (a)   Effective on each Commencement Date, the Service Provider agrees to
perform and provide the Services that are the subject of each Service Tower in a
manner that shall meet or exceed its performance obligations and other
requirements set forth in Exhibit 3, the “Service Levels” Exhibit, subject to
the limitations and in accordance with the provisions set forth in this
Agreement. The management methodology applicable to the Service Levels is set
forth in Schedule 3.1, the “Service Level Management

Page 4



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Methodology” Schedule, to Exhibit 3, the “Service Levels” Exhibit. The Service
Provider further agrees that it shall perform the Services that are not subject
to expressly defined Service Levels at a level of service that satisfies or
exceeds the greater of (i) standards employed by other service providers
performing services of similar scope and scale or (ii) the level of service and
degree of accuracy, quality, completeness, timeliness, responsiveness and
efficiency as was provided prior to the Commencement Date by or for the Customer
Group.

  (b)   If the Service Provider fails to perform the Services in accordance with
the terms set forth on Exhibit 3, the “Service Levels” Exhibit, and such
performance is not excused pursuant to the applicable terms of this Agreement,
the Service Provider shall, if applicable, credit or pay the amounts (including
Service Credits) set forth in Exhibit 3, the “Service Levels” Exhibit, to the
Customer.

     3.3 Business Continuity Planning Services and Disaster Recovery Services
As part of the Services, the Service Provider shall provide Disaster Recovery
Services and Business Continuity Planning Services in accordance with
Exhibit 18, the “Disaster Recovery” Exhibit, and Exhibit 17, the “Business
Continuity Planning” Exhibit. If (i) the Service Provider fails to timely and
properly perform or provide the Business Continuity Planning Services or
Disaster Recovery Services to the extent and in accordance with the time table
set forth in those Exhibits for a period(s) as set forth in those Exhibits and
(ii) such failure to timely and properly perform or provide the Business
Continuity Planning Services or Disaster Recovery Services is not itself caused
by a Force Majeure Event, then the Customer will be entitled, at its election,
to terminate the portion of this Agreement (including Exhibit 17 and Exhibit 18,
the “Business Continuity Planning” and “Disaster Recovery” Exhibits) relevant to
the affected Service Category or Service Tower pursuant to Section 12.1(a)
(without giving the notices and observing the cure periods set forth in
Section 12.1(a)) upon written notice to the Service Provider and payment of the
Applicable Termination Fees. If the Customer elects to terminate as described in
this Section 3.3, the Customer shall give notice to the Service Provider of such
election within sixty (60) days after the occurrence of the event on which such
termination is based. Such termination shall not constitute the sole and
exclusive remedy of the Customer for such failure of performance by the Service
Provider, nor shall the failure of the Customer to take action to pursue other
remedies at the time of termination constitute a waiver of the Customer’s right
to pursue such additional remedies as may be available at law or in equity,
subject to the terms of this Agreement, at a later date.
     3.4 Audits

  (a)   The Service Provider shall maintain, and cause its subcontractors at all
levels to maintain, records and a complete audit trail, including all original
transaction records, of all financial and non-financial transactions, actions or
activities resulting from or arising in connection with this Agreement. The
Service Provider shall provide to the Customer, its auditors (including internal
audit staff and external auditors), regulators and such other representatives as
the Customer may from time to time designate in writing (excluding from the
foregoing any persons or entities who are listed in Schedule 20.1, the “Service
Provider Competitors” Schedule, to Exhibit 20, the “Competitors” Exhibit),
access at all reasonable times (i) to any facility or part of a facility at
which either the Service Provider or any of its subcontractors at any level is
performing or providing the Services, (ii) to the Service Provider and its
subcontractors’ personnel, (iii) to the Service Provider and its subcontractors’
systems, policies and procedures relevant to the Services, and (iv) to the data,
records and books of the Service Provider and its subcontractors relating to the
Services (but excluding data and records of any other customers of the Service
Provider and data related to the Service Provider’s or its subcontractors costs
except for cost data that constitutes Managed Third Party Expenses) for the
purpose of performing audits and examinations of the Service Provider and any of
its subcontractors for the following reasons:

Page 5



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



  (i)   to examine, review and verify the accuracy of Fees, any other charges by
the Service Provider and the invoices for all such amounts;     (ii)   to
examine, review and verify the integrity of the Customer Data and examine the
systems that process, store, support and transmit that data and verify the
integrity of such systems, including intrusion vulnerability and penetration
assessments and reports; and     (iii)   to examine, review, test and verify
Service Provider compliance with this Agreement and the performance of the
Services including: (A) the internal controls of the Service Provider and its
subcontractors at any level relating to the Services and the Service Provider
Service Delivery Locations, (B) compliance by the Service Provider and its
subcontractors with Customer policies listed in Exhibit 19, the “Standards,
Policies & Procedures” Exhibit, (C) business continuity and disaster recovery
and back-up procedures for the Services, (D) with regard to the portions of the
Services priced on a cost-plus or Managed Third Party Expense basis, the costs
of the Service Provider in performing the Services (but only to the extent
affecting Fees for, or timing of, the Services hereunder), and (E) as
appropriate to enable the Customer Group to meet regulatory requirements
applicable to the Customer Group. However, neither the Customer nor its auditors
or examiners will be allowed access to the records of any other customer of the
Service Provider or its subcontractors. Nothing in this Agreement shall limit or
restrict the Customer Group’s or the Service Provider’s rights in discovery
proceedings pursuant to any civil litigation.

Such access shall be as requested by the Customer from time to time, shall
require reasonable written notice (in a writing by e-mail and by U.S. mail) to
the Service Provider and shall be provided at reasonable hours (or upon such
lesser notice and at such times, as may be required or permitted by law, rule or
regulation applicable to any member of the Customer Group); provided, however,
that the Service Provider shall provide the Customer with immediate access upon
the occurrence of any of the following events: (i) any act or allegation of
fraud committed or alleged to have been committed by the Service Provider, its
Affiliates or their subcontractors or other malfeasance committed or alleged to
have been committed by any of such entities in the performance of the Services
or (ii) any audit initiated by applicable regulatory authorities or otherwise
required to enable compliance by the members of the Customer Group with the
Customer Laws to the extent that the audits described in this item (ii) require
immediate access. In addition, if the Service Provider becomes insolvent or
enters into or files (or has filed or commenced against it) a petition,
arrangement, application, action or other proceeding seeking relief or
protection under the bankruptcy laws of the United States, then the Customer
shall have immediate access rights to the extent necessary to obtain, protect or
recover the Customer Data. As part of its obligations under this paragraph, the
Service Provider shall promptly provide the Customer with a contact from the
Service Provider’s internal audit department for the purpose of timely
investigating and resolving the acts or allegations referred to in item (i) of
the immediately preceding sentence. Any discrepancies in the Service Provider’s
invoices revealed by such an audit shall be adjusted as set forth in
Section 3.4(c) or resolved in accordance with the Dispute Resolution Process.

  (b)   The Service Provider shall provide to the Customer Group and their
respective auditors, regulators and other representatives such assistance as
they reasonably require. The Service Provider shall cooperate with the Customer
Group and its designees in connection with audit functions and with regard to
examinations by regulatory authorities. The Customer Group’s auditors and other
representatives shall comply with the Service Provider’s reasonable
confidentiality and security requirements in a manner

Page 6



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



equivalent to the requirements of Article 11 of this Agreement, except as
otherwise required by law.

  (c)   If any audit or examination reveals that the Service Provider’s invoices
for the audited period are not correct (other than amounts in dispute pursuant
to Section 9.8) and either the Service Provider or the Customer, as the case may
be, does not successfully dispute the amount questioned by such audit in
accordance with Section 16.1 hereof, then the Service Provider shall promptly
reimburse the Customer for the amount of any overcharges or the Customer shall
promptly pay the Service Provider for the amount of any undercharges. Any
amounts unpaid by the Service Provider that are owed pursuant to this
Section 3.4(c) may be set-off by the Customer against any other amounts that may
be due to the Service Provider under this Agreement.     (d)   The Parties shall
meet following each audit at a time reasonably designated by the Customer to
review the results of the audit. The Service Provider agrees to make promptly
any changes and take any other actions necessary as a result of any audit
examination or otherwise found to be necessary to remediate or maintain
compliance with this Agreement including the matters referred to in
Section 3.19. If any audit reveals a discrepancy of more than five percent (5%)
of the invoiced amount charged to the Customer during any period audited and the
Service Provider does not successfully dispute the discrepancy identified by
such audit in accordance with Section 16.1 hereof, then the Service Provider
shall bear the cost of such audit; provided, however, that the Service Provider
shall not be obligated to reimburse the Customer for the cost of such audit if
the auditor is engaged by the Customer on a contingent fee basis.     (e)   The
Service Provider shall retain all records, documents and data required to be
maintained by it under this Agreement for such period as may be specified on
Schedule 19.3, the “Record Retention Policies” Schedule, to Exhibit 19, the
“Standards, Policies & Procedures” Exhibit.     (f)   The Service Provider shall
conduct audits of or pertaining to the Services and the Service Provider
Delivery Locations in such manner and at such times as is consistent with the
audit practices of well managed operations performing services similar to the
Services. At least once in every Contract Year, and at a time that is
appropriate to the Customer’s fiscal year (provided such fiscal year ends on
December 31), the Service Provider shall, and shall cause its subcontractors to,
deliver to the Customer, at its or their expense, a report from the Service
Provider’s or such subcontractor’s independent auditors of examinations in
accordance with Statement of Accounting Standards (“SAS”) No. 70, Type II, as
amended or superseded from time to time, of the controls, procedures, and
systems used by the Service Provider and its subcontractors to deliver the
Services from the Service Provider Service Delivery Locations that support
multiple Service Provider customers. All such reports shall have an effective
date that is no earlier than three (3) months prior to the Customer’s fiscal
year end so long as such year end is a calendar year end and shall be delivered
to the Customer by the date that is no later than thirty(30) days after such
fiscal year end. The Service Provider shall, and shall cause each of its
subcontractors to, correct the circumstances resulting in any exception or
qualification to any such report related to the Service Provider Service
Delivery Locations that support multiple Service Provider customers and provide
to the Customer prior to the end of each such fiscal year a letter confirming
that there have been no changes in the control processes since the date of the
audit report.     (g)   In addition to the SAS No. 70, Type II report described
in Section 3.4(f), the Service Provider shall promptly report to the Customer
regarding any exposure to the Service Provider’s or its Affiliates’ or
subcontractors’ internal control environments raised or identified in any review
or audit conducted by the Service Provider, its Affiliates or their

Page 7



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



subcontractors or by inspectors or regulators to the extent any such audit is
relevant to the Services and indicates an impact on the Customer.

  (h)   The Service Provider will comply with the Customer Internal Controls
Requirements Policy of the Customer listed in Schedule 19.4, the “Compliance
Requirements, Customer Internal Control Requirements and Other Policies,
Standards and Procedures” Schedule to Exhibit 19, the “Standards, Policies &
Procedures” Exhibit, with respect to the internal controls to be complied with
by the Service Provider and its subcontractors applicable to the Services.
Except as otherwise directed by the Customer, during the Term, the Service
Provider shall, at a minimum, continue to employ the self-testing and other
testing measures and methods employed by the Customer as of the Effective Date
and, at no additional charge, will develop and maintain at least equivalent
self-testing and other testing measures as the Services evolve during the Term.
Further, the Service Provider shall promptly provide to the Customer a statement
of compliance with such policy by the Service Provider and its subcontractors
performing any part of the Service as requested by the Customer from time to
time.     (i)   Until the later of (i) all pending matters relating to this
Agreement (e.g., disputes) are closed; or (ii) the information is no longer
required to meet the Customer’s records retention policy as described in
Schedule 19.3, the “Record Retention Policy” Schedule, to Exhibit 19, the
“Standards, Policies & Procedures” Exhibit, the Service Provider shall maintain
and provide access upon request to the records, documents and other information
required to meet the Customer’s audit rights under this Agreement.

     3.5 Service Provider Cooperation with Authorized User Examinations
The Service Provider acknowledges that Authorized Users frequently require the
right to conduct security, disaster recovery and regulatory compliance
examinations of the Customer information processing facilities and resources
used to provide Services to them or for their benefit. The Service Provider
agrees to cooperate with the Customer on behalf of the Customer’s Authorized
Users in the conduct of such examinations and to provide them access to the
Service Provider facilities, personnel and systems used to provide and perform
the Services as reasonably necessary for such Authorized Users (or their
designated representatives) to conduct such examinations. All such access to
such Service Provider facilities and resources used by the Service Provider to
provide and perform the Services shall be subject to: (i) reasonable data and
records protection and physical security measures, and (ii) such Authorized
Users’ employees, agents and representatives undertaking reasonable
confidentiality requirements relating to such examinations which are the
equivalent of those set forth in Article 11 of this Agreement.
     3.6 Equipment and Facilities

  (a)   To enable the Service Provider to provide the Services, the Customer
will provide the use of (i) the Customer Provided Hardware, the Customer
Provided Office Furnishings, and other Customer facilities that are specified in
Exhibit 21, the “Service Provider Use of Customer Facilities” Exhibit, (ii) any
office services such as reasonable telephone services already subscribed to by
the Customer and (iii) any of the Customer Locations specified in Schedule 9.2,
the “Customer Service Recipient Locations” Schedule, to Exhibit 9, the “Service
Locations” Exhibit, for the sole purpose of providing and performing the
Services for the Customer Group. The Customer Provided Hardware, the Customer
Provided Office Furnishings, the Customer Service Recipient Locations and other
facilities will be provided “AS IS,” except that the Customer warrants that the
Customer has the right to make the Customer Provided Hardware, the Customer
Provided Office Furnishings and the Customer Service Recipient Locations
available to the Service Provider and its subcontractors to the extent required
by the terms of this Agreement. The Service Provider shall have inspected such
equipment and facilities and determined that the provided items meet the Service
Provider’s need. Except as specifically set forth in Exhibit 21, the “Service
Provider Use of Customer Facilities” Exhibit, the Customer

Page 8



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



shall not be responsible to the Service Provider for ensuring that the Customer
Provided Hardware, the Customer Provided Office Furnishings, the other
facilities identified in Exhibit 21, the “Service Provider Use of Customer
Facilities and Equipment” Exhibit, provide for a safe working environment,
including compliance with applicable laws and regulations. The Service Provider
shall maintain the Customer Provided Hardware and the Customer Provided Office
Furnishings. The Service Provider shall take no action that will compromise the
safety of the working environment that includes the Customer Provided Hardware,
the Customer Provided Office Furnishings, the Customer Service Recipient
Locations and other facilities provided by the Customer to the Service Provider,
or violate the laws and regulations applicable thereto. When the Customer
Provided Hardware, the Customer Provided Office Furnishings and other Customer
facilities and office services are no longer deemed necessary to perform the
Services, the Customer’s obligations set forth in this Section 3.6 with respect
to each such item of resources shall terminate.

  (b)   The use by the Service Provider of the Customer Provided Hardware, the
Customer Provided Office Furnishings, the Customer Service Recipient Locations
and other Customer facilities described in this Agreement will not constitute or
create any lease, leasehold interest, estate for any period or other similar
interest in the Service Provider, but instead will constitute a license to use
such items for the periods and subject to the terms of this Agreement.
Improvements to the Customer Service Recipient Locations shall become the
property of the Customer.     (c)   The Service Provider Equipment used by the
Service Provider or its subcontractors (including Equipment owned by the Service
Provider or its subcontractors and Equipment leased by the Service Provider or
its subcontractors from Third Parties) to perform and provide the Services will
be set forth on Exhibit 12, the “Equipment Assets” Exhibit.     (d)  
Schedule 9.1, the “Service Provider Service Delivery Locations” Schedule, to
Exhibit 9, the “Service Locations” Exhibit, sets forth a list of all Service
Provider Service Delivery Locations, together with the general scope of the
Services to be provided at each Service Provider Service Delivery Location. The
Service Provider must obtain the Customer’s prior consent (which consent shall
not be unreasonably withheld) for any change, relocation or addition to the
Service Provider Service Delivery Locations or the types or allocation of
Services provided at a Service Provider Service Delivery Location. All such
changes, relocations or additions to the Service Provider Service Delivery
Locations or the types or allocations of Services provided at a Service Provider
Service Delivery Location shall be at the Service Provider’s sole cost and
expense when made at the Service Provider’s discretion (and not pursuant to
Section 3.6(f) or Section 3.6(g)). The factors that the Customer shall consider
in granting or refusing to grant its consent are that the proposed change,
relocation or addition to the Service Provider Service Delivery Locations or the
types or allocation of Services provided at a Service Provider Service Delivery
Location would: (i) impact the Customer’s customer facing processes; (ii) harm
or adversely impact the relationship of any member of the Customer Group with
any regulatory or other governmental authorities in the utility industry;
(iii) allocate or move portions of the Services to a Service Provider Service
Delivery Location or other location outside of the United States;
(iv) negatively impact the perception of the members of the Customer Group in
their marketplaces or (v) impair, diminish or compromise the effectiveness of
the internal controls, procedures and systems relating to the Services and the
Service Provider Service Delivery Locations.     (e)   To the extent the Service
Provider provides the Services from Service Provider Service Delivery Locations
outside the United States, the Service Provider may only perform the Services
from those specific locations set forth (by address) in Schedule 9.1, the
“Service Provider Service Delivery Locations” Schedule, to Exhibit 9, the
“Service Locations”

Page 9



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Exhibit (collectively, the “Specified Offshore Service Locations”; each, a
“Specified Offshore Service Location”). The Service Provider shall remain fully
liable and responsible for the performance of all Services performed by non-U.S.
operations hereunder to the same extent as if such Services were performed by
the Service Provider in the United States.
Notwithstanding the provisions of Section 3.6(d) above, the Service Provider may
request the Customer to approve, on an expedited basis, the relocation of a
Specified Offshore Service Location to another existing or newly built facility
in the same or another country for economic, security or other risk mitigation
reasons. The Customer shall promptly review the Service Provider request in
light of the circumstances giving rise to such request and shall approve each
such request, which approval shall not be unreasonably withheld.

  (f)   If in the Customer’s reasonable determination at any time during the
Term: (i) the risks presented by the performance of the Services, or any portion
of the Services, at the Specified Offshore Service Location are, in the opinion
of the Customer, significantly increased, or (ii) the perception of the members
of the Customer Group in their marketplaces is negatively impacted, including as
a result of the political or social climate or business environment or the
enactment or enforcement of any law, rule or regulation affecting any of the
Specified Offshore Service Locations or (iii) a country in which a Service
Provider Service Location is located is placed on the Department of State’s
“Warning List”, ((i) through (iii) collectively, the “Relocation Events”; each,
a “Relocation Event”), the Customer shall have the right, exercisable by
delivering written notice to the Service Provider, to require the Service
Provider to relocate the applicable Services from the applicable Specified
Offshore Service Location to an existing Service Provider site providing
services similar to the applicable Services within another country that is
reasonably acceptable to the Customer (provided that the provision of the
Services from such site shall remediate the risk or exposure that was the basis
of the Relocation Event and that the new site has the capacity required to be
able to assume the Services to be relocated). The Customer’s right to require
the Service Provider to relocate Services in the manner described in the
immediately preceding sentence shall not relieve the Service Provider of its
obligation to exercise good judgment in determining whether to relocate the
Services itself to avoid the risks to the Customer and to the Services described
in this Section 3.6(f). The Customer shall not bear financial responsibility
for, and shall not be required to pay any charges in connection with, a
relocation of the Services from a Specified Offshore Service Location if (i) the
Specified Offshore Service Location is used by the Service Provider solely to
provide the Services to the Customer, the members of the Customer Group or any
Authorized User (and not also for the benefit of other customers of the Service
Provider) and (ii) a reasonable and prudent provider of services similar to the
Services would itself relocate the affected Services under the circumstances,
but the Customer will be responsible for any increase in Fees that results from
moving the Services to a location where the Service Provider’s Fees are more
expensive than those charged at the previous location. In all other cases, the
Customer will be responsible for additional expenses of the Service Provider in
relocating the Services, but the Service Provider shall use commercially
reasonable efforts to avoid any significant incremental charges to the Customer
in connection with any proposed relocation of the Services at the Customer’s
request and shall notify the Customer of the additional Fees and other expenses
for compliance with the Customer’s direction to relocate such Services,
including those for the relocation itself, and Fees and additional expenses, if
any, for the continued performance of the Services by the Service Provider at or
from the new location, and increased Fees if the Service Provider reasonably
charges more for Services from the new location. Subject to the Customer’s prior
written agreement to pay such Fees and expenses, the Service Provider shall
perform and complete such relocation as soon as possible under the circumstances
with a view to

Page 10



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



avoiding any non-compliance with applicable laws, rules or regulations or
significant incremental Fees and expenses.

  (g)   If any Governmental Authority or change in the Customer Laws requires
that the Customer relocate all or any portion of the Services from any Specified
Offshore Service Location, the Parties shall share equally the costs associated
with such relocation but the Customer will be responsible for increases in Fees
if the Service Provider reasonably charges more for Services from the new
location subject, however, to the right of the Customer to terminate the
affected Services pursuant to Section 3.19(g) and payment of the Applicable
Termination Fees thereunder. If the provision of the Services from another
Service Provider site would not remediate the risk of exposure that was the
basis of the Relocation Event or another Service Provider site does not have the
capacity required to be able to assume the Services to be relocated, then the
Customer may discuss an alternate course of action with the Service Provider or
terminate all or part of the affected Services. The Customer shall be
responsible for the Applicable Termination Fees related to any such termination
pursuant to this Section.     (h)   The Service Provider will provide reasonable
access to the Service Provider Service Delivery Locations and other facilities
used by the Service Provider to provide and perform the Services (including,
without limitation, the attendant Equipment and Software) (i) to the Customer
Group’s authorized employees, agents and representatives as necessary or
appropriate for the performance, delivery and use of the Services by the
Customer Group and for the operation, maintenance, upgrade, support and use of
any other Customer hardware, software and other resources located in the Service
Provider Delivery Locations or other facilities used by the Service Provider to
provide the Services, and (ii) to Third Party Providers and other third party
vendors and service providers of installation, maintenance, support and upgrade
services, technology and hardware for the systems and any other Customer
hardware, software and other resources located in the Service Provider Service
Delivery Locations and other facilities used by the Service Provider to provide
the Services. To the extent practical in light of such installation,
maintenance, support and upgrade requirements, the Customer will provide
twenty-four (24) hours notice to the Service Provider prior to any visits by
such Third Party Providers and third party vendors and service providers.    
(i)   All access to the portion of the Service Provider Service Delivery
Locations and other facilities used by the Service Provider to provide and
perform the Services shall be subject to (i) reasonable data and records
protection and physical security measures (including the Customer’s physical
security requirements) and (ii) such Customer Group employees, agents and
representatives and Third Party Providers and third party vendors and service
providers undertaking reasonable confidentiality requirements relating to such
visits that satisfy the requirements of Article 11.     (j)   Schedule 9.2, the
“Customer Service Recipient Locations” Schedule, to Exhibit 9, the “Service
Locations” Exhibit, sets forth a list of all Customer Service Recipient
Locations, together with the general scope of the Services to be received or
provided at each Customer Service Recipient Location. The Service Provider shall
permit the members of the Customer Group to enter into those portions of the
Customer Service Recipient Locations occupied by the Service Provider at any
time and the Service Provider acknowledges that the Customer may relocate the
Customer Service Recipient Locations at will at any time during the Term. The
Service Provider shall use commercially reasonable efforts to avoid any
significant incremental Fees or expenses to the Customer in connection with a
relocation by the Customer of any of the Customer Service Recipient Locations.
The Service Provider shall notify the Customer of any additional Fees or
expenses associated with the continued provision of the Services to such new
Customer Service Recipient Location and, upon agreement by the Customer to pay
such additional Fees, the Service Provider will migrate the applicable Services
to such new

Page 11



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Customer Service Recipient Location. The Service Provider shall not make any
improvements or changes involving structural, mechanical or electrical
alterations to such space without the Customer’s prior written consent.
     3.7 Security
The Service Provider shall comply with the Customer’s standard policies and
procedures regarding access to and use of the Customer Data and the Customer
Service Recipient Locations, including procedures for logical and physical
security set forth in Schedule 19.2, the “Safety and Security Procedures”
Schedule, to Exhibit 19, the “Standards, Policies & Procedures” Exhibit. The
Customer authorizes all access to all Software operated by, and Company
Information and other records of the Customer Group in the possession of, the
Service Provider in support of the Services solely through the data and records
security procedures as described in Exhibit 19, the “Standards, Policies &
Procedures” Exhibit. The Service Provider shall notify the Customer, upon
request, the identity of each of the entities and personnel working with the
Service Provider to provide and perform the Services that are authorized access
to the Customer Data or the Customer Software utilized in support of the
Services and the level of security access granted to each. The Parties shall
cooperate in administering security procedures regarding such access, in
accordance with such Exhibit. The Service Provider will enable such access by
persons as designated by the Customer and deny such access to all other persons,
in accordance with such Exhibit.
     3.8 Technical Architecture/Technology Refresh/Technology and Business
Process Evolution

  (a)   The Customer acknowledges that the Services have been designed and
priced based upon the architectural standards specified in “Service Provider
Technical Architecture”, Exhibit 27. The Customer further acknowledges its
acceptance of those standards in accordance with the terms of this Agreement.
The Customer shall have final authority to implement information technology
architectures, standards and plans and to modify or grant waivers from such
architectures, standards or plans. The Service Provider shall (i) comply with
and enforce the technology architectures, standards and plans established by the
Customer from time to time, (ii) change the Services or the Service Provider
Systems as and to the extent necessary to conform to such architectures,
standards and plans, and (iii) obtain the Customer’s prior approval for any
deviations from such architectures, standards or plans. All such Changes are
subject to the applicable Change Control Process.     (b)   The Service Provider
will continually introduce and implement technology and business process
evolutions to improve the provision of the Services and to ensure that it keeps
pace with both the technological and business process advancements or
improvements over the Term and the Service Provider technology refresh and
upgrade commitments set forth in this Agreement.     (c)   The Service Provider
shall be responsible for refresh of technology under its control as necessary to
meet its performance obligations under this Agreement. Further, the Service
Provider shall refresh and supplement the infrastructure, tools, and other
resources used by the Service Provider in providing its services to keep pace
with technological advances and advances in the methods of delivering services,
where such advances are at the time pertinent and in proven use elsewhere to
enable the Customer to take advantage of technological advancements in its
industry and support the Customer’s efforts to maintain competitiveness in the
markets in which it competes. The refresh and supplement obligations set forth
in this Section 3.8(c) and in Exhibit 26, the “Technology Refresh” Exhibit,
shall not be deemed New Services.     (d)   Technology and business process
evolution activities described in this Section 3.8 and elsewhere in this
Agreement (including, without limitation, in Exhibit 26, the “Technology
Refresh” Exhibit) as of the Effective Date are included in the Fees. The
Customer will pay additional sums for implementing technology and business
process

Page 12



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



evolution only if and to the extent (i) the technology and business process
evolution would be considered a New Service, or (ii) the Customer requests that
a refresh be implemented more quickly than the established schedule set forth in
Exhibit 26, the “Technology Refresh” Exhibit, including, but not limited to, the
circumstances set forth in Section 3.8(a), above, and in each case, only if and
to the extent that additional Service Provider personnel and resources are
required to implement the technology and business process evolution in the
Customer’s desired timeframe.

  (e)   The Service Provider must monitor, analyze, and regularly (at least
annually) report to the Customer on new business and technology strategies and
emerging trends and, where requested by the Customer, develop proposals for
implementing such new strategies or emerging trends or changing the direction of
the Customer’s then current strategy.     (f)   If the Service Provider develops
advances in the technologies, business processes or systems used to provide the
same or substantially similar services to other Service Provider customers or
the Service Provider develops new or enhanced services, relationships, software,
tools, products or methodologies to be offered to such customers (collectively,
“New Advances”), the Service Provider will (i) offer the Customer the
opportunity to serve as a pilot customer in connection with the implementation
of each such New Advance; and (ii) even if the Customer declines this
opportunity, offer the Customer preferred access to such New Advance and the
opportunity to be among the first of the Service Provider customer base to
implement and receive the benefits of any New Advance. In the event of a
significant and unanticipated change in technology or business processes that
materially reduces the Service Provider’s cost of providing the Services, the
Parties will negotiate in good faith a corresponding equitable adjustment to the
Fees under the affected Service Tower and in this event the Customer will agree
not to benchmark the affected Services for twenty-four (24) months from the
applicable adjustment date.     (g)   The Customer’s approval will be required
for technology refresh and business evolution changes. Such approvals shall be
subject to the applicable Change Control Process described in Section 6.4.
Notwithstanding the foregoing, the Customer approves and consents to (i) the
scheduled technology refresh changes identified in Exhibit 26, the “Technology
Refresh” Exhibit, in the manner and on the time table set forth in such Exhibit
and (ii) the business evolution changes identified in Exhibit 23, the
“Transformation by Service Tower” Exhibit, in the manner and on the time table
set forth in such Exhibit and acknowledges that the Fees set forth in Exhibit 4,
the “Pricing, Invoicing & Payment” Exhibit, are based, in part, on such Service
Provider technology refresh obligations and business process evolution
transformations in the manner and on the time table set forth in such Exhibit.

     3.9 Customer Owned Software – Existing
The Customer grants to the Service Provider, and to the Service Provider’s
Approved Subcontractors as required for the Service Provider to provide the
Services, a worldwide, fully paid-up, nonexclusive license (and to the extent
required, the right of the Service Provider to grant sublicenses to Approved
Subcontractors) during the Term to Use (i) the Customer Owned Software listed on
Exhibit 13, the “Software Assets” Exhibit, to this Agreement and (ii) subject to
Section 4.18 hereof, the “IP Rights” license, in each case solely for the
purpose of and to the extent necessary for performing the Services. The Customer
Owned Software will be made available to the Service Provider in such form and
on such media as exists on the Commencement Date(s) or as is later obtained by
the Customer, together with available documentation and any other related
materials. Neither the Service Provider nor its Approved Subcontractors shall be
permitted to Use the Customer Owned Software or the IP Rights for the benefit of
any entities other than members of the Customer Group and the other Authorized
Users without the prior written consent of the Customer, which may be withheld
at the Customer’s discretion. The Service Provider shall install, operate and
support (and otherwise treat in the same manner as the Customer Owned

Page 13



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

Software existing as of the Commencement Date(s)) additional Customer Owned
Software that the Customer may make available to the Service Provider from time
to time during the Term. Except as otherwise requested or approved by the
Customer, the Service Provider shall cease all Use of the Customer Owned
Software and the IP Rights upon expiration or termination of this Agreement. The
Customer Owned Software is made available to the Service Provider on an “as is,
where is” basis, with no warranties whatsoever except that the Customer warrants
that it has the right to make the Customer Owned Software available to the
Service Provider and its subcontractors solely to the extent necessary to
provide the Services and that its rights to the Customer Owned Software are, or
prior to the applicable Commencement Date, shall be sufficient to enable the
Customer Group and the Authorized Users to receive the Services.
     3.10 Third Party Provider Software – Existing

  (a)   With respect to the Third Party Provider Software licensed by the
Customer listed on Exhibit 13, the “Software Assets” Exhibit or on Exhibit 14,
the “Third Party Contracts” Exhibit, subject to the Parties having obtained any
Required Consents for Third Party Provider Software in the manner provided in
Section 8.2, the Customer grants, or shall cause to be granted, to the Service
Provider, and to the Service Provider’s Approved Subcontractors as required for
the Service Provider to provide the Services, solely for the purposes of and to
the extent necessary for performing the Services, and on a royalty-free basis,
the rights of Use of such Software that the Customer has as of the Commencement
Date or later obtains with respect to such Software. Except as otherwise
requested or approved by the Customer, the Service Provider and its Approved
Subcontractors shall cease all Use of such Software upon (i) the expiration or
termination of this Agreement or (ii) the expiration of or termination of the
Customer license for such Software. At the Customer’s election, the Service
Provider shall promptly return to the Customer or destroy any such Software and
related documentation. The Third Party Provider Software is made available to
the Service Provider on an “as is, where is” basis, with no warranties
whatsoever except that the Customer warrants that its rights to the Third Party
Provider Software are, or prior to the applicable Commencement Date, shall be
sufficient to enable the Customer Group and the Authorized Users to receive the
Services, (including, without limitation, having paid all applicable license
fees) and, subject to obtaining any Required Consents, that it has the right to
make Third Party Provider Software available to the Service Provider and its
subcontractors solely to the extent necessary to provide the Services.     (b)  
The Service Provider shall, and shall cause its Approved Subcontractors to,
comply with all obligations under all licenses and maintenance agreements for
such Third Party Provider Software, including without limitation, the
obligations of nondisclosure and scope of use, as such obligations may be
modified pursuant to the Required Consents; provided, however, that the Service
Provider will only be obligated under this Section 3.10(b) with regard to the
licenses and maintenance agreements for such Third Party Provider Software to
the extent the obligations thereunder are disclosed by the Customer to the
Service Provider. The Service Provider shall be deemed to have reviewed and
accepted the obligations under the licenses and maintenance agreements for the
Third Party Provider Software listed on Exhibit 13, the “Software Assets”
Exhibit or Exhibit 14, “Third Party Contracts” Exhibit, as of the Commencement
Date(s).

     3.11 Service Provider Software/New Service Provider Software Added During
the Term

  (a)   The Service Provider Software used by the Service Provider or its
subcontractors (including software owned by the Service Provider or its
subcontractors and software licensed by the Service Provider or subcontractors
from third parties) to perform and provide the Services is set forth in
Exhibit 25, the “Service Provider and Service Provider Third Party Software and
Tools” Exhibit, to this Agreement. The Service Provider grants to the members of
the Customer Group and the other Authorized Users a non-exclusive license to Use
such Software solely to the extent necessary to enable the Customer Group

Page 14



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



and the other Authorized Users to receive and use the Services during the Term.
The grant of license in this Section 3.11(a) will not relieve the members of the
Customer Group from any amounts owed or obligations incurred before the
Effective Date with respect to the items listed in Exhibit 13.

  (b)   The Service Provider shall not introduce any additional Software into
the information technology environments primarily dedicated to the Customer and
used by the Service Provider or its subcontractors to provide the Services
without the Customer’s prior written approval. The Service Provider grants to
the Customer and the other Authorized Users, a non-exclusive license to Use such
Software solely to the extent necessary to enable the Customer Group and the
other Authorized Users to receive and use the Services during the Term.     (c)
  This Section 3.11(c) shall apply to the Service Provider Software provided by
the Service Provider in connection with the Services and any Customer Software
licensed under a Third Party Contract, in each case, for which the license
agreement for such Software is entered into after the Effective Date and such
Software is of a type that would be used by the Customer to perform services
within the scope of the Services for the Customer Group and the Authorized Users
following termination or expiration of this Agreement, with the exception of the
Software described in the last sentence of this Section 3.11(c). The Software to
which this Section 3.11(c) applies shall be licensed (and the attendant
maintenance arrangements contracted) in the name of the Customer Group member
designated by the Customer as the licensee with the Service Provider having the
right to access and use such Software in performing the Services.
Notwithstanding the foregoing, if the Service Provider can procure such Software
(or attendant maintenance arrangement) on a more cost effective basis licensed
in its own name on terms permitting the Service Provider to assign the license
and maintenance agreements for such Software to the Customer without charge to
the Customer at the expiration or termination of this Agreement or on terms
otherwise accepted by the Customer in writing, the Service Provider may procure
such Software (or attendant maintenance arrangement) in the Service Provider’s
name. For avoidance of doubt, the Service Provider Software that is used by the
Service Provider for multiple customers (e.g. is a shared services environment)
and the Service Provider Software that is identified in Section 12.4(c) will not
be subject to this Section 3.11(c).     (d)   During the Term, for Software
utilized by the Service Provider to deliver the Services, the Service Provider
shall maintain all procedures necessary to operate such Software to the extent
necessary for the Customer to receive the Services, and, upon request of the
Customer, shall deliver to the Customer an electronic copy of all such
procedures. For Software utilized by the Service Provider to provide the
Services after the Effective Date that was previously utilized by the Customer
prior to the Effective Date, the Service Provider shall maintain the same type
of documentation at the same level of completeness as was maintained by the
Customer prior to the Effective Date and, upon request, shall make such
documentation available to the Customer. To the extent, however, that the
Service Provider performs any maintenance on such Software, the Service Provider
shall document its changes in accordance with CMM level 3 standards. For
software that is newly developed pursuant to this Agreement, the Service
Provider shall deliver to the Customer such documentation as is set forth in the
Statement of Work or project plan agreed for such project.

     3.12 Software Licenses/Changes to the Software-Substitutions and Additions

  (a)   The Service Provider shall not, and shall not have the right to, direct
the Customer Group to, terminate, extend, replace, amend or add licenses for the
Software or the maintenance arrangements attendant therewith, contracted in the
name of a member of the Customer Group. The Service Provider may request that
the Customer Group take such action by

Page 15



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



giving the Customer written notice of the proposed action and obtaining the
Customer’s written agreement subject to the applicable Change Control Process.
Concurrently with the delivery of each such proposal by the Service Provider to
the Customer, the Service Provider shall deliver to the Customer a written
report of the reasons for, and the impact and ramifications on the Services of,
the Service Provider’s proposed action. If any such cancellation, substitution,
termination, change or addition of a Third Party Contract will have an impact on
the operations of users that are outside the scope of the Services and the
Customer has notified the Service Provider prior to the expiration of the
Customer response period described above of such impact and the Service Provider
elects to proceed, the Service Provider will provide or cause to be provided the
products or services that are the subject of such Third Party Contract to the
users that are outside the scope of the Services on terms no less favorable than
the terms of the applicable Third Party Contract. The approval of, consent by or
agreement by the Customer to any of the actions described in this Section
3.12(a) shall not relieve the Service Provider of any obligation to perform and
provide the Services as required by this Agreement. If the Customer Group in
connection with or resulting from any such termination, replacement, amendment
or addition of any license for Software or maintenance arrangement incurs
additional expenses or other costs, including but not limited to personnel
costs, and the Service Provider has been notified in writing by the Customer of
its estimate of such financial impact prior to the Service Provider’s
implementation of such action and the Service Provider elects to proceed, the
Service Provider shall promptly reimburse the Customer for such amounts actually
incurred by the Customer; provided, however, that in each instance in this
Section 3.12(a)) that the Customer provides the Service Provider an estimate of
the financial impact of an action by the Service Provider on the Customer, the
amounts recoverable from the Service Provider by the Customer in each such
instance shall not exceed the amount of the written estimate provided to the
Service Provider for each such instance.

  (b)   The Service Provider will provide to the Customer, and update as changes
occur, a listing of all Software by name, Maintenance Release and Version
promoted into production on each Equipment at each location of the Equipment.  
  (c)   The Customer may direct the Service Provider to substitute or add
Software to or delete Software from Exhibit 13, the “Software Assets” Exhibit.
The Service Provider shall promote into or remove from production, use and
operate any Software selected by the Customer. If the Customer requests a
substitution of any Software for which the Service Provider has financial
responsibility, according to Exhibit 4, the “Pricing, Invoicing & Payment”
Exhibit, the Customer shall pay or receive a credit in the amount by which the
periodic license or maintenance fees attributable to the substituted Software
exceeds or is less than the then-current periodic license or maintenance fees
being paid by the Service Provider attributable to the Software being replaced.
With respect to Software which can be replaced with minimal effort or
disruption, if the Customer requests deletion of any Software for which the
Service Provider has financial responsibility and the Service Provider does not
expeditiously substitute any other new Software therefor, the Customer may
utilize an amount equal to the then-current applicable periodic license or
maintenance fees attributable to such deleted Software to offset the fees
attributable to any new Software or receive a credit in such amount. If the
Customer requests deletion of any Software for which the Service Provider has
financial responsibility and the deletion of such Software or installation or
implementation of replacement software (including associated activities such as
data conversion and cleansing) requires more than minimal effort or resources to
replace, the Parties will address such replacement and changes to the license
and maintenance fees through the applicable Change Control Process. The Service
Provider will provide the Customer with the license or maintenance fees support
documentation necessary to permit the Customer to evaluate the decision to
replace such Software.

Page 16



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



  (d)   The Customer shall be permitted by the Service Provider to audit the
Service Provider’s testing procedures and approve all new Applications Software
for use in performing and providing the Services prior to its promotion into
production, and Service Provider shall provide the cooperation, information and
access necessary or appropriate to permit the Customer to perform such
functions.     (e)   If the Service Provider timely notifies the Customer that
any software requested by the Customer be substituted for, deleted from, or
added to, the Software will have an adverse impact on the operation of the
Systems before such action is effected and the Customer directs the Service
Provider to effect such action even in view of such notice, the Service Provider
shall be excused from of any failure to satisfy the Service Levels for the
affected portion of the Services to the extent, and only to the extent, such
action directly causes such failure to satisfy such Service Levels.

     3.13 Software Currency

  (a)   Subject to the last sentence of this Section 3.13(a) and to
Section 3.13(b), the Parties shall maintain reasonable currency for Maintenance
Releases and Versions of Software, unless the Customer requests otherwise. For
purposes of this Section 3.13(a), “reasonable currency” in the case of Versions
shall mean no more than one Version behind the most current Version made
available by the licensor and in the case of Releases, within two months of the
licensor making such Release available or in the case of a Release that includes
elements designed to mitigate known security risks as soon as practically
possible after the licensor makes such release available, unless such Release or
Version contains defects, Viruses, Disabling Code or similar infirmities
identified by the Parties, or either of them, that will adversely affect the
Customer’s operations, in which case, the previous Release or Version will be
deemed “reasonably current” until such time as such defects, Viruses, Disabling
Code or similar infirmities have been cured, at which time such Release or
Version shall be implemented as soon as practically possible. Notwithstanding
the other provisions of this Section, (i) the obligation to maintain reasonable
currency of Releases and Versions only applies to Software for which Customer
has a current maintenance agreement as of the Effective Date which makes new
Releases or Versions available at no additional charge beyond the charges
included in such maintenance agreement, and to Software introduced by the
Service Provider, unless the Version or Release is made available by the
licensor free of additional charge, and (ii) for Software that is used by the
Customer Group and is subject to the reasonable currency requirements of this
Section 3.13(a) (including meeting the maintenance requirements of clause (i) of
this sentence) which is more than one Version behind the most current Version as
of the Effective Date, the Service Provider shall have up to twelve (12) months
from the end of Transition Services to bring the Software to within one Version
of most current Version, except in the case of desktop personal computer
operating systems for which such upgrades are scheduled for December, 2006.    
(b)   If the Customer requests the Service Provider to expedite installation of
a Maintenance Release or Version or to delay the installation of a Maintenance
Release or Version of specific Software beyond the period described in
Section 3.13(a) or requires operation and maintenance of multiple Versions of
Software, the Service Provider shall do so, provided that if the Service
Provider reasonably determines that it will incur any costs as a result of such
requests (e.g., Software support costs due to withdrawal of maintenance by the
licensor, multiple version charges, etc.) for resources not otherwise required
to perform the Services or covered under a current Resource Baseline, then the
Service Provider will notify the Customer of the Fees and expenses in writing
and the Customer, at its option, will either delay installation of such
Maintenance Release or Version or update the Software to the current level (as
applicable) or pay the Service Provider such Fees and expenses. The installation
and promotion into production of each Maintenance

Page 17



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Release and Version shall be performed in accordance with the applicable Change
Control process.

  (c)   In addition, the Customer shall relieve the Service Provider from any
failure to meet a Service Level to the extent directly impacted by the delay or
acceleration of the next Maintenance Release or Version until such time as the
affected Software is brought to “reasonable currency” as defined in this
Section 3.13.

     3.14 Terms of Acquisition by Service Provider of Third Party Provider
Software
If the Service Provider acquires Third Party Provider Software in the Service
Provider’s name during the Term to provide the Services, the Service Provider
shall use commercially reasonable efforts to acquire such software on
commercially reasonable terms and conditions, including customary forms of
protection of the licensee concerning actual or alleged claims of infringement
of intellectual property rights.
     3.15 Third Party Contracts — Compliance, Substitutions and Additions

  (a)   To the extent that the Customer provides the Service Provider with
access to or use of leased Equipment, licensed Software or services or resources
subject to other Third Party Contracts for which the Customer retains legal
responsibility, the Service Provider shall, and shall cause its subcontractors,
to comply with all the obligations under the leases, licenses and other Third
Party Contracts applicable to such leased Equipment, licensed Software and
services or resources subject to other Third Party Contracts. The Service
Provider shall cease use of such items upon expiration or termination of this
Agreement or as required by the Customer consistent with the terms of this
Agreement.     (b)   The Customer may substitute or add Third Party Contracts
to, or delete Third Party Contracts from, Exhibit 14, the “Third Party
Contracts” Exhibit, if the Customer has financial responsibility for such Third
Party Contracts. Any changes to expenses or any effect on the Services or Fees
(excluding those elements of the Fees relating to the management of such Third
Party Contracts) resulting from the addition or substitution of any such Third
Party Contracts will be addressed through the applicable Change Control Process,
but those contracts listed on such Exhibit as Category “3” may be terminated by
Customer at its sole discretion.     (c)   If the Service Provider timely
notifies the Customer that any Third Party Provider services requested by the
Customer to be substituted for, deleted from, or added to, Exhibit 14, the
“Third Party Contracts” Exhibit and identified on such Exhibit as being either
in Category “1” or “2”, will have an adverse impact on the operation of the
Systems or Services before such action is effected and the Customer directs the
Service Provider to effect such action even in view of such notice, the Service
Provider shall be relieved of any failure to satisfy the Service Levels to the
extent, and only to the extent, such action affects the Service Provider’s
ability to satisfy such Services Levels.

     3.16 New Services

  (a)   The Customer may direct the Service Provider to perform additional
quantities of the Services during the Term. The Service Provider shall provide
such additional quantities of the Services as part of the Services. The charges
for such additional Services shall be calculated according to the pricing set
forth in Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit, including the
Resource Unit and Baseline methodology.     (b)   During the Term, the Customer
may request the Service Provider to perform one or more New Services. Further,
the Customer’s request for a New Service may include a request for the Service
Provider to correspondingly reduce or eliminate one or more existing elements of
the Services then being provided that are being replaced by the New

Page 18



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Services. In such event, the Service Provider shall determine the resources and
expenses related to the element or elements of the Services being reduced or
eliminated and those required for the New Services being added.

  (c)   Promptly after receiving each request for New Services from the
Customer, the Service Provider shall provide a written proposal for such New
Services to the Customer setting forth the net increase or decrease in the Fees
or other charging methodologies, and as applicable, increases and decreases in
existing Baselines and additional Baselines (if any) that will be attributable
to such New Services and shall concurrently deliver to the Customer as part of
such proposal a detailed description of the New Services together with a report
regarding the ramifications and impacts of such New Services on the Services
affected by the New Services request. All changes in the Fees and other charging
methodologies shall be based upon the required proportional increase in
personnel, systems and other resources applicable to the New Services relative
to the Fees and other existing charging methodologies and equitably account for
any efficiencies, economies or reduced or increased resource requirements
resulting from any changes in the Services resulting from the New Services. Upon
receipt of such proposal and other documentation, the Customer may then elect to
have the Service Provider perform the New Services, and the Fees and other
charging methodologies and Baselines (if applicable) will be established or
adjusted to reflect such New Services in a written amendment to this Agreement
in accordance with Section 17.2. Notwithstanding the foregoing, nothing herein
shall be deemed to obligate the Customer to obtain New Services from the Service
Provider.     (d)   The Parties agree that changes during the Term in functions,
responsibilities and tasks that are within the scope of the Services will not be
deemed to be New Services, if such functions, responsibilities and tasks evolved
or were supplemented or enhanced during the Term by the Service Provider in its
sole discretion or pursuant to the provisions of this Agreement.

     3.17 Affiliates, Acquisitions and Divestitures

  (a)   If any operation or entity becomes a member of the Customer Group during
the Term or any member of the Customer Group desires to use the Services during
the Term and the Customer desires that the Service Provider provide some or all
of the Services for such member, the Service Provider will provide such member
with the Services in accordance with the terms of this Agreement. As part of its
obligation under this Section 3.17, the Service Provider shall propose a
transition plan and schedule for implementation of the Services to be provided
to such member of the Customer Group. The Service Provider may charge the
Customer for the initial set-up, transition and implementation charges allocable
to such new member (determined on a commercially reasonable basis consistent
with the other Fees, unless such charges are specifically identified in
Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit), and shall charge the
Customer for the performance and delivery of the Services allocable to such
member, based on the existing charging methodologies for increases or decreases
in the Fees due to increases or reductions in the quantity of the Services used
by the Customer Group.     (b)   If the Customer divests any member of the
Customer Group or other operation or entity during the Term and the Customer
desires that the Service Provider continue to provide some or all of the
Services for such former Customer Group member or other operation or entity, the
Service Provider will continue to provide the Customer or such divested Customer
Group member or other operation or entity with such Services pursuant to this
Agreement if such divested Customer Group member or other operation or entity
(i) used the Services prior to being divested, (ii) after being divested uses
either essentially the same Services as before being divested, or otherwise does
not require the Service Provider to modify its systems or processes used to
perform and provide the Services by

Page 19



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



more than an immaterial amount, and (iii) agrees to be subject to the provisions
of this Agreement that protect the Service Provider’s intellectual property
rights. The Service Provider shall charge the Customer for the continuing
performance and delivery of such Services based on the existing charging
methodologies for the Fees unless the Service Provider determines, in its sole
discretion, that such divested Customer Group member is itself a reasonable
credit risk in which case the Customer shall be relieved of all financial
responsibility for the performance of the Services to or for such divested
Customer Group member; provided that such divested Customer Group member agrees
to be bound by the terms of this Agreement. The Service Provider shall not be
required to provide the Services to any such divested Customer Group member,
operation or entity for more than eighteen (18) months following the effective
date of such divestiture.
     3.18 Viruses
The Service Provider shall use commercially reasonable efforts consistent with
industry practices employed by other service providers providing services of
similar scale or scope to prevent the introduction of Viruses into either
Party’s systems or the other operating environments and systems used to provide
or receive the Services. If a Virus is found to have been introduced into any
such systems or environments, the Service Provider shall promptly notify the
Customer in writing of the event, and at no additional charge to the Customer,
the Service Provider shall use commercially reasonable efforts consistent with
industry practices employed by other service providers providing services
similar in scope and scale, and diligently work, to eliminate the effects of the
Virus. If the Virus causes an interruption of the Services, a loss of
operational efficiency or loss of data, the Service Provider shall assist the
Customer Group to the same extent to mitigate and restore such interruption or
losses. The Customer shall bear financial responsibility for any work required
to be performed by the Service Provider to remediate the effects of a Virus if
(i) the Service Provider exercised commercially reasonable efforts to prevent
the introduction of the Viruses into the systems or operating environments,
(ii) notwithstanding the exercise by the Service Provider of commercially
reasonable efforts, a Virus was introduced into either Party’s systems or
environments through no fault of the Service Provider, its Affiliates or their
subcontractors and (iii) there are no Service Provider resources already
dedicated, committed or assigned to the performance of the Services hereunder
that are available or capable of remediating and otherwise eliminating the
effects of the Virus without additional charge to the Customer.
     3.19 Compliance with Laws, Regulations and Policies

  (a)   The Service Provider shall perform the Services in compliance with:

  (i)   this Agreement, including the Procedures Manual(s);     (ii)   all
Service Provider Laws;     (iii)   all laws, rules, regulations and regulatory
settlements or stipulations applicable to the portion of the operations of the
Customer Group performed by the Service Provider as part of the Services
pursuant to this Agreement just as if the members of the Customer Group
performed the Services themselves as identified or communicated in writing to
the Service Provider and interpreted, augmented or modified by the Customer
Compliance Directives (the “Customer Compliance Requirements”); and     (iv)  
all Customer Compliance Directives.

If the Service Provider determines that the performance of the Services requires
an interpretation of any aspect of the Customer Compliance Requirements or
Procedures Manual(s) (an “Interpretive Issue”), the Service Provider shall
present to the Customer compliance officer or his/her designee for such purpose,
in writing the factual scenario in issue for resolution. The Customer compliance
officer or his/her designee, shall as soon

Page 20



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

as practical instruct the Service Provider in writing with respect to each such
Interpretive Issue so presented to him/her, and the Service Provider is
authorized to act and rely on, and shall promptly implement such Customer
instruction(s) in the performance and delivery of the Services. All Customer
interpretative responses regarding Interpretive Issues shall be deemed Customer
Compliance Directives.

  (b)   The Service Provider will not be responsible for a failure to comply
with the provisions of Section 3.19(a)(iii) or (iv) above to the extent that it
relies on the Customer Compliance Directives (and where there are multiple
Customer Compliance Directives relating to an aspect of the Services, on the
most recent Customer Compliance Directive applicable to such aspect of the
Services) or other written instructions authorized by the Customer regarding the
manner of such compliance (including, without limitation, reliance on the
“Standards, Policies & Procedures” Exhibit).     (c)   In addition, except as
provided in the second sentence of this Section 3.19(c), the Service Provider
will not be responsible for a failure to comply with the provisions of
Section 3.19(a)(iii) or (iv) above if such failure to comply occurs at any time
prior to the first (1st) anniversary of the Effective Date and results from the
performance by the Service Provider, its Affiliates or their subcontractors of
the Services in the same manner as such services were performed by the
applicable member of the Customer Group before being taken over by the Service
Provider; provided, however, that in such a case, the Service Provider will
expeditiously notify the Customer of such non-compliance and the Parties will
remedy such non-compliance on an expedited basis. The Service Provider shall not
be entitled to the relief granted in the preceding sentence if a failure to
comply occurs because (A) the Customer through a Customer Compliance Directive
has previously instructed the Service Provider to alter or change the
pre-existing methods and processes employed by the members of the Customer Group
and the Service Provider fails timely to comply with such Customer Compliance
Directive or (B) the terms of this Agreement including, without limitation,
Exhibit 23, the “Transformation by Service Tower” Exhibit, require the Service
Provider to change the manner in which the services were previously performed by
the Customer and the Service Provider fails timely to execute or implement such
change. At all times after the first (1st) anniversary of the Effective Date,
the relief granted to the Service Provider in the first sentence of this
Section 3.19(c) will not apply.     (d)   From time to time the Customer may
instruct the Service Provider in writing as to compliance with any of the
Customer Compliance Requirements and changes in the Service Provider’s policies,
procedures and processes relating to such compliance (a “Customer Compliance
Directive”). The Customer Compliance Directives shall be listed in Exhibit 19,
the “Standards, Policies & Procedures” Exhibit. The Service Provider is
authorized to act and rely on, and shall promptly implement, each Customer
Compliance Directive in the performance and delivery of the Services, subject to
the provisions of this Section. To the extent that the Customer directs the
Service Provider to comply with additional corporate compliance policies or
modifies or amends the policies listed on Exhibit 19, the “Standards, Policies &
Procedures” Exhibit, and provides the Service Provider a written copy of such
corporate compliance policies, such additional policies, modifications or
amendments will for purposes of this Section 3.19 be deemed Customer Compliance
Directives and the Service Provider shall, and shall cause each of its
subcontractors to, comply with such corporate compliance policies as and to the
extent applicable to functions of the Customer Group for which the Service
Provider is responsible.     (e)   The Service Provider shall promptly notify
the Customer of any change in the Service Provider Laws relating to (i) the
performance, delivery or use of the Services by the Customer Group, or (ii) the
performance of the Service Provider’s other obligations under this Agreement.
Subject to Section 6.4, the Service Provider agrees, at its expense,

Page 21



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

to make any changes to the Services and take other actions which are necessary
to maintain compliance with Service Provider Laws applicable to its performance
and to the provision of the Services or to its performance of the Service
Provider’s other obligations under this Agreement. Subject to Section 6.4, the
Customer may submit to the Service Provider findings and recommendations
regarding changes to the Services necessary for the compliance by the Service
Provider or its subcontractors with Service Provider Laws which the Service
Provider will analyze and consider in good faith. The Service Provider shall
promptly respond to the Customer regarding the Service Provider’s evaluation and
activity plan for such findings and recommendations.

  (f)   The Customer shall notify the Service Provider of any new Customer Laws
or changes in the Customer Laws that are applicable to the Services and the
Service Provider shall work with the Customer to the extent necessary to
identify the impact of such new Customer Laws and changes in the Customer Laws
on the Service Provider’s performance and the Customer Group’s and Authorized
Users’ receipt and use of the Services.     (g)   The Service Provider shall,
with the Customer’s approval and at the Service Provider’s expense, conform the
Services in a timely manner to any changes in the Service Provider Laws and to
changes in laws that require changes to the Services only because the Services
were outsourced (including, without limitation, outsourcing such Services to
countries outside the United States). For new or changed Customer Compliance
Requirements (including the Customer Compliance Directives) or other changes to
laws (other than those that are the Service Provider’s responsibility pursuant
to the immediately preceding sentence) that require increases or result in
decreases in the resources required to perform the Services, the Fees will be
adjusted by the Service Provider to reflect such increases or decreases through
the applicable Change Control Process. However, to the extent that the expense
of such changes can be allocated to multiple customers of the Service Provider,
additional Fees will be equitably allocated to reflect the allocation of such
expense. The Service Provider shall identify changes to the Services resulting
from the circumstances described in the preceding sentence in a written proposal
that shall propose a method of integrating such changes in a cost-effective
manner and without disruption of the Services (as modified by such changes), and
shall identify the Service Provider’s increased or decreased Fees that will
result therefrom and the Service Provider’s proposed adjustment of the Fees to
reflect such changes. Such changes and adjustments shall:

  (i)   equitably account for any efficiencies, economies or reduced or
increased resource requirements resulting from any changes in the Services or to
the Service Levels resulting from such changes; and     (ii)   provide modified
Fees and expenses that have been determined on a commercially reasonable basis
consistent with the other Fees and expenses.

If a change in the laws (other than the laws described in the first sentence of
this Section 3.19(g)) requires a change in the Services, and the Service
Provider charges to implement such change represents an increase of greater than
ten percent (10%) in the Fees for such Services or a material reduction in the
quality or scope of the Services, then the Customer shall have the right to
terminate the affected Service Tower or Service Category by payment of the
Applicable Termination Fees for termination pursuant to this Section. Upon the
Customer’s agreement to the proposed changes and adjustments, the Service
Provider will execute the Change subject to and in accordance with the terms of
Section 6.4 hereof.

Page 22



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

4. WARRANTIES/REPRESENTATIONS/COVENANTS
     4.1 Work Standards
The Service Provider warrants and represents and covenants that (a) it has, and
during the Term will have, and each of its Affiliates and subcontractors that it
will use to provide and perform the Services has and during the Term will have,
the necessary knowledge, skills, experience, qualifications and resources to
provide and perform the Services in accordance with this Agreement; and (b) the
Services shall be performed for the Customer Group in a diligent, workmanlike
manner in accordance with standards adopted by other service providers providing
services of similar scope or scale applicable to the performance of such
services; provided, however, that to the extent a Service Level defines the
required level of performance for a Service, this Section 4.1 shall not impose
performance obligations at a level higher than such Service Level.
     4.2 Non-Infringement
Each of the Parties covenants that it shall perform its responsibilities under
this Agreement in a manner that (a) to its knowledge does not infringe any
patent right of any third party and (b) does not infringe, or constitute an
infringement or misappropriation of, any trade secret, copyright or other
proprietary right (exclusive of patent rights) of any third party; provided
however that the Service Provider shall not be in breach of this covenant to the
extent any infringement or misappropriation by the Service Provider in the
course of performing the Services is caused by the Customer’s failure to have
obtained any Required Consents that the Customer is responsible for obtaining.
Notwithstanding this provision or any other provision in this Agreement, the
Customer makes no warranty or representation with respect to any claims for such
infringement or misappropriation by virtue of its compliance with obligations
herein to provide the Service Provider access to, use of or benefits of any
Third Party Contracts prior to receiving the necessary Required Consents and the
Service Provider makes no warranty or representation with respect to business
processes that the Customer requires the Service Provider to use or follow.
     4.3 Disabling Code
Each of the Customer and the Service Provider warrant and represent and covenant
that without the prior written consent of the other Party, it shall not, and
shall not permit its Affiliates or subcontractors to, insert any Disabling Code
into the Software or knowingly invoke any Disabling Code that may be part of the
Software at any time, including upon expiration or termination of this Agreement
for any reason, without the written consent of the other Party.
     4.4 Authorization and Enforceability
Each Party hereby represents and warrants that:

  (a)   it has all requisite corporate power and authority to enter into, and
fully perform pursuant to, this Agreement;     (b)   the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and properly authorized by all requisite
corporate action on its part;     (c)   this Agreement has been duly executed
and delivered by such Party; and     (d)   no consent or approval of any state
or federal authority not otherwise obtained is required for it to enter into
this Agreement and to carry out its obligations hereunder.

Page 23



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



     4.5 Maintenance/Deliverables Conformance to Specifications
The Service Provider covenants that it shall maintain the Equipment and Software
for which the Service Provider is responsible so that they operate in accordance
with their specifications. The Service Provider further covenants that with
respect to Deliverables having acceptance criteria and related specifications,
such Deliverables shall conform with the applicable specifications for twelve
(12) months following final acceptance of such Deliverables in accordance with
the terms of this Agreement. The foregoing will not extend to any nonconformity
attributable to (i) any change or modification to a Deliverable performed by a
party other than the Service Provider, its Affiliates or their subcontractors
without the Service Provider’s approval or (ii) the use of such Deliverable
other than in accordance with the applicable documentation.
     4.6 Efficiency and Cost Effectiveness
The Service Provider covenants that it shall use commercially reasonable efforts
(a) to efficiently administer, manage, operate and use the resources employed by
the Service Provider to provide and perform the Services that are chargeable to
the Customer under this Agreement; (b) to diligently improve the performance and
delivery of the Services by the Service Provider and the elements of the
policies, processes, procedures and Systems that are used by the Service
Provider to perform and deliver the Services, including, without limitation,
re-engineering, tuning, enhancing, balancing or reconfiguring the processes,
procedures and systems used to perform, deliver and track the Services; and
(c) to perform the Services in a cost-effective manner consistent with the
required level of quality and performance.
     4.7 Software Ownership or Use
The Service Provider warrants and represents and covenants that it is either the
owner of, or authorized to Use, in the manner proposed to be used by the Service
Provider hereunder, the Service Provider Software and other materials provided
and used by the Service Provider, directly or indirectly, to perform and deliver
the Services.
     4.8 Inducements
The Service Provider represents and warrants and covenants that it has not
violated, and shall not violate, any applicable laws or regulations or any of
the Customer policies in existence as of the Effective Date of which the Service
Provider has been given notice regarding the offering of unlawful inducements in
connection with this Agreement and, following notification of any changes to
such Customer policies during the Term, will not violate such revised Customer
policies.
     4.9 Disclaimer

  (a)   The Service Provider will not be responsible for any inaccuracy of any
advice, report, data or other product delivered to the Customer to the extent
any inaccuracies are caused by data or software provided by the Customer. The
Service Provider will promptly notify the Customer of any such inaccuracies of
which the Service Provider becomes aware and the cause therefor if known by the
Service Provider. The Service Provider will use commercially reasonable efforts
to assist the Customer Group to remedy such problems.     (b)   The Service
Provider does not, unless expressly specified for a specific Service, warrant or
assure uninterrupted or error-free operations of Software or Equipment;
provided, that the foregoing will not relieve the Service Provider of its
obligations to satisfy the Service Levels and provide the Services as set forth
in this Agreement without material degradation or interruption.     (c)   EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THERE ARE NO OTHER EXPRESS WARRANTIES
OR REPRESENTATIONS, AND THERE ARE NO IMPLIED WARRANTIES OR REPRESENTATIONS,
INCLUDING,

Page 24



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OR REPRESENTATIONS OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.
     4.10 Regulatory Approvals and Licenses

  (a)   To the extent required by applicable Service Provider Laws, the Service
Provider, at its cost and expense, shall, and shall cause each of its
subcontractors to, obtain and keep current all necessary regulatory approvals
applicable to its or their business and the provision of the Services and obtain
and keep current all necessary licenses and permits applicable to its or their
business and to the provision of the Services.     (b)   To the extent required
by applicable Customer Laws, the Customer, at its cost and expense, shall, and
shall cause the members of the Customer Group to, obtain and keep current all
necessary regulatory approvals applicable to its or their business and the
receipt of the Services and obtain and keep current all necessary licenses and
permits applicable to its or their business and to the receipt of the Services.

     4.11 Date Warranty
The Service Provider warrants and represents and covenants that the Services
will not be adversely affected in any way by any date data, date setting, date
value, date input or other date related data and any combination thereof
(including leap year), whether falling on, after or before January 1, 1999,
September 9, 1999, December 31, 1999, or January 1, 2000, as a result of any
failure of the Service Provider Software to properly process, receive or provide
such date related data within and between the twentieth and twenty-first
centuries (including leap year) excluding Services failures and other problems
caused by such date related failures that arise as a consequence of defects in
the Customer Owned Software or other Software not provided by or through the
Service Provider, its Affiliates or their subcontractors.
     4.12 Covenant of Cooperation and Good Faith
The Parties shall timely, diligently, in good faith and on a commercially
reasonable efforts basis, cooperate with each other, with due consideration of
the goals, objectives and purposes of this Agreement, to facilitate the
performance of their respective duties and obligations set forth in this
Agreement and to reach agreement with respect to matters left for further
review, consideration or negotiation and agreement by the Parties as
specifically set forth in this Agreement.
     4.13 Absence of Litigation
Each Party represents and warrants that as of the Effective Date no claim,
litigation, proceeding, arbitration, investigation or material controversy is
pending, or to its knowledge, has been threatened or is contemplated, which
would have a material adverse effect on its ability to enter into this
Agreement, to perform, provide or receive the Services, as the case may be, or
to perform its other obligations in accordance with this Agreement.
     4.14 No Solicitation

  (a)   Subject to Section 4.14(b) and Section 12.4(g) hereof, neither the
Service Provider, its Affiliates or its or their subcontractors, on the one
hand, or the Customer or the other members of the Customer Group, on the other
hand, shall directly or indirectly, solicit or hire (i) in the case of the
Service Provider, its Affiliates, and its or their subcontractors, the employees
of the members of the Customer Group involved in the performance or execution of
any Customer obligations hereunder (other than the Affected Employees as
contemplated by this Agreement or as otherwise approved in writing in advance by
the Customer), for two (2) years following the date that any of the foregoing
employees

Page 25



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



ceases to be involved in the performance of the Customer’s responsibilities
hereunder (unless approved in writing in advance by the Customer) or (ii) in the
case of the Customer and the members of the Customer Group, the employees of the
Service Provider and its Affiliates and Approved Subcontractors involved in the
performance or execution of any Service Provider responsibilities hereunder, for
two (2) years following the date that any of the foregoing employees ceases to
be involved in the performance of the Service Provider’s responsibilities
hereunder (unless approved in writing in advance by the Service Provider).

  (b)   The Parties and their Affiliates (and in the case of the Service
Provider, its subcontractors), may make general solicitations to the public
(including solicitations by way of job-posting web sites) or solicitations by a
retained third party so long as the third party is not specifically directed by
a Party or its Affiliates or subcontractors to make such solicitation to the
employees to which the limitations of paragraph (a) above applies, and hire any
such person that responds to such a general solicitation.

     4.15 Service Provider to Provide and Manage Necessary Resources
Except as otherwise expressly provided in this Agreement, the Service Provider
shall have the responsibility and obligation to provide and administer, manage,
support, maintain and pay for all resources (including, without limitation,
personnel, hardware, software, facilities, services and other items, however
described) necessary or appropriate for the Service Provider to provide, perform
and deliver the Services as described in this Agreement.
     4.16 Functionality, Performance, Capabilities, etc.
The Service Provider shall cause the Services, and each of the components of the
Services, to at all times, (i) possess the features, functionality,
compatibility, configuration, scalability, performance and integration
capabilities expressly set forth in this Agreement; and (ii) be integrated,
compatible and interoperable in a manner that will conform to the specifications
relating to the functionality, performance and scalability of the Services and
that will satisfy the Services Levels, provided that the Customer Group properly
and timely comply with the Service Provider’s directions to the Customer in
accordance with this Agreement regarding the Customer’s responsibilities in
connection with the Services and the configuration, operation and use of the
Services and the components of the Services.
     4.17 Export; Immigration

  (a)   The Parties acknowledge that any products, software, data, and technical
information (including, but not limited to services and training) provided by
the Customer Group to the Service Provider and its subcontractors or by the
Service Provider to the Customer Group under this Agreement may be subject to
U.S. export laws and regulations and any use or transfer of such products,
software, and technical information must be authorized under those regulations.
Each Party agrees that it will not use, distribute, transfer, or transmit any
products, software, data, or technical information (even if incorporated into
other products) provided to it by the other Party pursuant to this Agreement in
violation of U.S. export laws and regulations. Neither Party will directly or
indirectly “export” or “reexport” software or “technical data” or other data
disclosed to it by the other Party or the direct product of such software or
“technical data” or other data to any country, or citizen of any country,
prohibited by U.S. export laws (as the identity of such countries and citizens
of such countries may be updated from time to time by the applicable United
States governmental agencies). The Party providing the products, software, data
or technical information that will be imported/exported into and from any
countries pursuant to this Agreement shall make the determination of the
applicable and requisite import/export restrictions and requirements and the
other Party shall comply with such restrictions and requirements; provided,
however, that in the event of products, software, data or technical information
provided by the Customer, the Customer shall only make

Page 26



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



such determination as to any U.S. import/export restrictions and requirements
and the Service Provider shall make such determination as to any non-U.S.
import/export restrictions and requirements. Any change in the manner or method
by which the Services are performed or provided as a result of such restrictions
and requirements shall be addressed in accordance with the applicable Change
Control Process.

  (b)   The Service Provider agrees at its cost and expense to obtain all
necessary passports, visas and other immigration documents and perform all
related actions necessary for its employees and agents to enter and perform the
Services in the United States and any other jurisdiction required pursuant to
this Agreement, and to otherwise comply with all applicable laws and regulations
relating to immigration in such jurisdictions that are applicable to it or its
personnel or agents.

  (c)   The Service Provider shall be responsible for all tariffs, duties and
import/export fees and costs and the costs of compliance with all import/export
laws and regulations with respect to the performance or delivery of the Services
or any part thereof, outside of the United States to any location of the members
of the Customer Group or any Authorized User that is located within the United
States.

     4.18 IP Rights License
The Customer represents and warrants that it has a license to the IP Rights
sufficient to enable the Service Provider and its Affiliates and the Key
Approved Subcontractors (and the subcontracting entity identified in Part 4 of
Exhibit 28) to perform the Services in the manner contemplated by this
Agreement, provided that use of such IP Rights license by the Service Provider
and its Affiliates and the Key Approved Subcontractors and the entity identified
in Part 4 of Exhibit 28 pursuant to such license is solely for the purpose of
providing the Services to the members of the Customer Group and the Authorized
Users (the “Permitted Use”).
     4.19 Services Not to be Withheld
The Service Provider shall not Abandon the Services under this Agreement. In the
event of Abandonment, the provisions of Part I of Exhibit 28 will apply.
     4.20 Service Provider Disqualification
Neither the Service Provider nor any subcontractor or Affiliate of the Service
Provider who will be engaged in the provision of the Services (i) is, as of the
Effective Date, debarred by a Governmental Authority or (ii) shall use, in any
capacity, in connection with the performance of the Services, any person or
entity who or that has been debarred by any Governmental Authority. If the
Service Provider learns that a person or entity performing on its behalf under
this Agreement has been debarred by any Governmental Authority, the Service
Provider shall promptly notify Customer and shall prohibit such person or entity
from performing on its behalf under this Agreement.
     4.21 ISO 9001
The Service Provider warrants and covenants that, with the exception of the
Customer facilities or facilities previously occupied by a member of the
Customer Group that the Service Provider or one of its subcontractors shall use
to provide the Services, the quality certifications for the Service Provider
owned or leased facilities at which the Services are performed and provided,
and, to the extent applicable, the personnel who will perform the Services
(excluding the Affected Employees), are, and during the Term shall be, ISO 9001
qualified and certified.

Page 27



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

5. TRANSFER, TRANSITION AND TRANSFORMATION
     5.1 Transition Plans

  (a)   A high level transition plan (with appropriate contingency plans)
describing the tasks, methods, procedures and timing of the steps the Service
Provider shall take to transition responsibility and operations for a Service
Category or Service Tower to the Service Provider and avoid interruptions and
degradations of the Services during the transition, is set forth in Exhibit 22,
the “Transition by Service Tower” Exhibit. The transition management methodology
and the transition plan applicable to each Service Tower describes the overall
transition and implementation process, including: (i) the Service Provider’s
overall approach; (ii) major activities and schedules for the transition,
including critical milestones; (iii) the Service Provider’s description of the
transition of each in-scope function to the Service Provider; and (iv) the
specific activities which are Customer’s responsibility as part of the
applicable transition plan. Unless otherwise specified in a transition plan,
within sixty (60) days after the Effective Date, the Service Provider shall
deliver to Customer for its review, comment, and approval a written detailed
work plan(s) based on and consistent with the applicable transition plan. Such
detailed work plan(s), once approved by Customer, shall become a part of the
applicable transition plan and be incorporated therein. Except as set forth in
Exhibit 22, the “Transition by Service Tower” Exhibit, no member of the Customer
Group shall incur any charges, fees or expenses payable to the Service Provider
or third parties in connection with the Service Tower transitions. The Service
Provider shall perform the tasks described in each Service Tower transition plan
in a manner that shall not disrupt or adversely impact the business or
operations of any member of the Customer Group or (ii) degrade the Services then
being received by any member of the Customer Group, except (1) as may otherwise
be provided in the applicable Service Tower transition plan and (2) to the
extent such disruption, adverse impact or degradation is caused by Customer’s
failure to perform its designated obligations in the Service Tower transition
plan.

  (b)   The Service Provider shall provide cooperation and assistance required
or requested by Customer in connection with Customer’s evaluation or testing of
the Deliverables as set forth in each Service Tower transition plan. The Service
Provider shall identify and resolve any problems that may impede or delay the
timely completion of each task in each Service Tower transition plan that are
the Service Provider’s responsibility and shall use reasonable efforts to assist
Customer with the resolution of any problems that may impede or delay the timely
completion of each task in each Service Tower transition plan that are
Customer’s responsibility.

  (c)   No functionality of the services or operations being transitioned shall
be disabled or cut over to a new service or replacement functionality until the
new service or functionality is demonstrated to the Customer’s satisfaction to
have at least equivalent capabilities for such functionality and the Customer
has provided written notice of acceptance of such capability; provided, however,
that the Service Provider shall not be required to keep such dual services or
operations enabled for more than thirty (30) days (or, in specific
circumstances, if any, to be mutually agreed by the Parties in which it is not
reasonably possible to test and verify the proper functioning of the new service
or functionality within thirty (30) days, such longer period as is reasonable
under the circumstances) at the Service Provider’s expense unless the Customer
has identified and notified the Service Provider within such period of
reasonable concerns, in which case the Parties will agree to a reasonable
timeframe for continuation of the identified services or operations at the
Service Provider’s expense.

  (d)   The Customer shall have the right to monitor, test and otherwise
participate in the transition. The Service Provider shall immediately notify the
Customer if such monitoring, testing or participation has caused (or in the
Service Provider’s reasonable

Page 28



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



opinion may cause) a problem or delay in the transition and work with the
Customer to prevent or circumvent such problem or delay.

  (e)   Customer shall have the right to temporarily suspend the transition by
providing notice to the Service Provider if the Service Provider is responsible
for the transition failing to fulfill the requirements set out in the approved
transition plan or otherwise causing a material disruption in Customer’s
business environment occasioned by the carrying out of the transition, until
such time as the Service Provider can demonstrate to the Customer’s satisfaction
that it is capable of and will satisfy such requirements or end such
disruptions.

  (f)   During the transition period, the Customer will cooperate with the
Service Provider in implementing the transition plan by providing the personnel
(or portions of the time of the personnel) set forth in the transition plan
(“Transition Personnel”) and performing the tasks described for the Customer in
the transition plan; provided, however, the Parties have agreed that the
Customer Group will have a limited role and not be responsible for incurring
more than immaterial costs, other than the Customer resources specifically
identified in the “Transition by Service Tower” Exhibit. During the transition
period, the Service Provider will be responsible for the provision of the
Services set forth in this Agreement (including within those Services the
implementation of the transition plan) in accordance with the transition plan.

  (g)   Any delays caused by either party in the execution of the Transition
Plans will be addressed as set forth in Exhibit 28.

     5.2 Transformation Plan

  (a)   A plan (with appropriate contingency plans) describing the tasks,
activities, responsibilities and timing of the steps the Service Provider shall
take to transform and continue to evolve and integrate the operations covered by
the Service Towers and encompassed by the Services is set forth in Exhibit 23,
the “Transformation by Service Tower” Exhibit. The transformation management
methodology is also set forth in Exhibit 23, the “Transformation by Service
Tower” Exhibit. The transformation plans describe the overall transformation
process, including: (i) the Service Provider’s overall approach; (ii) major
activities and schedules for the transformation, including critical milestones
and (iii) the specific activities which are Customer’s responsibility as part of
the applicable transformation effort.

  (b)   The Service Provider shall provide cooperation and assistance required
or requested by Customer in connection with Customer’s evaluation or testing of
the Deliverables as set forth in each Service Tower transformation plan. The
Service Provider shall identify and resolve any problems that may impede or
delay the timely completion of each task in each Service Tower transformation
plan that are the Service Provider’s responsibility and shall use reasonable
efforts to assist Customer with the resolution of any problems that may impede
or delay the timely completion of each task in each Service Tower transformation
plan that are Customer’s responsibility.

     5.3 Affected Employees
In order to facilitate the orderly assumption by the Service Provider of it
obligations under this Agreement, the Service Provider shall employ or offer
employment to (or cause its Affiliate or Approved Subcontractor to do so, as
applicable), the Customer Group personnel identified in the Exhibit 7, “Human
Resources” Exhibit (the “Affected Employees”) in accordance with the terms and
conditions of Exhibit 7, the “Human Resources” Exhibit, and applicable local
law. The terms and conditions applicable to the interviewing and hiring of the
Affected Employees are set forth in Exhibit 7, the “Human Resources” Exhibit.
All costs and expenses incurred by the Service

Page 29



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

Provider in connection with the offer to employ and the employment of the
Affected Employees shall be the responsibility of the Service Provider. Except
as Exhibit 7, the “Human Resources” Exhibit, expressly provides otherwise, the
Service Provider will promptly reimburse the Customer for the amount of salary
and benefit costs incurred by the Customer, if any, with respect to each
Affected Employee on and after the relevant Commencement Date(s) for the period
until they become employees of the Service Provider, the period for acceptance
of an offer of employment by Service Provider expires without acceptance of such
offer by the applicable Affected Employee, or the Service Provider determines
not to offer employment to an Affected Employee and notifies the Customer in
writing of such determination.
6. GOVERNANCE
     6.1 Relationship Management and Contract Governance Model

  (a)   The Service Provider acknowledges that it is a key business requirement
of the Customer that the Service Provider provide the Services in a consistent,
integrated manner across all Service Towers. To meet that requirement, the
Service Provider will adhere to the relationship management and contract
governance model and processes as described in Exhibit 8, the “Governance”
Exhibit.

  (b)   The Service Provider organization responsible for the Service Provider’s
relationship with the Customer and delivery of the Services will be led by a
Service Provider Account Executive (“Service Provider AE”), whose counterpart
will be the Customer Program Manager (“the Customer PM”). The Service Provider
AE will serve as the primary point of contact with the Customer PM and the
Customer PM will serve as the primary point of contact with the Service Provider
AE.

  (c)   The Service Provider AE will be supported by additional Service Provider
personnel, whose roles and responsibilities are set forth in Exhibit 8, the
“Governance” Exhibit.

     6.2 Meetings
The Parties shall determine an appropriate set of meetings to be held between
their representatives, which shall include at least a monthly meeting of the
Service Provider AE with the Customer PM. The Service Provider shall prepare and
circulate an agenda sufficiently in advance of each such meeting to give
participants an opportunity to prepare for the meeting. The Service Provider
will make such changes to the agenda as the Customer may request. The Customer
will chair all such meetings. At the Customer’s request, the Service Provider
shall prepare and circulate minutes promptly after each meeting. Such minutes
shall not be binding on either Party.
     6.3 Procedures Manual(s)/Training Materials

  (a)   The “Procedures Manual(s)” shall describe how the Service Provider shall
perform and deliver the Services under this Agreement, the Equipment and
Software being used, and the documentation (e.g., operations manuals, user
guides, specifications) which will provide further details of such activities.
The Procedures Manual(s) shall describe the activities the Service Provider
proposes to undertake to provide the Services, including those direction,
supervision, monitoring, staffing, reporting, planning and oversight activities
normally undertaken by other service providers who provide services similar in
scope and scale to the Services. The Procedures Manual(s) also shall include
detailed descriptions of the acceptance testing and quality assurance procedures
approved by the Customer, the Service Provider’s problem management and
escalation procedures, and the other standards and procedures of the Service
Provider pertinent to the Customer’s interaction with the Service Provider in
obtaining the Services. The Procedures Manual(s) shall be suitable for use by
the Customer to understand the Services and the Service Provider’s organization,
resources, methods, procedures and processes for

Page 30



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



performing, providing and managing the Services and its obligations under this
Agreement.

  (b)   By the applicable dates set forth in Exhibit 28, the Service Provider
shall deliver drafts of the Procedures Manual(s) listed in Exhibit 28 to the
Customer, for the Customer’s comments and review. The Service Provider shall
incorporate reasonable comments or suggestions of the Customer and shall
finalize the Procedures Manual(s) within the periods specified in Exhibit 28.
The final Procedures Manual(s) shall be subject to the approval of the Customer.
The Service Provider shall periodically (but not less frequently than on a
calendar quarterly basis) update the Procedures Manual(s) to reflect changes in
the operations or procedures described therein. Updates of the Procedures
Manual(s) shall be provided to the Customer for review, comment and approval.
The Service Provider shall perform the Services in accordance with the most
recent Customer-approved version of the Procedures Manual(s). In the event of a
conflict between the provisions of this Agreement and the Procedures Manual(s),
the provisions of this Agreement shall control. The Procedures Manual(s) shall
be considered operational document(s), which the Service Provider AE and the
Customer PM may revise by mutual written agreement without the need to amend
this Agreement.

  (c)   The Service Provider shall, with the Customer’s review and approval,
establish, maintain and keep current training materials and other documentation
required by the Service Provider to perform the Services. The Service Provider
shall be responsible for training its personnel to perform the Services in
accordance with the terms of this Agreement.

  (d)   If the Customer does not believe such training methods are adequate or
are not in compliance with the Customer’s Compliance Requirements, the Customer
shall notify the Service Provider of such non-compliance and the Service
Provider shall immediately rectify such non-compliance at the Service Provider’s
cost and provide the Customer with evidence thereof.

     6.4 Change Control Process

  (a)   The Customer shall have the right to approve in advance any change,
action or decision of the Service Provider with respect to the provision of
Services to the Customer that (i) may reasonably be expected to have an adverse
effect on the Services, including a deterioration in the quality or interruption
of the Services or the Customer Group’s ability to access the Services; (ii) may
reasonably be expected to have an adverse effect on the manner in which the
Services are performed; (iii) requires that any member of the Customer Group
change the way it conducts its operations; (iv) increases Fees by the Service
Provider to or the costs (including taxes) incurred by the Customer Group to
receive and use the Services or otherwise; (v) involves any change in the
locations at or from which any of the Services are performed or provided as set
forth in Section 3.6(d), (e), (f) and (g); (vi) may reasonably be expected to
result in any decrease in the security or integrity of the operations or the
Company Information of the Customer Group; (vii) may result in any change in the
internal controls of the Service Provider or its subcontractors applicable to
the Services described in Section 3.4, or (viii) the Service Provider performs
and or provides services to or for any person or entity other than members of
the Customer Group from the Customer Service Recipient Locations (collectively,
“Strategic Changes”). The Customer will have the right to set priorities in
scheduling such changes.

  (b)   Parties will follow an agreed Change Control Process to manage Strategic
Changes (“Strategic Change Control Process”) to the environment and
infrastructure used to provide the Services in a controlled manner with minimum
disruption. The purposes and objectives of the Strategic Change Control process
are (i) to determine whether a Strategic Change to the environment and
infrastructure used to provide the Services is

Page 31



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



within the scope of the Services or constitutes a New Service, (ii) to
prioritize all requests for Strategic Changes, (iii) to minimize the risk of
exceeding time or cost estimates associated with the Strategic Change by
identifying, documenting, quantifying, controlling, managing and communicating
Strategic Change requests, their disposition and, as applicable, implementation,
and (iv) to identify the different roles, responsibilities and actions that
shall be assumed and taken by the Parties to define and implement the Strategic
Changes. The Strategic Change Control process covers all activities from receipt
of a request for a Strategic Change to the post-implementation review. The
Strategic Change Control process will produce approval or other action with
respect to any proposed Strategic Change. The Service Provider shall not carry
out any Strategic Change that is not approved by the Customer as required by
Section 6.4(a). The Strategic Change Control process will be included as part of
Exhibit 8, the “Governance” Exhibit.

  (c)   “Operational Changes” shall mean those changes that are not reasonably
expected to (i) have an adverse effect on the Services, such as a deterioration
in the quality or interruption of the Services or the Customer Group’s ability
to receive the Services; (ii) have an adverse effect on the manner in which the
Services are performed; (iii) require any member of the Customer Group to change
the way it conducts its operations; (iv) increase Fees by the Service Provider
to or the costs (including taxes) incurred by the Customer Group to receive and
use the Services (v) involve any change in the locations at or from which any of
the Services are performed or provided as set forth in Section 3.6(d), (e) and
(f); (vi) result in any decrease in the security or integrity of the operations
or the Company Information of the Customer Group; or (vii) result in any change
in the internal controls of the Service Provider or its subcontractors
applicable to the Services described in Section 3.4, or (viii) involve provision
of services to or for any person or entity other than members of the Customer
Group from the Customer Service Recipient Locations.

  (d)   The Service Provider will follow a Change Control Process to manage
Operational Changes (“Operational Change Control Process”). The purpose and
objectives of the Operational Change Control Process are (i) to prioritize all
requests for Operational Changes, (iii) to minimize the risk of Operational
Changes by identifying, documenting, quantifying, controlling, managing and
communicating Operational Change requests, their disposition and, as applicable,
implementation (iii) allow the Service Provider to manage Operational Changes as
required without approval from the Customer. The Operational Change Control
Process will be documented in the Procedures Manual(s).

  (e)   Notwithstanding the foregoing, the Service Provider may make an
emergency change to the Services without the Customer’s prior approval if
required to ensure the uninterrupted delivery of the Services or any portion
thereof, or to minimize damage to the systems or Customer Data. In each such
event, the Service Provider shall promptly (but in no event longer than
twenty-four (24) hours after the decision to make such change), notify the
Customer, orally and in writing, of such change, the time and date on which such
change was implemented and the reason(s) for such change. If such change would
have required Customer’s prior approval under this Agreement, except for this
emergency exception, then Customer shall have the option to direct the Service
Provider to remove such change and the Service Provider shall promptly remove
such change and restore the Services as performed or delivered prior to such
change.

     6.5 Reports
The Service Provider shall prepare and deliver to the Customer the reports and
compilations of information set forth in Exhibit 15, the “Reports” Exhibit,
according to the schedule or with the frequency set forth in that Exhibit.

Page 32



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

7. SERVICE PROVIDER PERSONNEL
     7.1 Account Executive
Unless otherwise provided in this Agreement, the Service Provider shall cause
the person assigned as the Service Provider AE to devote substantially all of
his or her working time and effort in the employ of the Service Provider to his
or her responsibilities for the provision of the Services, subject to the
Service Provider’s reasonable holiday, vacation and medical leave policies and
subject to occasional, short-term, non-recurring work on other assignments by
the Service Provider related to the Service Provider AE’s areas of expertise.
The Service Provider AE shall serve as the single point of accountability for
the Service Provider for the Services and shall have the additional
responsibilities described in Exhibit 8, the “Governance” Exhibit. The Service
Provider AE’s compensation shall include meaningful financial incentives based
on the Customer’s satisfaction with the Services.
     7.2 Replacement of Personnel

  (a)   The Service Provider shall assign an adequate number of the Service
Provider personnel to perform the Services. The Service Provider personnel shall
be properly educated, trained and fully qualified for the Services they are to
perform.

  (b)   If the Customer determines that it is not in the Customer’s best
interests for any Service Provider or subcontractor employee to be appointed to
perform or to continue performing any of the Services, the Customer may give the
Service Provider written notice to that effect and the Service Provider will
take prompt action, at no expense to the Customer, to remedy the situation to
the satisfaction of the Customer including, without limitation, removing such
Service Provider or subcontractor employee from the Customer account if
requested by Customer. If, following discussions with the Customer, the Service
Provider must replace the individual on the Customer’s account, the Service
Provider will do so with an individual of suitable ability and qualifications,
with the Customer’s approval.

     7.3 Key Service Provider Personnel and Positions

  (a)   The Customer will designate members of, or positions on, the Service
Provider’s staff for the Services as Key Service Provider Personnel. The Key
Service Provider Personnel shall be listed or identified in Schedule 7.4, the
“Key Service Provider Personnel and Positions” Schedule, to Exhibit 7, the
“Human Resources” Exhibit.     (b)   The Service Provider shall cause the
Service Provider Personnel who are Key Service Provider Personnel or who occupy
each of the Key Service Provider Personnel Positions to devote substantially all
of their working time and effort in the employ of the Service Provider to his or
her responsibilities for the provision of the Services, subject to the Service
Provider’s reasonable holiday, vacation and medical leave policies and subject
to occasional, short-term, non-recurring work on other assignments by the
Service Provider related to the Key Service Provider Personnel’s areas of
expertise.     (c)   The Customer may from time to time change the designated
Key Service Provider Personnel and Positions under this Agreement, provided that
without the Service Provider’s consent, the percentage of all full-time
equivalent Service Provider personnel represented by the Key Service Provider
Personnel and Positions shall not exceed the percentage as of the Commencement
Date on which the largest number of personnel and positions were so designated.
    (d)   Before the initial and each subsequent assignment of an individual to
a Key Service Provider Personnel Position, the Service Provider shall notify the
Customer of the proposed assignment, introduce the individual to appropriate
representatives of the

Page 33



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Customer and, consistent with the Service Provider’s personnel practices,
provide the Customer with a resume and any other information about a prospective
individual reasonably requested by the Customer. If the Customer objects to the
proposed assignment, the Parties shall attempt to resolve the Customer’s
concerns on a mutually agreeable basis. If the Parties have not been able to
resolve the Customer’s concerns within five (5) working days, the Service
Provider shall not assign the individual to that position and shall propose to
the Customer the assignment of another individual of suitable ability and
qualifications.

  (e)   The Service Provider will give the Customer, where reasonably possible,
at least ninety (90) days advance notice of a change of the person appointed to
a Key Service Provider Personnel Position, and will discuss with the Customer
any objections the Customer may have to such change. Where reasonably possible,
the Service Provider will arrange for the proposed replacement for an individual
appointed to a Key Service Provider Personnel Position to work side-by-side with
the individual being replaced during the notice period to achieve an effective
transfer of knowledge prior to the incumbent leaving his or her position. The
Service Provider shall not reassign or replace any person assigned to a Key
Service Provider Personnel Position during the first year of his or her
assignment to the Customer service team, nor shall the Service Provider assign
more than five (5) different individuals to a single Key Service Provider
Personnel Position during the Term, unless the Customer consents to such
reassignment or replacement, or the Service Provider employee voluntarily
resigns from the Service Provider, requests a transfer, is terminated by the
Service Provider or is unable to work due to his or her death or disability.
Individuals designated as Key Service Provider Personnel or filling Key Service
Provider Personnel Positions may not be transferred or re-assigned until a
suitable replacement has been approved by the Customer, and no such
re-assignment or transfer shall occur at a time or in a manner that would have
an adverse impact on delivery of the Services. The Service Provider shall
establish and maintain an up-to-date succession plan for the individuals serving
in Key Service Provider Personnel Positions.

  (f)   The Service Provider shall not assign any of its Key Service Provider
Personnel or personnel assigned to Key Service Provider Positions who have been
provided access to the Customer Group Data to the account of any of the Customer
Group Competitors identified in Exhibit 20, the “Competitors” Exhibit, for a
period of one year after such personnel have ceased being a member of the
Service Provider’s account team for the Customer.

     7.4 Service Provider Personnel Requirements

  (a)   After the Effective Date, the Service Provider shall fill, from its own
staff, any vacancies that occurred during the contract negotiation process for
this Agreement. As of the Effective Date and throughout the Term, the Service
Provider shall be responsible for all recruiting and hiring of staff necessary
to meet its Service Level, Schedule and other commitments and to provide
continuous improvement to the Service Levels.

  (b)   The Service Provider personnel and the personnel of the Service
Provider’s subcontractors must successfully complete a background screening
(including credit and criminal record reviews) and drug testing, as specified by
the Customer, prior to assignment to the Customer service team. The applicable
background screening and drug testing procedures and standards are set forth in
Exhibit 19, the “Standards, Policies & Procedures” Exhibit, to this Agreement.

     7.5 Retention of Experienced Personnel

  (a)   The Customer has identified certain of the Affected Employees as
“Knowledge Retention Personnel” due to their possession of knowledge that the
Customer believes will be

Page 34



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



critical to the Service Provider in providing the Services. A list of the
Affected Employees who are designated as Knowledge Retention Personnel is set
forth in Exhibit 7, the “Human Resources” Exhibit. The Service Provider will not
transfer or reassign any Knowledge Retention Personnel from his or her current
function prior to the successful completion of the transition and transformation
projects set forth in Exhibit 22, the “Transition by Service Tower” Exhibit, and
in Exhibit 23, the “Transformation by Service Tower” Exhibit, that relate to his
or her current function, and thereafter, the Service Provider will use
commercially reasonable efforts to keep all Knowledge Retention Personnel as
members of the Customer service team through the retention period specified for
each Knowledge Retention Personnel in Exhibit 7, the “Human Resources” Exhibit,
subject to the Service Provider’s ability to make reasonable opportunities for
promotion available to them within the Customer service team. The provisions of
Section 7.3(e) shall also apply to changes in the assignment or employment
status of Knowledge Retention Personnel, except that the provision of
Section 7.3(c) that limits the number of individuals who may occupy a Key
Personnel Position during the Term shall not apply to Knowledge Retention
Personnel.

  (b)   The Customer and the Service Provider agree that it is in their best
interests to keep the turnover rate of the Service Provider personnel to a
reasonably low level. Accordingly, if the Service Provider fails to meet the
Service Levels persistently or continuously and if the Customer reasonably
believes such failure is attributable in whole or in part to the Service
Provider’s reassignment, movement, or other changes in the human resources
allocated by the Service Provider to the performance and delivery of the
Services or to the Service Provider subcontractors assigned to the Customer
service team, the Customer will notify the Service Provider of such belief and
the basis for such belief. Upon receipt of such notice from the Customer, the
Service Provider (a) will promptly provide to the Customer a report setting
forth the Service Provider’s position regarding the matters raised by the
Customer in its notice; (b) will meet with the Customer to discuss the matters
raised by the Customer in its notice and the Service Provider’s positions with
regard to such matters; and (c) will promptly and diligently take commercially
reasonable efforts to modify or eliminate any Service Provider practices or
processes identified as adversely impacting the performance and delivery of the
Services.

8. RELATIONSHIP PROTOCOLS
     8.1 Annual Updating of Exhibits and Schedules
The Parties agree to review and update the Exhibits and Schedules to this
Agreement at least once a year during the Term to accurately reflect the
implementation of Changes agreed by the Parties and Changes permitted or
required by this Agreement. The preceding sentence is not intended, nor is it
authorization, to expand the scope of the Services except as provided pursuant
to Section 3.16 (New Services). If the Exhibits and Schedules to this Agreement
are not otherwise updated during any Contract Year, the Parties will review and
update them during the first month after the end of such Contract Year.
     8.2 Required Consents

  (a)   The Customer shall have the financial and legal responsibility for
timely obtaining all Required Consents under the Third Party Contracts for use
by the Service Provider of the services, products or licenses that are the
subject thereof and for any transfer of assets or rights from the Customer as
required by this Agreement. Unless this Agreement expressly provides otherwise,
the applicable Customer Group member will remain the contracting party of record
on each such Third Party Contract.

  (b)   With regard to the Customer obtaining any Required Consents, the Service
Provider will bear administrative and management responsibility and will prepare
all necessary Required Consent letters to the Third Party Providers under the
Third Party Contracts and

Page 35



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



manage the process for timely obtaining all such Required Consents. The Service
Provider shall provide to Customer the benefit of any relationship of the
Service Provider with each such Third Party Provider in obtaining Required
Consents to the extent permitted under the Service Provider’s agreements with
such Third Party Provider. The Customer will cooperate, and cause the other
members of the Customer Group to cooperate, with the Service Provider in
obtaining such Required Consents.

  (c)   The Service Provider will have management, administrative, financial and
legal responsibility for obtaining all Required Consents to secure any rights of
use of or access to any assets owned, leased or licensed to the Service Provider
or any of its subcontractors required for the Service Provider or such
subcontractors to perform and provide the Services to the Customer Group and for
the Customer Group and other Authorized Users to use the Services as
contemplated by this Agreement. The Customer will cooperate, and cause the other
members of the Customer Group to cooperate, with the Service Provider in
obtaining such Required Consents.

  (d)   For all Third Party Contracts allocable to this Agreement entered into
after the Effective Date, the Party having financial responsibility for the
product or service to which the Third Party Contract relates shall bear the
costs, if any, of obtaining any associated Required Consents. The provisions of
this paragraph shall be applicable to New Services unless otherwise provided by
the Parties in the applicable Change Control documentation governing New
Services.

  (e)   If a Required Consent is not obtained, the Service Provider shall
implement, subject to Customer’s prior approval, alternative approaches as
necessary to provide the Services without such Required Consents. The Party
financially responsible for obtaining the Required Consent will be responsible
for the financial costs of such alternative approaches required by the failure
to timely obtain such Required Consent.

     8.3 Appointment as Attorney In Fact

  (a)   The Customer appoints the Service Provider as the attorney in fact of
the members of the Customer Group, and the Service Provider accepts such
appointment as a part of the Services, for the limited purposes of
administering, managing, supporting, operating under and paying under the Third
Party Contracts and for making any governmental filings and reports that are the
Service Provider’s responsibility in connection with the Services as
contemplated by this Agreement. The Customer does not appoint the Service
Provider as the attorney in fact of the members of the Customer Group for the
purposes of entering into oral or written Agreements with any individual or
business entity for or in the name of the Customer Group or their Affiliates,
without the prior express written approval of the Customer. The Customer agrees
to promptly notify all Third Party Providers under the Third Party Contracts of
the Service Provider’s appointment hereunder as attorney in fact.

  (b)   The Service Provider will perform its obligations and responsibilities
as an attorney in fact pursuant to Section 8.3(a) under all Third Party
Contracts to which a member of the Customer Group is a party and for filings and
reports identified as Service Provider responsibilities in the applicable
Statements of Work, subject to the provisions of this Agreement, including,
without limitation, Article 3, Section 8.2, this Section 8.3 and Article 11.
Upon the Customer’s request, the Service Provider will provide to the Customer
all information and documentation related to its activities as the Customer
Group’s attorney in fact with regard to such Third Party Contracts. The Customer
may terminate or provide additional restrictions on the Service Provider’s
attorney in fact appointment with respect to any Third Party Contract if the
Service Provider (i) fails to pay any amount due in a timely manner;
(ii) permits a default to occur (whether or not such default may be cured within
a specified period which has not expired); or (iii) does

Page 36



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



not diligently pursue the service and financial benefits available to the
Customer Group under such Third Party Contract.
     8.4 Conflicts of Interests
Each Party recognizes that the Service Provider personnel providing Services to
the Customer Group under this Agreement may perform similar services for others
and this Agreement shall not prevent the Service Provider from performing
similar services for others subject to the restrictions set forth in Article 11;
provided, however, the Service Provider shall not use any of the Customer
Provided Hardware or the Customer Software or the Customer Provided Office
Furnishings or the Customer facilities to perform services for others (including
the Service Provider), without the prior written consent of the Customer.
     8.5 Alternate Providers/Non-Exclusive

  (a)   The Service Provider will be engaged by Customer on a non-exclusive
basis to provide the Services under this Agreement and, accordingly, Customer
and each of its Affiliates who receive or use the Services may engage the third
parties to perform, or itself perform, the Services or any element of the
Services at any time, subject to Section 3.5(c) of Schedule 4.1, the “Pricing
Methodology,” Schedule, to Exhibit 4). The Service Provider shall cooperate with
any such third party supplier and the Customer as requested from time to time.
Such cooperation shall be for purposes of enabling an orderly transition of
responsibilities to the Customer or any third party supplier and shall include,
without limitation, to the extent reasonably necessary for transition of the
applicable Services to such third party or back to the Customer, (i) providing
reasonable physical and electronic access to the Service Provider Service
Delivery Locations and other facilities of the Service Provider relating to the
provision of the Services; (ii) use of any Equipment used by the Service
Provider to perform Services for the Customer Group for the Customer Business;
(iii) use of any of the Software (other than any Software where the underlying
license agreement does not authorize such access and consent permitting such
access and use has not been obtained); (iv) providing such information regarding
the operating environment, systems constraints, and other operating parameters
as is reasonably necessary for the work product of the third party supplier of
the Customer Group to be compatible with the Services or New Services; and
(v) such other reasonable cooperation as may be requested by the Customer. In
addition, the Service Provider will provide reasonable cooperation to other
parties performing services that were transitioned from the Service Provider and
to third parties providing new or additional services to the Customer Group.
Nothing in this Section 8.5(a) will be construed as providing the Customer or
any third party providing services within the scope of the Services with the
right to use the facilities of the Service Provider or the Equipment or Software
described in item (ii) of the preceding sentence to provide the Services, but
rather the access granted pursuant to this Section 8.5(a) will be limited only
to such access to facilities and such use of Equipment and Software as may be
reasonably necessary to effect an orderly transition of any of the Services to
facilities, equipment or software of the Customer or such third party.

  (b)   The Service Provider’s obligations hereunder shall be subject to the
Customer-engaged third party suppliers’ compliance with reasonable data and
physical security and other applicable standards and procedures, execution of
appropriate confidentiality agreements satisfying the requirements of
Article 11, and reasonable scheduling of access to other resources to be
furnished by the Service Provider pursuant to this Agreement.

  (c)   If, in the Service Provider’s reasonable, good faith determination, the
activities of any third party supplier engaged by the Customer other than at the
suggestion of the Service Provider impair the Service Provider’s ability to meet
the Service Levels or otherwise provide the Services in accordance with this
Agreement, the Service Provider will provide written notice to the Customer of
such determination. The Parties will cooperate

Page 37



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



to determine and verify whether such effect is caused by a third party supplier,
the extent of such effect, and how to ameliorate any such effect. The Service
Provider shall be excused for any inability to meet the Service Levels or
otherwise provide any of the Services to the extent, and only for the period,
any such third party supplier’s activities directly impair the Service
Provider’s ability to meet any Service Level or otherwise provide any of the
Services in accordance with this Agreement.
     8.6 Use of Subcontractors

  (a)   The Parties will develop and prepare a list of agreed subcontractors
that the Parties agree may be engaged by the Service Provider to perform and
deliver the part or portion of the Services indicated on such list as a
subcontractor to the Service Provider (the “Approved Subcontractors”), which
will be set forth in Exhibit 24, the “Service Provider Approved Subcontractors”
Exhibit. The Service Provider shall not terminate any subcontracting arrangement
with those Approved Subcontractors identified in Exhibit 24, the “Service
Provider Approved Subcontractors” Exhibit, as “Key Approved Subcontractors”
without the prior written consent of the Customer. The Service Provider shall,
however, be relieved of its obligation to meet any Service Level adversely
affected by the continued use of a “Key” Approved Subcontractor if the Service
Provider has previously informed the Customer of the possibility of degradation
in the Services resulting from the continued use of such Approved Subcontractor
and, notwithstanding such notice, the Customer refuses to grant its consent to
the proposed termination of the subcontracting arrangement with such Approved
Subcontractor and instead requires the Service Provider to continue to use the
“Key” Approved Subcontractor in the performance of the Services. Affiliates of
the Service Provider shall be deemed to be Approved Subcontractors for all
purposes under this Agreement. With respect to proposed subcontractors which are
not Approved Subcontractors, the Service Provider shall notify the Customer in
writing of any proposal by the Service Provider to delegate or subcontract a
function, responsibility or task to a subcontractor, or to change subcontractors
for any function, responsibility or task, (i) that could have a material effect
on the quality, timing, cost, consistency or performance of the Services or on
the operations of any member of the Customer Group or on the security or
integrity of the Customer Company Information or Customer Service Recipient
Locations, or on the Customer Business as conducted by any member of the
Customer Group, or (ii) where the subcontractor will interface directly with the
members of the Customer Group or (iii) where the subcontractor will perform any
Services outside the United States. The Service Provider shall not delegate or
subcontract any function, responsibility, activity or task to any such
subcontractor or change any subcontractor without the prior written approval of
the Customer. Upon the Customer’s request, the Service Provider shall promptly
provide to the Customer information regarding the proposed new or replacement
subcontractors to permit the Customer to determine whether to grant its consent
to such delegation or change or subcontract. Such information shall include the
scope of the Services to be delegated, and the experience, financial status,
resources, and reason for selection of the proposed subcontractors. Subject to
the Service Provider’s timely provision of the foregoing information to the
Customer, the Customer shall be deemed to have accepted such delegation or
subcontract or change that is the subject of the notification by the Service
Provider to the Customer, if the Customer has not notified the Service Provider
in writing of its objection to such delegation or subcontract on or before the
twentieth (20th) business day after receipt of such notice from the Service
Provider. The Service Provider shall not disclose any Company Information of the
Customer Group to any subcontractor unless and until such subcontractor has
agreed in writing to protect the confidentiality of such Company Information in
a manner at least equivalent to that required of the Service Provider by
Article 11.

  (b)   The Customer shall have the right to require that the Service Provider
replace any subcontractor other than a Key Approved Subcontractor (with respect
to which Section

Page 38



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



8.6(c) will apply) if the Customer determines that it is no longer desirable for
such subcontractor to continue to perform any part of the Services. The Customer
will provide the Service Provider with reasonable advance written notice of its
intent to remove any subcontractor from the provision of the Services pursuant
to this Section 8.6(b). Except as otherwise specifically provided herein, the
Customer will be responsible for the reasonable, additional Fees and expenses,
if any, associated with the replacement of any subcontractor pursuant to this
Section 8.6(b), including, without limitation, charges associated with acquiring
and training a new subcontractor and to the extent the Customer’s directive to
the Service Provider to replace a subcontractor is not accompanied by a
reasonable notice period, the Service Provider shall be relieved of its
obligation to meet any Service Level adversely affected by the removal of such
subcontractor for a period of time equal to a reasonable notice period under the
circumstances. Except as specifically provided in this Section 8.6(b), the
Customer shall have no financial responsibility including, without limitation,
responsibility for any termination charges incurred by the Service Provider upon
a removal by the Customer of any Service Provider subcontractor pursuant to this
Section 8.6(b).

  (c)   The Customer shall have the right to require that the Service Provider
replace any Key Approved Subcontractor if the Customer determines that it is no
longer desirable for such Key Approved Subcontractor to continue to perform any
part of the Services. The Customer will provide the Service Provider with
reasonable advance written notice of its intent to remove any Key Approved
Subcontractor from the provision of the Services pursuant to this
Section 8.6(c). Except as otherwise specifically provided herein, the Customer
will be responsible for the reasonable, additional Fees and expenses, if any,
associated with the replacement of any Key Approved Subcontractor pursuant to
this Section 8.6(c), including, without limitation, charges associated with
acquiring and training a new subcontractor and to the extent the Customer’s
directive to the Service Provider to replace a Key Approved Subcontractor is not
accompanied by a reasonable notice period, the Service Provider shall be
relieved of its obligation to meet any Service Level adversely affected by the
removal of such Key Approved Subcontractor for a period of time equal to a
reasonable notice period under the circumstances. In addition, in the event of
the removal of a Key Approved Subcontractor pursuant to this Section 8.6(c), the
Customer will reimburse the Service Provider for any amounts that the Service
Provider is required to pay under its agreement with the Key Approved
Subcontractor for any termination-related fees or charges and any amounts
analogous to Wind-Down Expenses under this Agreement.

  (d)   The Service Provider shall remain primarily liable for and obligated to
the Customer (i) for the timely and proper performance of all of its obligations
hereunder even if such obligations are delegated to its Affiliates or third
party subcontractors for performance, and (ii) for the proper and timely
performance and actions of any person or entity (and their employees) to which
it delegates or subcontracts any such obligations. The Service Provider shall
include in its subcontracting arrangements provisions substantially similar to
the following provisions of this Agreement unless otherwise agreed by the
Customer in a specific instance: Sections 3.4, 4.14, 4.21, 7.4(b), 10, 11, 13.6
and 15.

9. CHARGES; INVOICES; PAYMENT; BENCHMARKING; ETC.
     9.1 Fees/Credits/Inflation Adjustment

  (a)   The Customer shall pay to the Service Provider the Fees as set forth in
Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit, together with the other
amounts described in this Article 9. There are no Fees or other charges or
expenses payable with respect to the Services or adjustments to the Fees, except
those set forth in this Agreement. The Service Provider shall promptly pay to
the Customer or apply to the Fees all credits and

Page 39



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



other amounts payable by the Service Provider to the Customer in accordance with
this Agreement.

  (b)   The Service Provider may implement an inflation adjustment to the Fees
for the Services in accordance with the procedures set forth in Exhibit 4, the
“Pricing, Invoicing & Payment” Exhibit, to this Agreement.

     9.2 Invoicing and Payment

  (a)   The Customer shall pay Fees and other amounts due under this Agreement
when those payments are due, subject to the Customer’s right to withhold
disputed amounts up to the Disputed Charges Cap. The Customer shall have the
right to set off, without limitation, against amounts owed by the Customer under
this Agreement any amount the Service Provider is obligated to pay or credit to
the Customer under this Agreement; provided such amounts are not in dispute and
subject to the process set forth in Section 9.8. The Customer may also withhold
payment of particular Fees that the Customer disputes in good faith; provided,
however, that at no time during the Term shall the total amount of Fees withheld
by Customer pursuant to this Section 9.2(a) exceed, in the aggregate, the
Disputed Charges Cap. The payment by the Customer of Fees due under any invoice
shall not, in any way, indicate the Customer’s agreement with the legitimacy of
such Fees or waive the Customer’s right to subsequently dispute such Fees in
good faith and to withhold disputed amounts from a subsequent invoice up to the
Disputed Charges Cap.

  (b)   The Service Provider shall render a single consolidated invoice for the
Fees incurred in each month. Each invoice shall be in the form set forth in
Schedule 4.4, the “Form of Invoice & Supporting Data” Schedule, to Exhibit 4,
the “Pricing, Invoicing & Payment” Exhibit, and shall show such details as
reasonably specified by the Customer, including:

  (i)   The calculations utilized to establish the Fees.     (ii)  
Identification of all Managed Third Party Expenses for the month to which the
invoice corresponds.     (iii)   Identification of the amounts of any taxes the
Service Provider is collecting from the Customer.     (iv)   Such other details
and billing information as is necessary and produced by the Customer as of the
Effective Date to satisfy the Customer’s internal accounting, charge back
requirements billing, including as necessary to allow the Customer to accurately
allocate the Fees by legal entity, business unit, department, Service Tower,
employee, project and Resource Unit.

  (c)   The Service Provider shall invoice the Customer for the monthly portion
of the Annual Services Charge by the tenth (10th) of the month in which the
Services are received and the Customer shall pay such charges by the end of such
month. The Service Provider shall also separately invoice the Customer for any
variable charges incurred by the tenth (10th) of the month following the month
in which the Services are performed and received and the Customer shall pay such
charges by the end of such month.

  (d)   The Service Provider shall not invoice the Customer, and the Customer
shall not be obligated to pay, any Fees that are not properly invoiced within
six (6) months after the end of the month to which such Fees correspond.

  (e)   For any Fees, charges, credits (including Service Credits) or other
amounts payable by one Party to the other pursuant to this Agreement that are
not in dispute and that remain

Page 40



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



unpaid for more than thirty (30) days after their due date, the Party owing the
applicable amount agrees to pay interest on the amount due at a rate of 1% per
month. For any Fees, charges, credits (including Service Credits) or other
amounts payable by one Party to the other pursuant to this Agreement that are in
dispute, the party that ultimately is determined to owe such disputed amount,
will pay interest from the date such amount was originally due until the
disputed amount is paid at a rate equal to the “Prime Rate” in the Money Rates
section of the Wall Street Journal, as such rate may change during the dispute
period.
     9.3 Taxes

  (a)   The Fees described in Section 9.1 to be paid by the Customer are
inclusive of all applicable income, sales, use, gross-receipts or value-added,
excise, personal property, real property, intangibles or other similar taxes
based upon or measured by (i) the Service Provider’s cost in acquiring or
providing Equipment, materials, supplies or services furnished to or used by the
Service Provider in providing and performing the Services, (ii) the value or
cost or use of all Service Provider Equipment, Service Provider Software and
other Service Provider resources however described; and (iii) the Service
Provider’s revenues, income or profit. Each Party shall bear sole responsibility
for all taxes, assessments and other real or personal property-related levies on
its owned or leased real or personal property, for franchise or similar taxes on
its business, for employment taxes on its employees, and for intangible taxes on
property it owns, licenses, leases or subleases.

  (b)   Notwithstanding Section 9.3(a), if a value added tax or tax on services
is assessed solely and directly with respect to Fees to the Customer for the
provision of the Services by the Service Provider to the Customer Group under
this Agreement, the Customer shall be responsible for and pay the amount of any
such tax to the Service Provider, or as the law otherwise requires, in addition
to the Fees.

  (c)   The Parties agree to reasonably cooperate with each other in good faith
to more accurately determine and reflect each Party’s tax liability and to
minimize such liability to the extent legally permissible. Each Party shall
provide and make available to the other any resale certificates and other
exemption certificates or information reasonably requested by either Party. The
Parties will also work together to segregate the Fees, reimbursements, expenses
and other amounts payable hereunder, into separate payment accounts charged
under separate invoices, as appropriate, for Services and the components of the
Services (i.e., components that are taxable and nontaxable, including those for
which a sales, use or similar tax has already been paid by the Service Provider
and for which the Service Provider functions merely as a paying agent for the
Customer in receiving goods, supplies or services including licensing
arrangements that otherwise are nontaxable or have previously been subjected to
tax, components that are capitalized, and components that are expensed).

  (d)   To the extent not otherwise expressly required by this Agreement, any
software (including any enhancements, upgrades or updates) and related
documentation shall be delivered by the Service Provider to the Customer Group,
at the election of the Customer, either (i) with the Service Provider’s advice
and assistance, through electronic transmission or downloaded from the internet
or other telecommunications network connection, or (ii) by installation by the
Service Provider on the relevant equipment with retention by the Service
Provider of all tangible media on which such software and documentation reside.
The Service Provider shall not transfer any tangible medium containing such
software (including any enhancements, upgrades or updates) and documentation to
the Customer Group at any time, for any reason under the terms of this
Agreement, and the Service Provider shall, at all times, retain possession and
control of any such tangible medium used or consumed by the Service Provider.

Page 41



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



     9.4 Customer Satisfaction
The Service Provider shall conduct an initial customer satisfaction survey as
required by Schedule 16.1 of Exhibit 16, the “Customer Satisfaction” Exhibit, to
establish a baseline regarding the Customer’s overall satisfaction with the
in-scope Services. Thereafter, from time to time during the Term, the Service
Provider shall perform ongoing customer satisfaction surveys at the frequencies
specified in and pursuant to the terms of Schedule 16.2 of Exhibit 16, the
“Continuous Customer Satisfaction” Exhibit.
     9.5 Benchmarking

  (a)   The Customer may engage a Benchmarker to benchmark all of the Services
provided hereunder or solely the portions of the Services covered by an
individual Service Tower or Service Category, which Service Categories are
identified in Exhibit 6, the “Service Categories” Exhibit, attached hereto. The
purpose and results of the Benchmark Process are to determine if the Fees and
Services are competitive given the nature, volume and type of Services provided
by the Service Provider hereunder.

  (b)   The Benchmark Process may be initiated by the Customer in the manner
specified in Exhibit 5, the “Benchmarking” Exhibit. The Customer and the Service
Provider shall engage any one of the Benchmarkers identified in the relevant
“Approved Benchmarkers” Schedule to Exhibit 5, the “Benchmarking” Exhibit, or
other mutually agreed benchmarker, provided, that the Benchmarker shall not be
any of the competitors of the Service Provider listed in Schedule 20.1, the
“Service Provider Competitors” “Schedule”, to Exhibit 20, the “Competitors”
Exhibit.

  (c)   The Customer, the Service Provider and the Benchmarker shall conduct the
Benchmark Process according to the methodology set forth in Exhibit 5, the
“Benchmarking” Exhibit.

  (d)   Any Benchmarker engaged by the Customer shall agree in writing to be
bound by the applicable confidentiality and security provisions specified in
this Agreement. Each Party shall co-operate fully with the Benchmarker and shall
provide reasonable access to the Benchmarker during such effort to permit
Benchmarker to perform the Benchmarking.

  (e)   Each Party shall provide, and ensure that its subcontractors (excluding
in the case of the Customer, the Service Provider and its subcontractors)
provide, all necessary cooperation, information, documents and assistance
reasonably required to perform the Benchmarking.

  (f)   Benchmarking shall not result in any increase in any Fees to the
Customer.

     9.6 Data Transport — Market Watch

  (a)   For data transport services provided by the Service Provider, this
Section 9.6 supplants the Customer’s right to benchmark that portion of the
Services under Section 9.5 of this Agreement. For the portion of the data
transport services that the Service Provider is providing under its own
arrangements rather than through Third Party Contracts in existence as of the
Effective Date, the Service Provider will, at the Customer’s request, on or
after the first anniversary of the Effective Date, but no more than once in any
12-month period, determine the prevailing market costs and performance (e.g.
industry service levels) of data transport services.

  (b)   The Customer shall have the option to participate in any such market
watch activities.

Page 42



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



  (c)   To the extent that the market watch reveals that the data transport Fees
under this Agreement are higher than those prevailing in the market, after
considering the Service Provider’s reasonable recovery for management services,
then the Fees for data transport services under this Agreement shall be reduced
to eliminate such variance effective with the next invoice after the completion
of the market watch activity..

  (d)   There shall be no upward adjustment to any Fees as a result of any
market watch activity.

     9.7 New Services

  (a)   The Fees for New Services will be integrated into Exhibit 4, the
“Pricing, Invoicing & Payment” Exhibit, in accordance with Sections 3.16 and
17.2.

  (b)   If the Parties cannot agree whether a function, responsibility or task
falls within the definition of a New Service, the Service Provider shall
nevertheless perform the disputed function, responsibility or task if requested
by the Customer. The determination of whether any function, responsibility or
task is a New Service to be paid by the Customer will be made pursuant to the
expedited dispute resolution process described in Section 16.3. The Customer
shall pay one hundred percent (100%) of the Fees for the disputed function,
responsibility or task under this Section 9.7 at the then existing rates set
forth in Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit, until such
dispute is resolved through the expedited dispute resolution process. The
Customer shall promptly pay to the Service Provider any additional amounts
determined to be owed to the Service Provider after resort to the expedited
dispute resolution process described in Section 16.3.

     9.8 Disputed Fees/Credits
In the event the Customer or the Service Provider disputes the accuracy or
applicability of a charge or credit or other financial arrangement described in
this Agreement, the disputing Party shall notify the other Party of such dispute
as soon as practicable after the discrepancy has been discovered. The Parties
will investigate and resolve the dispute using the expedited dispute resolution
processes provided under Article 16 of this Agreement. Any undisputed amounts
contained in or applicable to an invoice will be paid by the Party owing it and,
in the case of the Customer, disputed amounts in excess of the Disputed Charges
Cap, and any undisputed credit amounts owed by the Service Provider shall be
promptly paid to Customer or credited by the Service Provider against the Fees.
10. INTELLECTUAL PROPERTY RIGHTS
Pursuant to this Agreement, the Service Provider (which for purposes of
Development activities and ownership rights under this Article 10 shall include
the Service Provider’s Affiliates and subcontractors) and the Customer (which
for purposes of Development activities and ownership rights under this
Article 10 shall include the Customer’s Affiliates and the Authorized Users and
their subcontractors) may Develop, currently possess, acquire or license certain
Materials (including object code and, where applicable, source code) and
documentation, in connection with the Service Provider’s performance of the
Services. Unless otherwise agreed to by the Parties on an exception basis, the
respective rights in such Materials as between the Parties shall be as follows:
     10.1 Reserved
     10.2 Service Provider Materials; Materials Developed by Service Provider or
Jointly Developed
All Intellectual Property in the Service Provider Software and other preexisting
Materials of the Service Provider shall, as between the Service Provider and the
Customer, be the property of the Service Provider. For the purposes of this
Article 10, neither the Service Provider nor its Affiliates nor subcontractors
shall be considered contractors or subcontractors of the Customer or the
Customer Group.

Page 43



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

With respect to any Materials Developed solely by the Service Provider or
jointly by personnel of the Customer and the Service Provider under this
Agreement or in the performance of Services, except as otherwise expressly set
forth in this Agreement, ownership of all such Materials and the Intellectual
Property therein shall be as follows:

  (a)   Materials that constitute a Derivative Work of preexisting Materials
owned by the Customer (and all Intellectual Property therein), shall, as between
the Service Provider and the Customer, be owned by the Customer and the Service
Provider shall have a nonexclusive, irrevocable, worldwide, paid-up license from
the Customer (i) to access, use, execute, reproduce and prepare Derivative Works
of such Materials (including all Intellectual Property therein) only in
connection with the performance and delivery of the Services during the Term,
including any period during which the Service Provider is providing the
Termination/Expiration Assistance, and (ii) to sublicense third parties to do
any of the foregoing. Such license shall include the Materials (including all
Intellectual Property therein) owned by the Customer and upon which such
Derivative Work is based, but only to the extent such Materials are embodied in,
or necessary for the exercise of the license to, such Derivative Work.

  (b)   Materials Developed in the course of performing the Services that
constitute a Derivative Work of preexisting Materials owned by the Service
Provider (and all Intellectual Property therein), shall, as between the Service
Provider and the Customer, be owned by the Service Provider and the Customer
shall have a nonexclusive, irrevocable, worldwide, paid-up license from the
Service Provider (a) to access, use, execute, reproduce and prepare Derivative
Works of such Materials (including all Intellectual Property therein) for the
Customer Business during the Term, limited to such use as is necessary for the
Customer to receive the benefit of the Services during the Term including any
period during which the Service Provider is providing the Termination/Expiration
Assistance, unless a separate license agreement between the Parties provides for
a shorter term for the underlying Materials, and (b) to sublicense third parties
to do any of the foregoing limited to such use as is necessary for the Customer
to receive the benefit of the Services. Such license shall include the Materials
(including all Intellectual Property therein) Developed by the Service Provider
upon which such Derivative Work is based, but only to the extent such Materials
are embodied in, or necessary for the exercise of the foregoing license to, such
Derivative Work.

  (c)   Materials Developed in connection with the Services or the performance
of this Agreement that do not constitute a Derivative Work of any preexisting
Materials owned by the Customer or the Service Provider (and all Intellectual
Property therein), shall, as between the Service Provider and Customer, be
owned:

  (i)   by Customer, if such Materials are (i) AD Materials, (ii) usable only in
conjunction with the Customer Owned Software or (iii) are newly Developed
interfaces usable only between any Customer Owned Software and Service Provider
Software or between Customer Owned Software and Software of any Third Party
Provider licensed in the name of any member of the Customer Group, and the
Service Provider shall have a nonexclusive, irrevocable, worldwide, paid-up
license from Customer (1) to access, use, execute, reproduce, and prepare
Derivative Works of such Materials (and all Intellectual Property therein)
internally within the Service Provider solely in connection with the performance
and delivery of the Services during the Term, including any period during which
the Service Provider is providing the Termination/Expiration Assistance, and
(2) to sublicense third parties to do any of the foregoing; or     (ii)   by the
Service Provider, in all other cases, and Customer shall have a nonexclusive,
irrevocable, worldwide, paid-up license from the Service Provider

Page 44



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



(1) to access, use, execute, reproduce and prepare Derivative Works of such
Materials (including all Intellectual Property therein) for the Customer
Business during the Term, limited to such use as is necessary for the Customer
to receive the benefit of the Services, including any period during which the
Service Provider is providing the Termination/Expiration Assistance, and (2) to
sublicense third parties to do any of the foregoing.
     10.3 Customer Materials
With respect to any Materials to which the Service Provider is granted access
under this Agreement that are owned by the Customer (including, without
limitation, the Customer Owned Software and other preexisting Materials) or have
been Developed (a) solely by the Customer Group, whether or not Developed under
this Agreement or (b) for the Customer Group by third parties other than the
Service Provider in connection with this Agreement, such Materials (including
all Intellectual Property therein) shall, as between the Service Provider and
Customer, be owned by the Customer, and the Service Provider shall have a
nonexclusive, irrevocable, worldwide, paid-up license from the Customer (y) to
access, use, execute, reproduce and prepare Derivative Works of such Materials
(and all Intellectual Property therein) internally within the Service Provider
solely in connection with the performance and delivery of the Services during
the Term including any period during which the Service Provider is providing the
Termination/Expiration Assistance, and (z) to sublicense third parties to do any
of the foregoing.
     10.4 Derivative Works of Service Provider Materials Developed Solely by
Customer
With respect to any Materials that are Developed solely by the Customer and that
constitute a Derivative Work of any Materials owned by the Service Provider,
such Materials (including all Intellectual Property therein) shall, as between
the Service Provider and the Customer, be owned by the Service Provider, and the
Customer shall have a nonexclusive, irrevocable, worldwide, paid-up license from
the Service Provider (a) to access, use, execute, reproduce and prepare
Derivative Works of such Materials (including all Intellectual Property therein)
for the Customer Business during the Term, including any period during which the
Service Provider is providing the Termination/Expiration Assistance, unless a
separate license agreement between the Parties provides for a shorter term for
the underlying Materials and limited to such use as is necessary for the
Customer to receive the benefit of the Services, and (b) to sublicense third
parties to do any of the foregoing. Such license shall include the Materials
(including all Intellectual Property therein) owned by the Service Provider upon
which such Derivative Work is based, but only to the extent such Materials are
embodied in, or necessary for the exercise of the license to, such Derivative
Work.
     10.5 Limitation
Any ownership or license rights herein granted to either Party in this Agreement
are limited by and subject to any Intellectual Property owned by, and terms and
conditions of any license agreements with, applicable Third Party Providers and
with the Service Provider if the Service Provider licenses the applicable
Materials, products or services to the Customer under a separate license
agreement.
     10.6 Assignment
To the extent any of the Materials (including all Intellectual Property therein)
may not, by operation of law, be owned by the Party to which ownership has been
granted (as described in this Article 10), each Party agrees to, and to cause
its Affiliates to (and with respect to the Service Provider, the Service
Provider’s permitted subcontractors to) assign and hereby assigns, without
further consideration, the ownership of all right, title and interest in such
Materials (including all other Intellectual Property rights embodied therein) to
the other Party and shall execute such other documents, including patent
assignments, and shall provide such additional information, all as may be
reasonably necessary to permit the assignee Party to obtain and perfect in its
own name all Intellectual Property therein and thereto.

Page 45



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

     10.7 Licenses to Third Parties
To the extent that either the Service Provider or Customer licenses any
Materials of the other Party to a third party, each such license shall be in
writing and shall be subject to this Agreement including, without limitation,
provisions that protect the owning or licensing Party’s Intellectual Property in
such Materials and that appropriately limit the use and number of copies of the
Materials and restrict their use to the use permitted to each Party in this
Article 10.
     10.8 Sale of an Affiliate
Customer may extend to (i) a Customer Group member or (ii) any operation of
Customer or any Customer Group member that is sold, divested, distributed via a
stock dividend or other distribution or otherwise transferred to a third party,
a sublicense in each case for such transferred or divested entities use for its
business only (but including, without limitation, to sublicense to an
outsourcing services provider for use solely in providing services to the
transferred or divested entity), of the rights in Materials granted to Customer
pursuant to this Article 10.
     10.9 Licenses to Customer
Notwithstanding any other provision in this Agreement to the contrary, the
Service Provider hereby grants to the Customer Group an irrevocable, perpetual,
nonexclusive, worldwide, paid-up license to access, use, execute, reproduce and
prepare Derivative Works of the Procedures Manual(s).
     10.10 Obligations Regarding Materials
The Service Provider and the Customer shall each reproduce copyright, patent and
other legends which appear on any portion of the Materials which may be owned by
the other Party and any and all third parties. Neither this Agreement nor any
disclosure made hereunder grants any license to either Party under any patent or
copyright of the other Party, except for the licenses expressly granted under
this Agreement.
     10.11 Moral Rights
With respect to the “moral rights” of any author in any of the Materials
delivered to the Customer Group under this Agreement, and subject to the other
provisions of this Article 10, the Service Provider and the Customer acknowledge
that each is responsible for assuring that the other Party is entitled to
(i) the undisturbed use of such items in accordance with the rights granted
under this Agreement, and (ii) in particular and without limitation hereto, to
exercise for the relevant author the right of dissemination, the right of
recognition of authorship, the right to prevent distortions of the work, the
right to decide whether the work should bear the author’s designation, the right
of access to copies of the work and the revocation rights for such items, to the
extent necessary for a Party to exercise the rights granted by the other Party
to any Materials pursuant to this Agreement.
11. CONFIDENTIALITY AND DATA
     11.1 Company Information
The Service Provider and the Customer each acknowledge that the other Party may
possess and may continue to possess information, which has commercial value in
such other Party’s business and is not in the public domain. Such information
may have been discovered or Developed by such other Party or provided to it by a
third party, and such other Party may hold property rights in such information
by assignment, license or otherwise. For the purposes of this Article 11,
neither the Service Provider nor its Affiliates nor subcontractors shall be
considered contractors or subcontractors of the Customer or the Customer Group.

Page 46



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

     11.2 Obligations

  (a)   the Customer and the Service Provider will each refrain from
unauthorized use, storage and disclosure, will hold as confidential and will use
the same level of care (including both facility physical security and electronic
security) to prevent unauthorized access by, storage, disclosure, publication,
dissemination to or use by third parties of, the Company Information of the
other Party as it employs to avoid unauthorized access, storage, disclosure,
publication, dissemination or use of its own information of a similar nature,
but in no event less than a reasonable standard of care. Notwithstanding the
foregoing confidentiality and similar obligations in this Article 11 (but
subject to compliance with law), the Parties may disclose to and permit use of
the Company Information of the other Party by, (A) in the case of the Customer,
other members of the Customer Group; (B) in the case of the Service Provider, to
Affiliates and subcontractors of the Service Provider that are performing the
Services, and (C) in the case of both Parties and the members of the Customer
Group, their respective legal counsel, auditors, investment and financial
advisors, contractors and subcontractors where: (i) such disclosure and use is
reasonably necessary, and is only made with respect to such portion of the
Company Information that is reasonably necessary, to permit the Service Provider
and members of the Customer Group to perform their obligations or exercise their
rights hereunder or for their respective legal counsel, auditors, investment and
financial advisors, contractors and subcontractors to provide the Services to or
on behalf of the members of the Customer Group or for the Customer Group to use
the Services; (ii) such investment and financial advisors, contractors and
subcontractors are bound in writing by obligations of confidentiality,
non-disclosure and the other restrictive covenants set forth in this Article 11,
at least as restrictive and extensive in scope as those set forth in this
Article 11 and such auditors or legal counsel are equally bound, whether or not
in writing, and (iii) the Service Provider, in the case of the Customer Group
Company Information, and the Customer, in the case of the Service Provider
Company Information, assumes full responsibility for the acts or omissions with
respect to the Company Information of the persons and entities to which each
makes disclosures of the Company Information of the other Party no less than if
the acts or omissions were those of the Service Provider and the Customer,
respectively.

  (b)   The Service Provider shall be responsible to ensure that its legal
counsel, auditors, investment and other financial advisors, contractors and
subcontractors comply with this Section 11.2 and the Customer shall be
responsible to ensure that the other members of the Customer Group and its and
their legal counsel, auditors, investment and financial advisors, contractors
and subcontractors comply with this Section 11.2.

  (c)   Without limiting the generality of the foregoing, neither Party will
disclose the substantive or material commercial terms of this Agreement or the
substantive positions of the Parties in the negotiation of this Agreement,
except to the extent permitted by this Article 11 or to enforce the terms of
this Agreement, without the prior written consent of the other Party.
Furthermore, except as set forth in this Agreement, neither the Service Provider
nor the Customer will acquire any right in or assert any lien against the other
Party’s Company Information, or refuse to promptly return, provide a copy in the
format requested of, or destroy such Company Information upon the request of the
disclosing Party.

  (d)   Notwithstanding any other provision of this Agreement, neither Party nor
the persons and entities to which a Party makes authorized disclosures of the
Company Information of the other Party shall be restricted in disclosing and
using in connection with its business operations any knowledge, ideas, concepts,
know-how, techniques or experience, including processes, methods, techniques and
concepts developed, conceived or acquired by either Party, its Affiliates or
their respective contractors and subcontractors in the course of the performance
of this Agreement and the performance and use of the

Page 47



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



Services, which are retained in the unaided memories of employees who have had
access to the other Party’s Company Information (without reference to any
physical or electronic embodiment of such information and without deliberate
memorization for the purposes of reuse under this Section), unless such
disclosure or use (i) shall infringe any of the patent rights, copyrights, or
mask works rights (or, in the case of the Service Provider, the
“Customer-Specific Trade Secrets” identified in Exhibit 1 which are a part of or
embodied in the other Party’s Company Information, (ii) shall constitute a
violation by the Service Provider, a member of the Customer Group, or their
respective contractors or subcontractors or their respective employees, of any
applicable law (exclusive of the laws of Trade Secrets, other than as they
relate to the aforementioned “Customer-Specific Trade Secrets”), or (iii) shall
involve the use, disclosure or reproduction of any Personally Identifiable
Information.
     11.3 Exclusions
Notwithstanding the foregoing and excluding the Personally Identifiable
Information, this Article 11 shall not apply to any information which the
Service Provider or the Customer can demonstrate was or is: (a) at the time of
disclosure to it, in the public domain; (b) after disclosure to it, published or
otherwise becomes part of the public domain through no fault of the receiving
Party; (c) without a breach of duty owed to the disclosing Party, is in the
possession of the receiving party at the time of disclosure to it; (d) received
after disclosure to it from a third party who had a lawful right to and, without
a breach of duty owed to the disclosing Party, did disclose such information to
it; (e) independently developed by the receiving Party without reference to or
use of, including any actions authorized in Section 11.2(a), the Company
Information of the disclosing Party; (f) a graphical user interface or other
screen display that appears on monitors and provides user/operator interfaces to
the Services; or (g) user/operator instructions for the use of the Services.
Further, either Party may disclose the other Party’s Company Information to the
extent required by law or order of a court or governmental agency or the rules
of the New York Stock Exchange, the Nasdaq Stock Market or similar national
stock exchange. However, in the event of disclosure pursuant to an order of
Court or governmental agency, and subject to compliance with law or such order
of Court or governmental agency, the recipient of such Company Information shall
give the disclosing Party prompt notice to permit the disclosing Party an
opportunity, if available, to obtain a protective order or otherwise protect the
confidentiality of such information, all at the disclosing Party’s cost and
expense, and to the extent required by the rules of the New York Stock Exchange,
the Nasdaq Stock Market or similar national stock exchange, the recipient shall
give the disclosing Party such notice as is available under those rules to
permit the disclosing Party to protect the confidentiality of such information
in accordance with such rules. The receipt of Company Information under this
Agreement will not limit or restrict assignment or reassignment of employees of
the Service Provider and the Customer Group within or between the respective
Parties and their Affiliates.
     11.4 Data Ownership
All Customer Company Information (including, without limitation, the Customer
Data, records and reports related to the Customer Group and the Customer
Business) whether in existence at any Commencement Date or compiled thereafter
in the course of performing the Services, shall be treated by the Service
Provider and its subcontractors as the exclusive property of the Customer or
other member of the Customer Group and the furnishing of such the Customer
Company Information, or access to such items by, the Service Provider or its
subcontractors, shall not grant any express or implied interest in the Service
Provider or its subcontractors relating to such Customer Company Information,
and the Service Provider’s and its subcontractors’ use of such Customer Company
Information shall be limited to such use as is necessary to perform and provide
the Services to the Customer Group. Upon request by the Customer at any time and
from time to time and without regard to the default status of the Parties under
this Agreement, the Service Provider or its subcontractors shall promptly
deliver to the Customer Company Information (including without limitation all
data, records and related reports regarding the Customer Group and the Customer
Business) in electronic format and in such hard copy as exists on the date of
the request by the Customer.

Page 48



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

     11.5 Loss of or Unauthorized Access to Company Information; Intrusions

  (a)   The receiving Party will immediately notify the disclosing Party, in
writing in the event of any storage, disclosure, loss, unauthorized access to or
use in violation of this Agreement of a disclosing Party’s Company Information
(and with respect to the Customer Group, the Customer Data) known to the
receiving Party. With respect to the Customer Data, the Service Provider shall
also immediately notify the Customer of any known security breach that may
result in the unauthorized use, access, disclosure, alteration or destruction of
Personally Identifiable Information contained in the Customer Data or of any
accidental loss, destruction, or damage to the Customer Data.

  (b)   The Service Provider will provide the Customer and its representatives
with access to the Service Provider’s policies, processes and procedures and
descriptions of its systems relating to intrusion detection and interception
with respect to the systems used by the Service Provider to provide the Services
for the purpose of assessing those systems, processes, policies and procedures.
The Service Provider will promptly notify the Customer of any such intrusion or
attack or any significant escalation in the number of attempted intrusions or
attacks that would reasonably be expected to: (i) require a significant change
in the security safeguards employed to protect against such intrusions or
attacks or (ii) have a material adverse effect on the Services or
(iii) adversely impact the Service Provider’s ability to comply with the terms
of this Agreement.

     11.6 Data Privacy

  (a)   The Customer shall be and remain the controller of the Personally
Identifiable Information and other Customer Company Information for purposes of
all applicable laws relating to data privacy, personal data, transborder data
flow and data protection (collectively, the “Privacy Laws”), with rights to
determine the means by which and the purposes for which the Customer Data, the
Customer Company Information and other information are processed, and nothing in
this Agreement will restrict or limit in any way the Customer’s rights or
obligations as owner or controller of its data and information for such
purposes. As the controller of such data and other information of the Customer
Group, the Customer will direct the Service Provider’s use of and access to the
Personally Identifiable Information and Customer Company Information. The
Parties also acknowledge and agree that the Service Provider may have certain
responsibilities prescribed as of the Effective Date by applicable Privacy Laws
or by the Customer’s policies related to the Privacy Laws and the operations and
procedures of the Customer Group (as such policies are in effect and provided to
the Service Provider prior to Effective Date and updated by the Customer from
time to time and provided to the Service Provider) as an entity with use of,
access to and possibly custody of the Customer Data and other Customer Company
Information and the Service Provider hereby acknowledges such responsibilities
and agrees that such responsibilities shall be included as a part of the
Services to be provided by the Service Provider under this Agreement. The
Customer policies related to the Privacy Laws and the operations and procedures
of the Customer Group, shall be the policies published generally by the Customer
from time to time and delivered to the Service Provider. Such policies as of the
Effective Date are set forth in Exhibit 19, the “Standards, Policies &
Procedures” Exhibit. Nothing in this Agreement prevents the Service Provider or
the Customer from taking the steps and actions necessary to comply with
applicable Privacy Laws or such policies.

  (b)   If Privacy Laws or the Customer’s policies related to the Privacy Laws
and the operations and procedures of the Customer Group applicable to the
activities contemplated by this Agreement are modified or new or amended or
re-interpreted Privacy Laws or Customer policies related to the Privacy Laws and
the operations and procedures of the Customer Group applicable to such
activities come into effect, the Service Provider shall as part of the Services
cooperate with the Customer to continue to comply with such Privacy Laws

Page 49



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



and policies, as so amended, modified or interpreted, but to the extent that
such amendments, modifications or interpretations expand the scope or increase
the cost of the activities previously undertaken by the Service Provider, the
Service Provider will, at the Customer’s request, provide such additional
activities as New Services; provided, however, that the Customer shall not be
obligated for any additional Fees with respect to any additional
responsibilities imposed on the Service Provider as a processor of data in the
ordinary course of its business and the Service Provider shall not be obligated
for any amounts with respect to any additional responsibilities imposed on the
Customer as a controller of data in the ordinary course of its business.
     11.7 Limitation
The covenants of confidentiality and other restrictive covenants set forth
herein (a) will apply after the Effective Date to any Company Information
disclosed to the receiving Party before and after the Effective Date and
(b) will continue and must be maintained from the Effective Date through the
termination of the Services and (i) with respect to Trade Secrets, until such
Trade Secrets no longer qualify as trade secrets under applicable law; (ii) with
respect to Confidential Information, for a period equal to the longer of seven
(7) years after termination of the Parties’ relationship under this Agreement,
or as long as required by applicable law; and (iii) with respect to Personally
Identifiable Information, in perpetuity. Neither Party will be responsible for
the security of the Company Information of the other party during transmission
via public communications facilities, except to the extent that such breach of
security is caused by the failure of such Party to perform its obligations under
this Agreement, or acts or omissions in breach of this Agreement, in the case of
the Service Provider, by the Service Provider or its Affiliates or
subcontractors or their respective employees, and in the case of the Customer,
by members of the Customer Group or their respective contractors or
subcontractors.
12. TERMINATION
     12.1 Termination by the Customer
The Customer may terminate this Agreement or any Service Tower in whole or, in
the case of termination pursuant to paragraphs (a), (b), (c) or (g) in part with
respect to the affected Service Category, for any of the following reasons:

  (a)   If there exists a material breach by the Service Provider of this
Agreement that remains uncured for thirty (30) calendar days after receipt of
written notice. The Customer shall not be obligated to pay any Breakage Fee,
Termination Charge, Wind-Down Expense or other fee, however described, for a
termination pursuant to this subsection other than payment for the Services
(including the Termination/Expiration Assistance) provided through the effective
date of the completion of the Termination/Expiration Assistance; or

  (b)   If there exists a series of material breaches that are cured within the
permissible periods, or non-material persistent breaches, of this Agreement by
the Service Provider that in the aggregate constitute a material breach of this
Agreement; provided that all breaches upon which the Service Provider is basing
its termination pursuant to this Section shall have occurred within the nine
(9) month period immediately preceding the notice of termination. The Customer
shall not be obligated to pay any Breakage Fee, Termination Charge, Wind-Down
Expense or other fee, however described, for a termination pursuant to this
subsection other than payment for the Services (including the
Termination/Expiration Assistance) provided through the effective date of the
completion of the Termination/Expiration Assistance; or

  (c)   For convenience effective upon six (6) months prior written notice of
the effective date of such termination by the Customer to the Service Provider
given at any time. The Customer shall only be obligated to pay (i) the
Applicable Termination Fees for a termination of this Agreement or any Service
Tower pursuant to this subsection and

Page 50



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



(ii) amounts owed for Services (including the Termination/Expiration Assistance)
provided through the effective date of the completion of the
Termination/Expiration Assistance; or

  (d)   Upon written notice to the Service Provider if the Service Provider
becomes insolvent or is unable to pay its debts or enters into or files (or has
filed or commenced against it) a petition, arrangement, application, action or
proceeding seeking relief or protection under the bankruptcy laws of the United
States or any similar laws of the United States or any state of the United
States or transfers all or substantially all of its assets to another person or
entity. The Customer shall only be obligated to pay (i) the Applicable
Termination Fees for a termination pursuant to this Section and (ii) amounts
owed for Services (including the Termination/Expiration Assistance) provided
through the effective date of the completion of the Termination/Expiration
Assistance; or

  (e)   In the event of a Change of Control of the Service Provider, the
Customer may, within six (6) months after such Change of Control, elect to
terminate this Agreement upon one hundred eighty (180) days prior written notice
to the Service Provider, which notice shall designate the date upon which such
termination will be effective. The Customer shall only be obligated to pay
(i) the Applicable Termination Fees for a termination pursuant to this Section
and (ii) amounts owed for Services (including the Termination/Expiration
Assistance) provided through the effective date of the completion of the
Termination/Expiration Assistance; or

  (f)   In the event that (i) the Customer recovers from the Service Provider
Direct Damages in excess of eighty percent (80%) of the Cap or (ii) the Service
Provider pays Losses under Section 14.1(h) equal to one hundred percent (100%)
of the Fines Cap and the Service Provider does not agree to reset to zero either
the Direct Damages under item (i) counted toward the Cap or the Losses under
item (ii) counted toward the Fines Cap, then the Customer may terminate this
Agreement upon thirty (30) days prior written notice from the Customer. Upon any
termination pursuant to this Section 12.1(f), the Customer shall only be
obligated to pay (i) the Applicable Termination Fees for a termination pursuant
to this Section and (ii) amounts owed for Services (including the
Termination/Expiration Assistance) provided through the effective date of the
completion of the Termination/Expiration Assistance; or

  (g)   Under the circumstances set forth in Sections 3.3, 3.6, 3.19, 9.5 or
17.3. Upon any termination pursuant to this Section 12.1(g), the Customer shall
only be obligated to pay (i) the Applicable Termination Fees for a termination
pursuant to this Section and (ii) amounts owed for Services (including the
Termination/Expiration Assistance) provided through the effective date of the
completion of the Termination/Expiration Assistance; or

  (h)   In the event of a Change of Control of the Customer, the Customer may,
within six (6) months after such Change of Control, elect to terminate this
Agreement in its sole discretion upon one hundred eighty (180) days prior
written notice to the Service Provider, which notice shall designate the date
upon which such termination will be effective if the Customer deems that this
Agreement would inhibit the planned Change of Control of the Customer. Upon any
termination pursuant to this Section 12.1(h), the Customer shall only be
obligated to pay (i) the Applicable Termination Fees for a termination pursuant
to this Section and (ii) amounts owed for Services (including the
Termination/Expiration Assistance) provided through the effective date of the
completion of the Termination/Expiration Assistance; or

  (i)   the Service Provider is debarred by a Governmental Authority. Upon any
termination pursuant to this Section 12.1(i), the Customer shall only be
obligated to pay (i) the Applicable Termination Fees for a termination pursuant
to this Section and (ii) amounts

Page 51



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

owed for Services (including the Termination/Expiration Assistance) provided
through the effective date of the completion of the Termination/Expiration
Assistance.

  12.2   Termination by Service Provider

In the event, but only in the event, that the Customer fails to pay the Service
Provider when due undisputed Fees or other charges in excess of the Undisputed
Charges Cap under this Agreement or withholds any disputed amounts in excess of
the Disputed Charges Cap and fails to make such payment within thirty (30) days
after receiving notice from the Service Provider of the failure to make such
payment, the Service Provider may, by giving written notice to the Customer,
terminate this Agreement as of a date specified in the notice of termination.

  12.3   Termination/Expiration Assistance

  (a)   The Parties agree that the Service Provider will cooperate with the
Customer Group to assist in the orderly transfer and migration without
interruption of Services to one or more members of the Customer Group itself or
another services provider in connection with the expiration or earlier
termination of this Agreement for any reason, however described
(“Termination/Expiration Assistance”). The quality of the Services provided by
the Service Provider, and the Service Provider’s performance of the Services and
its obligations under this Agreement, shall not be degraded during the
Termination/Expiration Assistance period. The Term shall not be deemed to have
expired or terminated until the Termination/Expiration Assistance thereunder is
completed. Upon the Customer’s request the Service Provider shall provide, and
shall cause its subcontractors to provide, Termination/Expiration Assistance
commencing up to twelve (12) months prior to expiration or upon any notice of
termination or of non-renewal of this Agreement and continue to provide, and
cause to be provided, the Termination/Expiration Assistance for up to
twenty-four (24) months after the effective date of termination. The Service
Provider shall provide the Termination/Expiration Assistance regardless of the
reason for termination or expiration; provided, however, that if termination is
due to Customer’s non-payment, the Customer will be required to pay for
Termination/Expiration Assistance services in advance on a month-to-month basis.
Termination/Expiration Assistance shall be provided through the effective date
of the expiration or termination of the Services or any portion thereof. Upon
request by the Customer, the effective date of any such expiration or
termination shall be extended for the periods and in the manner described in
Section 1.4 (Extension of Services), pursuant to the terms and conditions of
this Agreement and such period shall be considered an extension of the Term. If
such extensions should occur, the Applicable Termination Fees shall be
calculated for such extensions.     (b)   As part of Termination/Expiration
Assistance, the Service Provider shall (i) provide such information as the
Customer may reasonably request relating to the number and function of each of
the Service Provider’s personnel who are employed or contracted by the Service
Provider to perform the Services under this Agreement, and the Service Provider
shall make such information available to potential successors as designated by
the Customer; (ii) not make any material change in the level of Service or
number of employees assigned to perform functions for the Customer under this
Agreement without the prior consent of the Customer; (iii) not change the level
of Service or reassign the Service Provider’s employees or subcontractors away
from performance of functions under this Agreement in a manner other than
permitted under this Agreement; and (iv) provide the Customer with access to the
Software (including related documentation) items described in Section 12.4 and
commence the performance of all transfer/transition activities described in
Section 12.4 as necessary to effectuate an orderly transition.     (c)   In the
process of evaluating whether to undertake or allow termination, expiration or
renewal of this Agreement, the Customer may consider obtaining, or determine to
obtain,

Page 52



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      offers for performance of services similar to the Services following
termination, expiration or renewal of this Agreement. As and when reasonably
requested by the Customer for use in such a process and subject to Schedule 4.1,
the “Pricing Methodology” Schedule to Exhibit 4 and Section 6.4, the Service
Provider shall provide to the Customer such information and other cooperation
regarding performance of the Services as would be reasonably necessary for a
third party to prepare an informed, non-qualified offer for such services. The
types of information and level of cooperation to be provided by the Service
Provider pursuant to this Section 12.3(c) shall be no less than those initially
provided by the Customer to the Service Provider prior to commencement of this
Agreement.     (d)   Reserved.     (e)   In performing any
Termination/Expiration Assistance hereunder, the Service Provider shall first
utilize any resources already dedicated to the performance of the Services
hereunder or otherwise committed, assigned or used by the Service Provider to
provide the Services to the Customer to the extent such resources can be used by
the Service Provider to perform Termination/Expiration Assistance without
compromising or degrading the performance of the Services. If the Service
Provider is unable to properly perform the Services including the
Termination/Expiration Assistance utilizing only the resources described in the
immediately preceding sentence without degradation to the Services, the Service
Provider shall inform the Customer of the nature and extent of the possible
degradation in the Services that will result from the use of such resources in
the manner described herein and the Service Provider shall, after obtaining the
Customer’s prior written consent, perform the Termination/Expiration Assistance
and the Services solely utilizing such resources and will not be responsible for
the attendant degradation of any Services. If the Customer does not consent to
the use of such resources in the manner described in this Section 12.3(e) and
the attendant degradation in the Services, the Service Provider shall provide to
the Customer a proposal documenting the additional resources to be used or
expended by the Service Provider to perform the Services including without
limitation the Termination/Expiration Assistance in accordance with the terms of
this Agreement and the Customer shall pay for such additional resources at the
rates specified in Exhibit 4, the “Pricing, Invoicing & Payment” Exhibit, if
applicable.

  12.4   Other Rights Upon Termination

At the expiration or earlier termination of this Agreement for any reason,
however described, the Service Provider agrees in each such instance, as
applicable:

  (a)   Upon the Customer’s request, the Service Provider agrees to sell to the
Customer or its designee the Service Provider Equipment owned by the Service
Provider then currently being used by the Service Provider primarily to perform
the Services or a portion of the Services, as applicable, at the fair market
value of such Service Provider Equipment. In the case of Service Provider
Equipment that the Service Provider is leasing and using primarily to perform
the Services, the Service Provider agrees to use commercially reasonable efforts
to permit the Customer or its designee to either buy-out the lease on the
Service Provider Equipment and purchase the Service Provider Equipment from the
lessor or assume the lease(s) and secure the release of the Service Provider
thereon, subject to the terms of the applicable lease. The Customer shall be
responsible for any sales, use or similar taxes associated with such purchase of
such Service Provider Equipment or the assumption of such leases.     (b)   To
the extent that the Service Provider is using commercially available Service
Provider proprietary software to perform the Services on the termination or
expiration of this Agreement, (i) if such software was provided pursuant to a
license agreement existing before the Effective Date, the license will continue
in force after the Term in accordance

Page 53



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      with its terms and (ii) for other such Service Provider software so used,
Service Provider will grant to the members of the Customer Group and their
Affiliates a license (which license shall permit a third party designee to use
such software solely for the Customer Group’s benefit) to such software (and any
related documentation) on the Service Provider’s then standard terms and
conditions and in the cases of both (i) and (ii) of this sentence, at the
release and Version level in use at the end of the Term. To the extent Customer
has paid a one-time license fee for the use of such software, no additional
one-time license fee shall be required, but the Customer will continue to be
responsible for fees and charges applicable to new Releases, Versions or
updates, or periodic or usage-based or similar fees or charges applicable to
periods after the Term.     (c)   For Service Provider Software proprietary to
the Service Provider (which for purposes of this paragraph includes its
Affiliates and subcontractors) and not generally commercially available which
are used by the Service Provider to provide the Services as of the end of the
Term (excluding (1) the Software listed on Schedule 25.1, the “Restricted
Software and Tools” Exhibit, and (2) Software used in a shared services
environment, neither of which will continue to be made available by the Service
Provider after the end of the Term), (i) to the extent that at the end of the
Term the Customer decides to bring the Services performance back in house, the
Service Provider shall grant and hereby grants to Customer a worldwide,
perpetual, irrevocable, non-exclusive, non-transferable license to use, execute,
reproduce (as necessary to receive the benefit of the Services being provided
in-house), display, perform, distribute (internally within the Customer Group)
such non-commercially available Service Provider Software at the release or
Version level in use at the end of the Term solely for the use of the Customer
Group in the Customer Business in connection with Customer’s continued
performance for the Customer Group of the Services, and (ii) to the extent that
Customer engages a third-party designee to perform the Services at the end of
the Term, the Service Provider hereby grants to Customer a worldwide, fully
paid-up, internal-use license for up to twelve (12) months as needed for such
designee to migrate to the use of its own software, to use, execute, reproduce
(as necessary to support Customer’s authorized use of such Service Provider
Software), display and perform, such non-commercially available Software from
the end of the Term solely for the continued receipt by the Customer Group of
the Services, and for any interfaces that may be owned by the Service Provider
that are used between any Customer Owned Software and Service Provider Software
or between Customer Owned Software and any Third Party Provider Software
licensed in the name of any member of the Customer Group, such 12-month license
will instead be perpetual; provided in each case that such designee has first
executed agreements, in accordance with this Agreement, to protect the Service
Provider’s intellectual property rights in such Service Provider Software
including, without limitation, appropriate confidentiality provisions. These
licenses shall be at no cost to the Customer beyond regularly and generally
applicable reasonable on-going maintenance charges if such maintenance is
available and Customer elects to receive it, and in the case of any such Service
Provider Software regularly licensed on a monthly, variable or periodic charge
basis, ongoing license charges for such Software, provided that such ongoing
license charges shall not exceed such charges charged to similarly situated
customers.     (d)   Subject to Section 12.4(e), if the Service Provider has
licensed or purchased and is using any generally commercially available Software
to provide the Services to the Customer Group at the end of the Term, the
Customer may elect to take a transfer or an assignment of the license for such
Software (and any attendant maintenance agreement), subject to the terms of such
license and reimburse the Service Provider for the initial license or purchase
charges for such Software in an amount equal to the remaining unamortized cost
of such Software, if any, depreciated over a five (5) year life. The Customer
shall also pay any transfer fee or charge imposed by the applicable vendor and
any such fee shall not be the obligation of the Service Provider hereunder, and,
subject to the

Page 54



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      Customer’s acceptance of any applicable vendor terms and conditions, such
licensed Software shall be transferred or assigned to the Customer.     (e)   If
the Service Provider has licensed or purchased and is using any generally
commercially available Software to provide the Services to the Customer Group
and other Service Provider customers in a shared environment at the end of the
Term, the Service Provider, upon request by the Customer, will assist the
Customer in obtaining licenses for such Software at the release or Version level
in use at the end of the Term (and any attendant maintenance agreement) subject
to the Customer’s payment of any license fee and other charge imposed by the
applicable vendor.     (f)   The Service Provider will use commercially
reasonable efforts to negotiate license arrangements with third parties
containing license and maintenance fees consistent with those for entities
similar to the Customer and which minimize assignment fees to be paid by the
Customer. If the Service Provider is unsuccessful in any such negotiations, it
will so notify the Customer prior to executing the affected agreement, in which
event the Customer may elect to participate in the negotiation of such license
and maintenance agreement arrangements. The Service Provider shall provide
reasonable advance written notice to the Customer of such anticipated
negotiations.     (g)   In the case of the impending expiration or termination
of this Agreement for any reason, subject to local law, the Customer Group shall
have the right (or, as required by applicable local law, the duty) to make
offers of employment to any or all Service Provider employees primarily assigned
to the performance of the Services for the Customer Group hereunder, as
applicable (“Service Employees”). Promptly after either Party provides the other
Party written notice of termination or expiration, with the prior consent of
each Service Employee (each of whom the Service Provider will notify of the
Customer’s interest), the Service Provider shall, subject to the agreement of
the Service Employees, supply the Customer with the names and resumes requested
by the Customer for the purpose of exercising its rights under this Section
12.4(g), at no charge. The Customer’s rights under this Section 12.4 will take
precedence over any Service Employee’s employment contract or covenant that may
otherwise limit an employee’s right to accept employment with the Customer
Group.     (h)   Upon the Customer’s request, the Service Provider will transfer
or assign to the Customer or its designee, subject to the Customer’s acceptance
of any applicable vendor terms and conditions any contracts not otherwise
treated in this Section 12.4, applicable solely to Services being provided to
the Customer Group, including, without limitation, third party contracts for
maintenance, Disaster Recovery Services and other necessary third party services
then being used by the Service Provider to perform the Services subject to the
payment by the Customer of any transfer fee or charge imposed by the applicable
vendors.     (i)   To the extent that the Service Provider has incorporated the
Customer Group’s network into a Service Provider proprietary network, the
Service Provider shall provide up to eighteen (18) months of continued network
services at the then current contract rates for such service, in order to permit
the Customer to establish its own network or transfer to another network in an
orderly manner.     (j)   Upon Customer’s request, the Service Provider will
transfer or assign to Customer or its designee, on mutually acceptable terms,
the title to or leasehold interest in any facility primarily dedicated to the
performance of the Services, subject to the payment by Customer of the fair
market value of the Service Provider’s interest in such facilities and any
transfer fee or charge imposed by any lessor.

Page 55



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  (k)   For purposes of calculating Wind-Down Expenses, the Parties agree to the
following guidelines:

  (i)   If the Service Provider enters into any lease agreements or Software
license agreements in connection with the Services that extend beyond the
initial 10-year term Specified in Section 1.3, without the prior consent of
Customer, Wind Down Expenses shall not include any amounts attributable to the
period after such 10-year term.     (ii)   If the Service Provider purchases any
equipment dedicated to the Customer in connection with the Services where the
amortization schedule for such equipment extends beyond the initial 10-year term
specified in Section 1.3, without the prior consent of the Customer, Wind Down
Expenses shall not include any amounts attributable to the period after such
10-year term.     (iii)   the Service Provider will, as soon as practically
possible after any termination event that will give rise to termination fees or
similar charges, except as otherwise requested by the Customer, give notice of
termination, as appropriate, with respect to all applicable Software license and
maintenance agreements and equipment leases and subcontractor agreements.    
(iv)   the Service Provider shall (A) plan the orderly relocation or
redeployment of the Service Provider’s affected employees, and make all
reasonable efforts to secure such relocation or redeployment; and (B) use
commercially reasonable efforts to cooperate with the Customer to minimize all
Wind Down Expenses.

The amount of the Wind Down Expenses shall be reduced, dollar for dollar, if the
Customer or its designee agrees to assume any of the Service Provider’s
obligations that would otherwise result in costs or expenses to the Service
Provider that comprise such Wind Down Expense (including hardware/Software
acquisition and assumption of third party contracts, if any).

  12.5   Effect of Partial Termination

If the Customer elects to terminate any Service Tower or Service Category, the
Fees payable under this Agreement shall be equitably adjusted to reflect those
Services that are not terminated.

  12.6   Effect of Termination/Survival of Selected Provisions

  (a)   In the event of the bankruptcy of the Service Provider pursuant to the
Bankruptcy Code and an attendant rejection of this Agreement or any license
granted hereunder pursuant to Section 365 thereof, the Parties intend that the
provisions of the Bankruptcy Code shall apply and the Customer shall be entitled
to retain all license rights granted in this Agreement and possession of all
embodiments of intellectual property licensed under this Agreement, and to
exercise all rights to obtain possession of all embodiments of intellectual
property licensed hereunder in accordance with this Agreement and any escrow or
other Agreement supplementary hereto, and the Customer shall have no obligation
to pay any additional fees or payments in connection with the exercise of the
license rights granted under this Agreement and use of any embodiments of such
licensed intellectual property.     (b)   Notwithstanding the expiration or
earlier termination of the Services or this Agreement for any reason however
described, the following Sections of this Agreement shall survive any such
expiration or termination: Section 3.4(e), Section 4.14, Section 8.3(b),
Article 10, Article 11, Section 12.5, Section 12.6, Section 12.7, Article 13,
Article 14, Article 15, Section 16.1 and Article 17.

Page 56



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



13.   LIABILITY

  13.1   Liability Caps

Except as provided in Section 13.2 below, the liability of the Service Provider
(which shall, for purposes of this Article, include the Service Provider’s
Affiliates and its and their subcontractors) to the Customer (which shall, for
purposes of this Article, include the members of the Customer Group and the
Authorized Users) and the liability of the Customer to the Service Provider
arising under or relating to this Agreement, regardless of the form of action,
whether based on contract, warranty, tort (including negligence), statute or
otherwise, including liability arising out of, relating to, or resulting from
the performance or non-performance of their respective obligations pursuant to
this Agreement shall be limited in the aggregate for all claims:

  (a)   to, in the case of the Service Provider and the Customer, Direct Damages
in an amount not to exceed the amounts paid by the Customer to the Service
Provider under this Agreement during the twelve (12) months immediately
preceding the occurrence of the first event giving rise to liability (the “Cap”)
and, in the case of the Service Provider, to an additional, separate amount
solely for any Losses required to be paid by the Service Provider pursuant to
Section 14.1(h), not to exceed the amounts paid by the Customer to the Service
Provider under this Agreement during the four (4) months immediately preceding
the occurrence of the first event giving rise to liability under Section 14.1(h)
(the “Fines Cap”); provided, however, that for the first twelve (12) months
immediately following the Effective Date, the Cap shall be the Initial Year Cap
and the Fines Cap shall be the Initial Year Fines Cap. The Fines Cap is a single
separate cap covering all Losses required to be paid by the Service Provider
pursuant to Section 14.1(h) hereof. The Service Provider and the Customer agree
that any Losses paid or required to be paid by the Service Provider pursuant to
Section 14.1(h) hereof shall not be subject to the Cap or included in
calculating the Cap and shall instead be subject only to the single Fines Cap,
and that amounts that are subject to the Cap are not subject to or included in
calculating the Fines Cap.     (b)   Neither Party shall have any liability to
the other Party or its Affiliates or any third party beneficiary claiming under
this Agreement regardless of the form of action, whether based on warranty,
contract, tort (including negligence), statute or otherwise for special,
indirect, incidental, consequential or exemplary damages, including lost
profits, loss of interest or other damages.

  13.2   Exclusions and Exceptions

  (a)   Except as provided in subsection (vii) below, the following damages,
recoveries and payments shall not be subject to the Cap or the Fines Cap set
forth in Section 13.1(a) or to the limitations on types of damages recoverable
by the Service Provider and the Customer in Section 13.1(b):

  (i)   Accrued but unpaid Fees for the Services (including
Termination/Expiration Assistance) through the last date on which the Services
are provided by the Service Provider and any Termination Fees;     (ii)  
Accrued but unpaid Service Credits due and payable to the Customer by the
Service Provider under this Agreement;     (iii)   Amounts payable by the
Service Provider for an alternate source under the force majeure provisions of
Section 17.3(c)(i) of this Agreement;     (iv)   Damages for a breach by a Party
under Sections 11.1 through 11.5 and Section 11.7;

Page 57



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  (v)   Damages for fraud or theft by the employees of the Service Provider, its
Affiliates and their subcontractors, to the extent of the Service Provider’s
liability under Section 13.6 hereof;     (vi)   Amounts payable under
Section 3.4(c) in connection with overcharges and undercharges; and     (vii)  
With the exception of Losses payable pursuant to Sections 14.1(d), 14.1(h),
14.1(i), 14.1(q), 14.2(c) and 14.2(d), (none of which are subject to the
provisions of this Section 13.2(a)), all other Losses payable pursuant to either
Party’s indemnification obligations under Section 14 (Indemnities) of this
Agreement.

  (b)   Notwithstanding Section 13.1 above, with respect to any Direct Damages
incurred by the Customer that are occasioned by the tort of willful misconduct
of the Service Provider, its Affiliates or their subcontractors, or as a result
of the Service Provider’s Abandonment, or as a result of Losses for the torts of
fraud or theft pursuant to Section 14.1(h) (each, an “Increased Cap Factor” and
collectively, the “Increased Cap Factors”), the Cap (and not the Fines Cap)
shall be increased by an amount equal to an additional three (3) months of Fees,
such that the total Cap shall not, for all claims and actions, including claims
and actions resulting from the Increased Cap Factors, exceed an amount equal to
the aggregate amounts paid by the Customer under this Agreement during the
fifteen (15) months immediately preceding the occurrence of the first such
Increased Cap Factor giving rise to liability, provided that if fifteen
(15) months have not elapsed since the Effective Date, the total Cap for all
claims and actions, including claims and actions resulting from the Increased
Cap Factors, shall be the Initial Year Increased Cap. The Parties agree that the
preceding sentence does not create a separate cap that would apply in such
instance and that the Cap, when three (3) additional months of liability for
claims and actions resulting from the Increased Cap Factors are added, will in
no event exceed the amounts described in the preceding sentence. This
Section 13.2(b) shall in no way diminish, increase or alter the amount of the
Fines Cap or the amount of the Cap for purposes of calculating the Customer’s
maximum liability to the Service Provider hereunder.     (c)   Notwithstanding
Section 13.1 above, with respect to any Losses incurred by the Customer that are
occasioned by a breach by the Service Provider of its obligations under
Section 11.6 (a “Section 11.6 Loss”), the Fines Cap (and not the Cap) shall be
increased by an amount equal to an additional two (2) months of Fees, such that
the total Fines Cap shall not, for all Losses for which Service Provider is
responsible under Section 14.1(h), including any Section 11.6 Losses, exceed an
amount equal to the aggregate amounts paid by the Customer under this Agreement
during the six (6) months immediately preceding the occurrence of the first
event giving rise to a Section 11.6 Loss, provided, however, that for the first
six (6) months immediately following the Effective Date, the total Fines Cap for
all Losses for which Service Provider is responsible under Section 14.1(h), when
it includes Section 11.6 Losses, shall be the Initial Year Increased Fines Cap.
The Parties agree that the preceding sentence does not create a separate cap
that would apply in such instance and that the Fines Cap, when two (2)
additional months of liability claims and actions resulting from the Section
11.6 Loss are added, will in no event exceed the amounts described in the
preceding sentence. This Section 13.2(c) shall in no way diminish, increase or
alter the amount of the Cap for purposes of calculating the Customer’s maximum
liability to the Service Provider hereunder.     (d)   Notwithstanding
Section 13.1, none of the amounts or payments made to satisfy damages, Losses
and other amounts described in Section 13.2(a)(i) through (vi) and in 13.2(a)
(vii) (other than the exceptions identified at the beginning of
Section 13.2(a)(vii) regarding Losses that are subject to the Cap, the Fines
Cap, or in the case of Section

Page 58



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      14.1(d), limited to one-third of the Cap) shall be included in calculating
the Cap for either Party or the Fines Cap for the Service Provider.

  13.3   Direct Damages and Cover Fees

“Direct Damages” means actual, direct damages incurred by the claiming entity.
For the purposes of this Agreement, “Direct Damages” include, but are not
limited to, (i) costs of implementing and performing work-arounds regarding
failure by the Service Provider to provide the Services in accordance with this
Agreement; (ii) costs of replacing lost, stolen or damaged goods or tangible
materials; (iii) “cover damages”, consisting of costs to procure, or transition
to, replacement services that are the same as or substantially similar to the
Services from an alternate source (or to perform such Services in-house) as a
result of a failure by the Service Provider its Affiliates or their
subcontractors to perform its or their obligations under this Agreement, to the
extent in excess of amounts that would have been payable to the Service
Provider; (iv) overtime, straight time and related expenses and allocated
overhead (including travel, lodging and wages) incurred by the Customer Group as
a result of a failure by the Service Provider to timely or properly perform the
Services; (v) Losses payable pursuant to Section 14.1(h) (which are subject to
the Fines Cap) and Losses payable pursuant to Sections 14.1 (d), 14.1(i),
14.1(r), 14.2(c) and 14.2(d) (which are subject to the Cap and, in the case of
14.1(d), limited to one third of the Cap); and (vi) the costs incurred by the
Customer Group to correct any deficiencies in the Services rendered by the
Service Provider.

  13.4   Savings Clause/Dependencies

Neither the members of the Customer Group nor their contractors shall be liable
for any damages if and to the extent caused by (a) any failure to perform or
improper performance by the Service Provider, its Affiliates or its or their
subcontractors, (b) any tortious act of the Service Provider, its Affiliates or
their subcontractors or (c) the improper functioning of Software or Equipment
for which the Service Provider has operational or maintenance responsibility.

  13.5   Service Credits

If the Service Provider fails to provide the Services in accordance with the
Service Levels, the Service Provider shall apply the resulting Service Credits
against the Fees owed to the Service Provider for the month following the month
in which the Service Credits were incurred. The Parties agree that the Service
Credits represent credits for the reduced value of the Services, are not
liquidated damages, shall not limit or diminish any of the remedies granted to
the Customer hereunder including the termination rights granted to the Customer
in Section 12 hereof and the Customer shall be entitled to pursue all remedies
that it may have against the Service Provider for the event or events giving
rise to such Service Credits provided, that if the Customer recovers monies for
the events giving rise to any Service Credits, the Service Provider will be
entitled to set-off against such damages for any Service Credits paid to the
Customer for the events giving rise to such recovery.

  13.6   Fraud and Theft

The Service Provider will be liable for damages to the Customer Group for theft
and the tort of fraud committed by the employees of the Service Provider, its
Affiliates or their subcontractors occurring outside the scope of their
employment, but only if and to the extent such damages are recoverable within
the terms and policy limits of the insurance coverages for which the Service
Provider has responsibility to maintain and/or cause to be maintained as
identified in Section 15.1(h).

  13.7   Excused Performance

In no event will the Service Provider be liable for any failure or delay in
performing any obligations hereunder (including, without limitation, Service
Levels), or any resulting damages or Losses, to the extent caused by (a) failure
of a Customer Group member or their contractors to perform their respective
obligations or provide resources under this Agreement when required,
(b) tortious acts of a Customer

Page 59



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

Group member or their contractors, (c) the Service Provider’s compliance with
the Customer’s written directions or required procedures or (d) the improper
functioning of Software or Equipment for which the Customer has operational
responsibility. For purposes of this paragraph, neither the Service Provider nor
its Affiliates or their subcontractors will be considered contractors of the
Customer.

14.   INDEMNITIES

  14.1   Service Provider Indemnity Obligations

The Service Provider will indemnify, defend and hold harmless the Customer and
the other members of the Customer Group, its and their Affiliates, and their
respective current, future and former officers, directors, employees, successors
and assigns of each of the foregoing, and each of the foregoing persons or
entities (the “Customer Indemnitees”) on demand, from and against any and all
Losses incurred by any of them and shall defend the Customer Indemnitees
against:

  (a)   all Claims that the Services or resources used by the Service Provider
or any work performed by the Service Provider, or the resources used or work
performed by the Service Provider’s Affiliates or subcontractors infringe,
violate or misappropriate any patent, trade secret, trademark, copyright or
other proprietary or intellectual property right of any third party, but
excluding any such infringement, violation or misappropriation caused by
(i) resources provided by the Customer Group for use by the Service Provider,
its Affiliates or its or their subcontractors, (ii) modifications by the
Customer Group or other third parties to resources provided by the Service
Provider, its Affiliates or its or their subcontractors (excluding modifications
made pursuant to the Service Provider’s written direction or with its written
consent or approval), or (iii) any combination or use of resources provided by
the Service Provider, its Affiliates or its or their subcontractors with
resources not provided by the Service Provider or its subcontractors unless such
combination or use was authorized by the Service Provider or its subcontractors;
(iv) business processes that the Customer requires Service Provider to use or
follow, or (v) a breach by the Customer of the terms of Section 4.18 hereof;    
(b)   all Claims by employees of the Service Provider, its Affiliates or its or
their subcontractors or vendors arising out of or relating to this Agreement,
except (i) to the extent caused by the negligence or intentional misconduct of
any member of the Customer Group or any of their contractors (but excluding the
Service Provider and its Affiliates and subcontractors from such exception) or
(ii) a Claim for which any Service Provider Indemnitee is entitled to
indemnification by the Customer under Section 14.2;     (c)   all Claims for
bodily injuries, death or damage to tangible personal or real property to the
extent caused by the negligence or intentional misconduct of the Service
Provider, its Affiliates or its or their subcontractors, except to the extent
caused by the negligence or intentional misconduct of a member of the Customer
Group or any of their contractors (but excluding the Service Provider and its
Affiliates and subcontractors from such exception);     (d)   subject to a limit
equal to one-third of the Cap, all Claims arising out of a violation of any
Service Provider Laws, by the Service Provider, its Affiliates or its or their
subcontractors, excluding any such violation to the extent caused by a breach of
this Agreement by a member of the Customer Group;     (e)   all Claims arising
out of the Service Provider’s provision of any services to any third party
(other than the Customer Group or Authorized Users) from the same facilities
from which the Services are provided to the Customer, except to the extent
caused by the negligence or intentional misconduct of any member of the Customer
Group or any of their contractors (but excluding the Service Provider and its
Affiliates and subcontractors from such exception);

Page 60



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  (f)   all Claims by the applicable Third Party Providers arising out of the
Service Provider’s use in performing or providing the Services to the Customer
Group after the Effective Date of products, services or license rights under the
Third Party Contracts (including any Customer Software licensed by the Customer
or any other member of the Customer Group or their Affiliates from a third
party), assigned to the Service Provider or for which the Service Provider has
assumed financial, administrative or operational responsibility to the extent
due to the Service Provider’s or any of its subcontractors’ breach of the Third
Party Contract for such products, services or license rights (including a third
party’s license agreement for the Customer Software), excluding, however, any
Claim arising from the failure of the Customer to obtain, or cause to be
obtained, the appropriate consents or approvals for such use;     (g)   all
Claims for increases in the fees payable to the Third Party Providers under the
Third Party Contracts caused by or arising out of any breach of any term of the
applicable Third Party Contract by the Service Provider, its Affiliates or its
or their subcontractors, or any failure to properly and timely perform any duty
or responsibility that the Service Provider, its Affiliates or any of its
subcontractors has under this Agreement that causes a breach of such Third Party
Contract, except to the extent caused by any breach of this Agreement by the
Customer Group or its contractors (but excluding the Service Provider and its
Affiliates and subcontractors from such exception);     (h)   subject to the
Fines Cap and except as otherwise provided in Section 3.19(a), all Claims for
fees, fines, penalties, sanctions, late charges or other monetary remedies
imposed by any governmental agency or authority to the extent arising out of or
resulting from the Service Provider’s failure to comply with the provisions of
Section 3.19(a)(iii) or (iv) (subject to the Floor) or Section 11.6, excluding
any such Claim to the extent caused by a breach of this Agreement by the
Customer or any member of the Customer Group;     (i)   subject to the Cap, all
Claims arising out of the tort of fraud or theft committed by the Service
Provider, its Affiliates or its or their subcontractors or the employees of the
foregoing to the extent such employees are acting within the scope of their
employment;     (j)   all Claims relating to the Service Provider’s tax
liabilities arising from the Service Provider’s provision of Services, as set
forth in Section 9.3;     (k)   all Claims by Affiliates of the Service Provider
and vendors to any of the foregoing and to the Service Provider, arising out of
or relating to this Agreement or the Services and all Claims by subcontractors
of the Service Provider or its Affiliates asserting rights under this Agreement;
    (l)   all Claims resulting from the failure of the Service Provider to
obtain, or cause to be obtained, any consent or approval required to be obtained
by the Service Provider and necessary for the Customer Group and the other
Authorized Users to receive and use the Services, or any component thereof, to
the full extent provided in this Agreement;     (m)   all Claims arising out of
the Service Provider’s breach of its obligations under Sections 11.1 through
11.5 and 11.7of this Agreement;     (n)   all Claims by any Affected Employees
arising out of or resulting from their employment, or the termination of their
employment, with the Service Provider, its Affiliates and its or their
subcontractors, including Claims arising out of the Service Provider’s
interview, hiring or personnel transfer processes related to the Affected
Employees, except to the extent any such Claim arises from (i) a wrongful act of
the Customer Group or (ii) any errors or inaccuracies in information provided by
the Customer Group and communicated in good faith by the Service Provider to
Affected Employees in connection with their employment by the Service Provider,
its Affiliates or subcontractors;

Page 61



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  (o)   all Claims to the extent that such Claims would have been covered by
insurance required to be maintained by the Service Provider, its Affiliates or
its or their subcontractors had the Service Provider, its Affiliates or its or
their subcontractors obtained, maintained in effect and, where applicable,
provided to the Customer Indemnitees the insurance coverages and other rights
and benefits required to be provided by the Service Provider or its
subcontractors under Article 15 of this Agreement (subject, in all cases, to the
limitations and other terms, conditions and qualifications of such insurance
policies);     (p)   all Claims resulting from the Service Provider’s breach of
the representations and warranties set forth in Section 4.4 (Authorization and
Enforceability), 4.8 (Inducements) and 4.13 (Absence of Litigation); and     (q)
  subject to the Cap, all Special Category Claims.

In the event and to the extent that a Claim is made against a Customer
Indemnitee by an employee of the Service Provider or its subcontractors
providing services, products or software hereunder, the Parties agree that the
Service Provider shall indemnify and hold harmless the Customer Indemnitee to
the same extent as if the Claim was made by a non-employee of the Service
Provider or its subcontractors. The Service Provider’s indemnification
obligations hereunder shall be primary and immediate. Accordingly, in addition
to other provisions herein, and in order to render the Parties’ intent and this
indemnification agreement fully enforceable, the Service Provider, in an
indemnification claim hereunder, expressly and without reservation waives any
defense or immunity it may have under any applicable workers’ compensation
law(s) or any other statute or judicial decision disallowing or limiting such
indemnification and consents to a cause of action for indemnity. This waiver and
consent to indemnification is made irrespective of and specifically waiving any
defense or immunity under any statute or judicial decision.

  14.2   Indemnity by the Customer

The Customer will indemnify and hold harmless the Service Provider and its
Affiliates, (and solely with respect to the IP Rights, the Key Approved
Subcontractors of the Service Provider and the subcontracting entity identified
in Part 4 of Exhibit 28), and the respective current, future and former
officers, directors, employees, successors and assigns of each of the foregoing,
and each of the foregoing persons or entities (the “Service Provider
Indemnitees”) on demand, from and against any and all Losses incurred by any of
them and shall defend the Service Provider Indemnitees against all Claims
arising from or in connection with:

  (a)   all Claims that the Customer Owned Software, Customer Provided Hardware,
IP Rights or other resources provided to the Service Provider or its Affiliates
by the Customer Group in connection with the performance of the Services
infringe, violate or misappropriate any patent, trade secret, trademark,
copyright or other proprietary or intellectual property right of any third
party, but excluding any such infringement, violation or misappropriation caused
by (i) resources provided by the Service Provider, its Affiliates or
subcontractors for use by the Customer Group or the Authorized Users, (ii)
modifications by a Service Provider Indemnitee of the resources provided by the
Customer Group (excluding modifications made pursuant to the Customer’s written
direction or with its consent or approval), (iii) a Service Provider
Indemnitee’s combination, operation or use of the resources provided by the
Customer Group with devices, data, programs or other resources furnished by the
Customer Group, unless such combination or use was authorized by the Customer
Group, (iv) the use by a Service Provider Indemnitee of resources provided by
the Customer Group to such Service Provider Indemnitee in a country other than
the United States or (v) any use by the Service Provider, its Affiliates, the
Key Approved Subcontractor (and the subcontracting entity identified in Part 4
of Exhibit 28) of the IP Rights other than Permitted Uses;     (b)   all Claims
for bodily injuries, death or damage to tangible personal or real property to
the extent caused by the negligence or intentional misconduct of the Customer or
any

Page 62



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      member of the Customer Group, except to the extent caused by the
negligence or intentional misconduct of the Service Provider, its Affiliates or
their subcontractors;     (c)   subject to the Cap, all Claims arising from a
violation of any Customer Laws, excluding (i) any violation of Customer Laws as
a result of the Service Provider’s failure to comply with its obligations under
Section 3.19 or (ii) any such violation to the extent caused by a breach of this
Agreement by the Service Provider, its Affiliates or any of their contractors);
    (d)   subject to the Cap, all Claims arising from the tort of fraud or theft
committed by the Customer or any member of the Customer Group or the employees
of the foregoing to the extent such employees are acting within the scope of
their employment;     (e)   all Claims for Customer’s tax liabilities specified
in this Agreement;     (f)   all Claims arising out of Customer’s breach of its
obligations under Sections 11.1 through 11.5 and 11.7 of this Agreement;     (g)
  all Claims arising out of the failure of Customer to obtain, or cause to be
obtained, any consent or approval required for the Service Provider to provide
the Services, or any component thereof, to the full extent provided in this
Agreement;     (h)   all Claims by any Affected Employees arising out of or
resulting from their employment, or the termination of their employment, with
the members of the Customer Group, except to the extent any such Claim arises
from (i) a wrongful act of the Service Provider, its Affiliates or their
subcontractors or (ii) any errors or inaccuracies in information provided by the
Service Provider and communicated in good faith by the Customer to Affected
Employees in connection with the hiring of such Affected Employees by the
Service Provider;     (i)   all Claims by employees of the Customer Group or
their subcontractors or vendors (excluding Claims made by Affected Employees
relating to their employment with the Service Provider, its Affiliates or their
contractors) arising out of or relating to this Agreement, except (i) to the
extent caused by the negligence or intentional misconduct of the Service
Provider or its Affiliates or any of their contractors or (ii) a Claim for which
any Customer Indemnitee is entitled to indemnification by the Service Provider
under Section 14.1; and     (j)   all Claims by Affiliates of the Customer
arising out of or relating to this Agreement or the Services (except to the
extent any Claims of the members of the Customer Group are specifically
authorized by the first sentence of Section 17.10(b) hereof) and all Claims by
subcontractors of the Customer (but excluding the Service Provider and its
Affiliates) or any Customer Affiliates asserting rights under this Agreement
(except to the extent any Claims of Customer’s Affiliates are specifically
authorized by the first sentence of Section 17.10(b) hereof).

In the event and to the extent that a Claim is made against a Service Provider
Indemnitee by an employee of the Customer Group or its subcontractors providing
services, products or software hereunder, the Parties agree that the Customer
shall indemnify and hold harmless the Service Provider Indemnitee to the same
extent as if the Claim was made by a non-employee of the Customer Group or its
subcontractors. The Customer’s indemnification obligations hereunder shall be
primary and immediate. Accordingly, in addition to other provisions herein, and
in order to render the Parties’ intent and this indemnification agreement fully
enforceable, the Customer, in an indemnification claim hereunder, expressly and
without reservation waives any defense or immunity it may have under any
applicable workers’ compensation law(s) or any other statute or judicial
decision disallowing or limiting such indemnification and consents to

Page 63



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

a cause of action for indemnity. This waiver and consent to indemnification is
made irrespective of and specifically waiving any defense or immunity under any
statute or judicial decision.

  14.3   Employment Actions

Personnel supplied by the Service Provider (including, after the initial
Commencement Date, Affected Employees who have become employees of the Service
Provider), and its Approved Subcontractors under this Agreement shall be deemed
employees of the Service Provider or such Approved Subcontractor and shall not
for any purposes be considered employees, Affiliates or agents of the Customer.
Personnel of the Customer Group who perform any obligations of the Customer
hereunder shall be deemed employees of the Customer Group and shall not for any
purposes be considered employees, Affiliates or agents of the Service Provider
or its Approved Subcontractors (excluding, from and after their date of
employment by the Service Provider or its Approved Subcontractor, any Affected
Employees who became employees of the Service Provider or any Approved
Subcontractor. Each Party assumes full responsibility for the actions and
supervision of its personnel while performing services under this Agreement.
Neither Party assumes liability for the personnel of the other Party (excluding,
in the case of the Service Provider, any Affected Employees who become employees
of the Service Provider or any Approved Subcontractor for periods allocable to
their employment by Service Provider or its Approved Subcontractor). The Service
Provider shall be solely and exclusively responsible for personnel decisions
affecting the Service Provider’s employees and employees of its subcontractors
and agents (including, without limitation, hiring, promotions, training,
compensation, evaluation, discipline, and discharge). The Customer shall be
solely and exclusively responsible for personnel decisions affecting employees,
contractors and agents of the members of the Customer Group (including, without
limitation, hiring, promotion, training, compensation, evaluation, discipline
and discharge).

  14.4   Exclusive Remedy

The indemnification rights of each Customer Indemnitee or Service Provider
Indemnitee for Claims pursuant to Sections 14.1 and 14.2 and any attendant
rights to injunctive relief, shall be the sole and exclusive remedies of such
Customer Indemnitee or Service Provider Indemnitee with respect to each such
Claim to which such indemnification relates.

  14.5   Indemnification Procedures

An Indemnitee under this Article 14 shall promptly notify the indemnifying Party
of any Claim with respect to which it seeks indemnity under this Article 14. An
indemnifying Party may participate, at its own expense, in the defense of such
Claim. If it so elects within a reasonable time after receipt of such notice, an
indemnifying Party may, except as provided in the immediately following sentence
and the last sentence of this paragraph, assume the defense of such Claim, with
counsel reasonably satisfactory to the Indemnitee to represent the Indemnitee
and any others the indemnifying Party may designate in such proceeding and shall
pay the fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any Indemnitee shall have the right to retain its own
counsel, but the fees and expense of such counsel shall be at the expense of
such Indemnitee unless (i) the indemnifying Party and the Indemnitee shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying Party and the Indemnitee and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. It is agreed that the indemnifying Party shall not, in
respect of the legal expense of any Indemnitee in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such Indemnitees and that all such fees and expenses shall be reimbursed as
they are incurred. The indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there is a final judgment for the plaintiff, the indemnifying
Party agrees to indemnify the Indemnitee from and against any Loss by reason of
such settlement or judgment. No indemnifying Party shall, without the prior
written consent of the Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnitee is or could have been a
party and indemnity could have been sought hereunder by such Indemnitee (i) if
such

Page 64



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

settlement involves any form of relief other than the payment of money or any
finding or admission of any violation of any law, regulation or order or any of
the rights of any person or has any adverse effect on any other Claims that have
been or may be made against the Indemnitee, or (ii) if such settlement involves
only the payment of money, unless it includes an unconditional release of such
Indemnitee of all liability on claims that are the subject of such proceeding.
An Indemnitee may assume control of the defense of any Claim if (i) it
irrevocably waives its right to indemnity under this Article 14, or (ii) without
prejudice to its full right to indemnity under this Article 14: (A) the
indemnifying Party fails to provide reasonable assurance to the Indemnitee of
its financial capacity to defend or provide indemnification with respect to such
Claim, (B) the indemnifying Party refuses or fails to timely assume the defense
of such Claim or (C) under the circumstances described in Section 14.6 below.
An indemnifying Party required to provide an indemnity to an Indemnitee under
this Article 14 shall have no obligation for any Claim under this Article if:

  (i)   the Indemnitee fails to notify the indemnifying Party of such Claim as
provided above, but only to the extent that the defense of such Claim is
prejudiced by such failure;     (ii)   the Indemnitee fails to tender control of
the defense of such Claim to the indemnifying Party as provided in this
Section 14.5; or     (iii)   the Indemnitee fails to provide the indemnifying
Party with all reasonable cooperation in the defense of such Claim (the cost
thereof to be borne by the indemnifying Party).

  14.6   Governmental Claims

With respect to Claims covered by Sections 14.1(h) the following procedures
shall apply:

  (a)   Notice. Promptly after receipt by the Customer of notice of the
commencement or threatened commencement of any action or proceeding involving a
Claim in respect of which it will seek indemnification pursuant to
Section 14.1(h), the Customer shall notify the Service Provider of such Claim.
No delay or failure to so notify the Service Provider shall relieve the Service
Provider of its obligations under this Agreement except to the extent that the
Service Provider has suffered actual prejudice by such delay or failure.     (b)
  Procedure for Defense. In the case of a Claim that is subject to
Section 14.1(d), the Customer shall be entitled, at its option, to have the
Claim handled pursuant to Section 14.5 or to retain sole control over the
defense and settlement of such Claim; provided that, in the latter case, the
Customer shall (i) consult with the Service Provider on a regular basis
regarding Claim processing (including actual and anticipated costs and expenses)
and litigation strategy, (ii) reasonably consider any settlement proposals or
suggestions by the Service Provider, (iii) use commercially reasonable efforts
to minimize any amounts payable or reimbursable by the Service Provider, and
(iv) obtain the reasonable prior written approval of the Service Provider before
entering into any settlement of such Claim (x) involving the payment of money
for which the indemnitor will ultimately be financially responsible under
Section 14.1(h) or (y) that imposes any obligations or restrictions binding upon
the indemnitor other than with respect to this Agreement or the Services.

Page 65



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy



15.   INSURANCE AND RISK OF LOSS

  15.1   Service Provider Insurance

During the Term, the Service Provider and each Service Provider contractor and
subcontractor shall maintain and keep in force, at its own expense, the
following minimum insurance coverages and minimum limits::

  (a)   workers’ compensation insurance, with statutory limits as required by
the various laws and regulations applicable to the employees of the Service
Provider;     (b)   employer’s liability insurance, for employee bodily injuries
and deaths, with a limit of $5,000,000 per employee by accident and $5,000,000
per employee by disease. If coverage is obtained from a state fund (such as Ohio
or West Virginia), the Service Provider will purchase “Stop Gap” coverage, with
minimum limits of $5,000,000 per occurrence.     (c)   comprehensive or
commercial general liability insurance, covering claims for bodily injury, death
and property damage, including premises and operations, independent contractors,
products, services and completed operations (as applicable to the Services),
personal injury, contractual, and broad-form property damage liability
coverages, with limits as follows: (1) occurrence/aggregate limit of $2,000,000
bodily injury, death and property damage per occurrence of $2,000,000 combined
aggregate;     (d)   comprehensive automobile liability insurance, covering
owned, non-owned and hired vehicles, with combined single limits for bodily
injury and property damage of $5,000,000 per occurrence;     (e)   excess or
umbrella liability insurance with a combined single limit of not less than
$25,000,000 per occurrence and in the aggregate.     (f)   all-risk property
insurance, on a replacement cost basis, covering the real and personal property
of the Service Provider which the Service Provider is obligated to insure by
this Agreement. Such real and personal property may include buildings,
equipment, furniture, fixtures and supply inventory;     (g)   professional
liability/errors and omissions insurance, with a limit of $20,000,000 per
occurrence; and     (h)   comprehensive crime insurance, covering dishonest acts
of employees, such insurance shall also include third party liability coverage
and be written for limits not less than $25,000,000 per occurrence.

The Customer shall be named as an additional insured on the policies described
in (c) and (d) above and shall be named as loss payee on the policy described in
(h) above. All liability insurance policies shall be written on an “occurrence”
policy form except for the policies described in (h) above which shall be on a
“claims made” basis. The members of the Customer Group shall be named as loss
payee as its interest may appear on the property insurance policies of the
Service Provider. The Service Provider shall be responsible for payment of any
and all deductibles from insured claims under its policies of insurance. The
coverage afforded under any insurance policy obtained by the Service Provider
pursuant to this Agreement shall be primary coverage without contribution from
any other member of the Customer Group insurance regardless of whether or not
the Customer Group has similar coverage except that such coverage will not be
primary for premises liability on premises of the Customer Group that are not
under the Service Provider’s control. Insurance maintained by the Customer Group
is for the exclusive benefit of the Customer Group and will not inure to the
benefit of the Service Provider or its subcontractors. The Service Provider and
its

Page 66



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

subcontractors shall not perform under this Agreement without the prerequisite
insurance. Within ten (10) days after the Effective Date and thereafter annually
and upon the Customer’s request, the Service Provider shall provide the Customer
with certificates of such insurance including renewals thereof. If any of the
insurance is provided by an insurance company that is an Affiliate of the
Service Provider, the Service Provider shall, on an annual basis and in lieu of
providing the Customer with certificates of insurance provide the Customer with
a copy of the insurance policy accompanied by the audited financial statement of
the Affiliate insurer. The minimum limits of coverage required by this Agreement
may be satisfied by a combination of primary and excess or umbrella insurance
policies. If the Service Provider or its subcontractors fail to comply with any
of the insurance requirements herein, upon written notice to the Service
Provider by the Customer and a ten (10) day cure period, the Customer may,
without any obligation to do so, procure such insurance and the Service Provider
shall pay the Customer the cost thereof plus a reasonable administrative fee as
designated by the Customer. The maintenance of the insurance coverages required
under this Agreement shall in no way operate to limit the liability of the
Service Provider to the Customer under the provisions of this Agreement. The
policies that Service Provider is required to maintain pursuant to this
Article 15 will be with insurance companies having a rating at least “A-” as
defined in Best’s Key Rating Guide.
Notwithstanding the other provisions of this Article 15, the Service Provider
will not be in breach of this Agreement for failure by any Service Provider
subcontractor or contractor to comply with the insurance requirements above as
long as the Service Provider provides indemnification relating to such failure
in accordance with Section 14.1(o) of this Agreement.
The Parties do not intend to shift all risk of loss to insurance. The naming of
the members of the Customer Group as additional insureds is not intended to be a
limitation of the Service Provider’s liability and shall in no event be deemed
to, or serve to, limit the Service Provider’s liability to the members of the
Customer Group to available insurance coverage or to the policy limits specified
in this Section nor to limit the rights of members of the Customer Group to
exercise any and all remedies available to them under contract, at law or in
equity.

  15.2   Risk of Property Loss

The Service Provider and the Customer each shall be responsible for damages to
their respective tangible personal or real property (whether owned or leased)
while in such Party’s own possession or control, and each Party agrees to look
only to their own insuring arrangements (if any) with respect to such damages.

  15.3   Mutual Waiver of Subrogation

The Service Provider and the Customer waive all rights to recover against each
other for any loss or damage to their respective tangible personal property
(whether owned or leased) from any cause covered by insurance maintained by each
of them, including their respective deductibles or self-insured retentions. The
Service Provider and the Customer shall cause their respective insurers to issue
appropriate waivers of subrogation rights endorsements to all property insurance
policies maintained by each Party; provided, however, the Customer shall give
the Service Provider written notice (in a writing by e-mail and by U.S. mail) if
a waiver of subrogation is unobtainable, or obtainable only at additional
expense. If the Service Provider upon receipt of such notice agrees to reimburse
the Customer for such additional expense, the Customer shall obtain such waiver
of subrogation. If a waiver is unobtainable or the Service Provider elects not
to pay the additional expense of a waiver, then neither the Customer nor its
insurers shall waive such subrogation rights.

16.   DISPUTE RESOLUTION

  16.1   Dispute Resolution Procedures

  (a)   Subject to the provisions set forth in Exhibit 8, the “Governance”
Exhibit, any dispute between the Parties either with respect to the
interpretation of any provision of this Agreement or with respect to the
performance hereunder by the Service Provider or by

Page 67



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      the Customer or their respective Affiliates shall be resolved as specified
in this Section 16.1.

  (i)   Initially, the Customer PM and the Service Provider AE shall attempt to
resolve all disputes. If they are unable to resolve a dispute in an amount of
time that either Party deems reasonable under the circumstances, such Party may
refer the dispute for resolution in accordance with the procedures set forth in
Exhibit 8, “Governance” to the governance.     (ii)   Upon the written request
of either Party after the Customer PM and Service Provider AE have sought to
resolve a problem pursuant to Section 16.1(a)(i) above, a dispute shall be
submitted to governance for resolution.     (iii)   A meeting shall be convened
in accordance with the procedures set forth in Exhibit 8, “Governance”, within
ten (10) business days of submission of such matter to governance and thereafter
as often as necessary to gather and furnish to each Party all non-privileged
information with respect to the matter in issue which is appropriate and germane
in connection with its resolution.     (iv)   In accordance with the procedures
set forth in Exhibit 8 “Governance”, the Parties shall discuss the problem and
negotiate in good faith in an effort to resolve the dispute without the
necessity of any formal proceeding relating thereto.     (v)   During the course
of such negotiation or additional negotiations pursuant to Section 16.1(c)
below, all reasonable requests made by one Party to the other for non-privileged
information reasonably related to this Agreement, will be honored in order that
each Party may be fully advised of the other Party’s position.     (vi)   The
representatives of the Parties meeting pursuant to the procedures set forth in
the Governance Exhibit will determine the format for such negotiations, which
may include the preparation of agreed upon statements of fact or written
statements of position furnished by each Party to the other Party.

  (b)   If the dispute is not resolved within ten (10) business days after it
was first referred for resolution in accordance with procedures set forth in the
Exhibit 8, “Governance”, then the dispute shall be escalated to the Customer’s
Senior Vice President, Administrative Services and the Service Provider’s
General Manager, BTO Americas for their review and attempted resolution.
Notwithstanding anything to the contrary in Section 16.1(e), the time periods
set forth in this Section 16.1 may be stayed upon unanimous vote of its members
to take such action.     (c)   The representatives of each Party designated
pursuant to Section 16.1(b) will confer as often as they deem reasonably
necessary to gather and furnish to the other all information with respect to the
matter in issue which the Parties believe to be appropriate and germane in
connection with its resolution. The designated representatives shall discuss the
problem and negotiate in good faith in an effort to resolve the dispute without
the necessity of any formal proceeding. The specific format for the discussions
will be left to the discretion of the designated senior corporate executives,
but may include the preparation of agreed-upon statements of fact or written
statements of position..     (d)   Any written or oral statement or offers of
settlement made in the course of the dispute resolution process set forth in
this Article will (i) be Confidential Information, (ii) not be offered into
evidence, disclosed, or used for any purpose other than the dispute resolution
process, and (iii) not constitute an admission or waiver of rights. Each Party
shall

Page 68



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

      promptly return to the other, upon request, any written statements or
offers of settlement, including all copies thereof.     (e)   Formal proceedings
for the resolution of a dispute may not be commenced until the earlier of:
(i) one of the two representatives designated pursuant to Section 16.1(b)
concluding in good faith that amicable resolution through continued negotiation
of the matter does not appear likely; or (ii) forty (40) business days after the
initial referral under Section 16.1(b) above referring the dispute to the
designated senior corporate executives. Notwithstanding any other provision of
this Section 16.1, either Party may resort to court action for injunctive relief
at any time if the dispute resolution processes set forth in this Section may
permit or cause irreparable injury to such Party or any third party claiming
against such Party, due to delay arising out of the dispute resolution process.

  16.2   Continued Performance

The Parties agree to continue performing their respective obligations under this
Agreement while the dispute is being resolved unless and until (i) authority to
do so is granted by the Customer or conferred by a court of competent
jurisdiction; (ii) the Term has properly and permissibly terminated or has
expired and all Termination/Expiration Assistance required to be provided has
been performed and completed by the Service Provider in accordance with this
Agreement; provided that the Customer withholding payment of disputed Fees and
other charges as permitted under Section 9.8 (Disputed Fees/Credits) will not
considered to be preventing the Service Provider from performing its
obligations; or (iii) the Service Provider has terminated this Agreement
pursuant to Section 12.2 and the Customer fails to pay for the
Termination/Expiration Assistance pursuant to the terms of this Agreement.
Without limiting the generality of the foregoing, the Service Provider agrees
that it shall not, for any reason, interrupt the provision of Services
(including Termination/Expiration Assistance) to Customer or disable any
hardware or software used to provide the Services or perform any other action
that prevents, impedes or reduces in any way the provision of the Services or
the Customer’s ability to conduct its activities, unless authorized to do so by
the terms of this Section 16.2.

  16.3   Expedited Dispute Resolution

The Parties agree that the following expedited timeframes shall apply to the
dispute resolution process set forth in this Article 16 with respect to disputes
arising under Section 3.2, Section 9.5, payment disputes or disputes arising
under Section 9.8 hereof: (i) five (5) business days instead of ten
(10) business days for resolution of matters pursuant to Section 16.1(a)(iii),
and (ii) fifteen (15) business days instead of forty (40) business days for
resolution of matters pursuant to Section 16.1(e).

17.   GENERAL

  17.1   Relationship of Parties; Publicity

This Agreement shall not be construed as constituting either Party or its
Affiliates as partner, joint venturer or fiduciary of the other Party and its
Affiliates or to create any other form of legal association that would impose
liability upon one Party or its Affiliates for the act or failure to act of the
other Party and its Affiliates or as providing either Party or its Affiliates
with the right, power or authority (express or implied) to create any duty or
obligation of the other Party and its Affiliates, except as provided in
Section 8.3.
No public disclosures by either Party relating to this Agreement, except for
(i) internal announcements, or (ii) disclosures required to meet legal or
regulatory requirements beyond the reasonable control of the disclosing Party,
shall be made without the prior written approval of authorized representatives
of the other Party, except that either Party may include the other Party’s or
its Affiliates’ name and a factual summary of the work performed under this
Agreement on employee bulletin boards, in internal business planning documents
and in its annual report to stockholders, and unless and until the Customer
notifies the Service Provider in writing to the contrary, the Service Provider
may include the Customer’s name and a factual

Page 69



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

description of the work performed under this Agreement in a list of references
and in the experience Section of proposals to third parties.

  17.2   Entire Agreement, Updates, Amendments and Modifications

This Agreement (including the Exhibits and the Schedules to the Exhibits)
constitutes the entire Agreement of the Parties with regard to the Services and
matters addressed herein. All letters, proposals, discussions and other
documents regarding the Services and the matters addressed in this Agreement are
superseded by and merged into this Agreement and therefore are of no further
force or effect. Updates, amendments and modifications to this Agreement may not
be made orally, but shall only be made by a written document signed in the case
of this Agreement by duly authorized representatives of both Parties. In the
case of the Customer, only the Senior Vice President, Administrative Services or
that person’s designee shall have contract signature authority with respect to
this Agreement. Any terms and conditions varying from this Agreement on any
order or written notification from either Party or its Affiliates shall not be
effective or binding on the other Party or its Affiliates except as specifically
permitted by Section 17.10 hereof.

  17.3   Force Majeure

  (a)   Except as set forth in Section 17.3(d), neither Party shall be liable
for any default or delay in the performance of its obligations hereunder if and
to the extent and while such default or delay is caused, directly or indirectly,
by a Force Majeure Event. The failures of independent third party providers of
services used by the Service Provider shall not be considered Force Majeure
Events to the extent the Service Provider has committed that its delivery of the
Services is designed to accommodate such failures.     (b)   If a Force Majeure
Event occurs, the non-performing Party will be excused from any further
performance or observance of the obligation(s) so affected for as long as such
circumstances prevail and such Party continues to use commercially reasonable
efforts to recommence performance or observance whenever and to whatever extent
possible without delay. Any Party so delayed in its performance will immediately
notify the other by telephone and describe at a reasonable level of detail the
circumstances causing such delay (to be confirmed in writing within twenty-four
(24) hours after the inception of such delay).     (c)   If any Force Majeure
Event substantially prevents, hinders, or delays performance of the Services
necessary for the performance of the critical functions of the Customer users,
as identified by the Customer, of such Services for more than twenty-four
(24) hours, then at the Customer’s option:

  (i)   the Customer may, at is sole discretion, procure such Services from an
alternate source. If (i) Customer has not terminated this Agreement or the
affected Services pursuant to Section 17.3(c)(iii), (ii) the Customer continues
to make payment to the Service Provider under this Agreement and (iii) the
Customer exerts reasonable efforts to mitigate amounts payable to the alternate
source, the Service Provider will directly and timely pay the alternate source
the full amount charged by such alternate source for the provision of such
Services to the Customer for a period not to exceed six (6) months; or     (ii)
  If after the six (6) month period, the Service Provider has not fully restored
the Services (including satisfying the Service Levels), the Customer may
terminate any portion of this Agreement so affected including, without
limitation, any Service Tower or Service Category and the Fees payable hereunder
shall be equitably adjusted to reflect those terminated Services; provided, the
Customer shall pay all Fees due and payable through the termination date and the
Applicable Termination Fees; or

Page 70



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  (iii)   At any time after the six (6) month period described in item
(ii) above and until such time as the Service Provider has fully restored the
Services (including satisfying the Service Levels), the Customer may terminate
this Agreement or the affected Service Tower or Service Category as of a date
specified by the Customer in a written notice of termination to the Service
Provider, and in such event the Customer will pay all Fees due and payable
through the termination date and the Applicable Termination Fees. If the
Customer elects such termination, the Customer shall not be obligated to pay any
other termination fees, however described.

  (d)   Notwithstanding the foregoing, the Service Provider shall be obligated
to perform the Business Continuity Planning Services and Disaster Recovery
Services in accordance with Section 3.3 upon the occurrence of a Force Majeure
Event; provided, however, that the Service Provider will be relieved of its
obligation to provide such services to the extent that the Force Majeure Event
substantially impairs or damages (i) the facilities (including equipment,
software and other resources) the Service Provider uses to perform and provide
the ongoing operational aspects of the Services and (ii) the facilities
(including equipment, software and other resources) that the Service Provider
uses to perform and provide the Disaster Recovery Services and the use by the
Service Provider of reasonable precautions would not have avoided the
simultaneous impairment of its operational and back-up facilities by the Force
Majeure Event(s). In the event of a Force Majeure Event affecting the Customer,
this Section 17.3 will not limit or otherwise relieve the Customer’s obligation
to pay any monies due the Service Provider under the terms of this Agreement,
except as provided in Section 17.3(c)(iii) and Section 3.3.

  17.4   Waiver

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.

  17.5   Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties’ original
intentions as nearly as possible in accordance with applicable law(s).

  17.6   Counterparts

This Agreement shall be executed in counterparts. Each such counterpart shall be
an original and together shall constitute one and the same document.

  17.7   Governing Law

This Agreement and any and all claims and disputes arising out of or in
connection with or related to the relationships and arrangements between the
Customer Group and the Service Provider and its Affiliates described in this
Agreement will be governed by and construed in accordance with the laws of the
State of Ohio and the United States of America except where local mandatory law
applies. The Parties hereby (a) agree that the U.S. District Court in Columbus,
Ohio, or if such court does not have subject matter jurisdiction, the
appropriate state or superior court sitting in Columbus, Ohio, shall have
non-exclusive jurisdiction over the actions arising out of or related to or in
connection with this Agreement and the subject matter of this Agreement, whether
in contract, tort, or any other form of action (“Action”); (b) agree to initiate
any such Action against the other Party only in such courts; (c) agree that they
shall not raise any defense to the lawful jurisdiction of such courts; and
(d) agree that they shall not attempt the removal of any Action to any other
court, whether local, state or federal courts of the United States or the courts
of any other country.

Page 71



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  17.8   Binding Nature and Assignment

This Agreement will be binding on the Parties and their respective successors
and permitted assigns. Except as provided in this Section 17.8, neither Party
may, or will have the power to, assign this Agreement or any rights hereunder
without the prior written consent of the other, which consent shall not be
unreasonably withheld, except that (a) the Customer may assign its rights and
obligations under this Agreement, without the approval of the Service Provider
(i) to an entity that acquires all or substantially all of the assets of
Customer or which is the successors in a merger or acquisition involving
Customer or (ii) in whole or in part, and in the cases of items (i) and (ii) of
this Section to an Affiliate which expressly assumes the obligations and
responsibilities of the Customer hereunder and (b) the Service Provider may
assign its rights to payment under this Agreement. The assigning Party shall
remain fully liable for and shall not be relieved from the full performance of
all obligations under this Agreement. Any attempted assignment that does not
comply with the terms of this Section 17.8 shall be null and void.

  17.9   Notices

  (a)   Whenever one Party is required or permitted to give legal notice to the
other Party under this Agreement, such legal notice will be in writing unless
otherwise specifically provided herein and will be deemed given when delivered
in hand, one (1) day after being given to an express courier with a reliable
system for tracking delivery, or five (5) days after the day of mailing, when
mailed by U.S. mail, registered or certified mail, return receipt requested,
postage prepaid. Operational notices may be sent via e-mail.     (b)   Legal
notifications will be addressed as follows:

              In the case of the Service Provider:   In the case of the
Customer:
 
  International Business Machines   NiSource Corporate Services Company
 
  Corporation   801 East 86th Avenue
 
  Account Executive Office   Merrillville, IN 46410
 
  NiSource Corporate Services Company   Attn: Chief Financial Officer
 
  801 East 86th Avenue    
 
  Merrillville, IN 46410    
 
  Attn: IBM Account Executive    
 
       
 
  with a copy to:   with a copy to:
 
       
 
  IBM Business Consulting Services   NiSource Inc.
 
  Building 2   801 East 86th Avenue
 
  Route 100   Merrillville, IN 46410
 
  Somers, NY 10589   Attn: General Counsel
 
  Attn: Vice President and Assistant    
 
  General Counsel    
 
  (914) 766-9217 (Fax)    

  (c)   Operational notifications will be addressed to the Service Provider AE
and the Customer PM.

Either Party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

Page 72



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  17.10   No Third Party Beneficiaries

  (a)   The Parties do not intend to create for any third party beneficiary
rights for any Person other than (i) each member of the Customer Group and, to
the extent the Service Provider is required to provide Services to them under
this Agreement, the divested entities and operations as permitted in this
Agreement in accordance with Section 17.10(b) below, each of which shall be a
third party beneficiary under this Agreement for all purposes including
enforcement, and subject to the provisions of Section 17.10(b) below, and
(ii) the third parties identified in Section 14 (Indemnities) who shall have the
rights and benefits described in that Section.     (b)   Customer will ensure
that the members of the Customer Group and the divested entities and operations
as permitted in this Agreement shall communicate and operate with the Service
Provider, and bring all actions, claims, demands and other disputes with respect
to the Service Provider, this Agreement and the Services, through the Customer
acting in its individual capacity or as agent of the aggrieved members of the
Customer Group or such divested entities and operations; provided, however, any
such third party beneficiary may take any action to enforce its rights under
this Agreement in any instance in which the action, claim or demand may only be
brought, filed or otherwise made under applicable law by such third party
beneficiary. For avoidance of doubt, any action, claim, or dispute of or by a
member of the Customer Group or a divested entity or operation or any
indemnified party under Article 14 shall be subject to any and all limitations
and defenses available to the Service Provider under this Agreement or
otherwise, as well as the dispute resolution process set forth in Article 16.
All rights of the Customer Group members and each divested entity or operation,
or any beneficiary under Article 14, are, and shall remain throughout the Term
and thereafter, subject to any waiver, amendment, change, or other modification
to this Agreement agreed between the Service Provider and Customer, irrespective
of any reliance or change in position of the Customer Group members or any
approval of any such Customer Group member, divested entity or operation, or
indemnified party pursuant to Article 14, and no consent, agreement or approval
of such Customer Group member, divested entity or operation, or indemnified
party pursuant to Article 14 shall be required for such waiver, amendment,
change or other modification.

  17.11   Other Documents

Upon request of the other Party on or after the Effective Date or any amendments
or modifications thereto, each Party shall furnish to the other such certificate
of its Secretary, certified copy of resolutions of its Board of Directors, or
other documentation, as shall evidence that this Agreement or any amendment or
modification thereto has been duly executed and delivered on behalf of such
Party or its Affiliates.

  17.12   Liens

The Service Provider will not file and will not by action or inaction file or
permit any Affiliate or subcontractor to file, any materialmen’s or mechanic’s
liens or similar liens against the real and personal property of the members of
the Customer Group, and the Services. Should any such lien or lien claim be
asserted for any reason, the Service Provider will satisfy the lien or otherwise
remove it or cause it to be removed at its sole cost.

  17.13   Headings

All headings herein and the table of contents are not to be considered in the
construction or interpretation of any provision of this Agreement. This
Agreement was drafted with the joint participation of both Parties and shall be
construed neither against nor in favor of either, but rather in accordance with
the fair meaning thereof.

Page 73



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

  17.14   Remarketing

The Customer may not remarket all or any portion of the Services provided under
this Agreement.

  17.15   Commencement of Actions

Neither Party may bring an action, regardless of form, arising out of this
Agreement more than four (4) years after the later to occur of the date on which
the cause of action has arisen or the date such cause of action was or should
have been discovered.

  17.16   Currency

All references to payments or credits in this Agreement shall refer to payments
or credits in United States dollars and all payments and credits between the
Parties pursuant to this Agreement shall be transacted in United States dollars
unless a different currency is expressly agreed upon by the Parties with respect
to a specific matter.

  17.17   Consents and Approvals

The Parties agree that, except as otherwise specified herein, in any instance
where a consent, approval or agreement is required of a Party in order for the
other Party to perform under or comply with the terms and conditions of this
Agreement, then such Party will not unreasonably withhold or delay such consent,
approval or agreement and where consent, approval or agreement cannot be
provided, the Party shall notify the other Party in a timely manner.

  17.18   Professional Advice

Notwithstanding anything to the contrary in this Agreement, the Service Provider
will not be required to provide, and nothing in this Agreement will be construed
as provision by the Service Provider of, any legal, audit, attest, tax or other
similar professional advice.

  17.19   Duty to Mitigate

Neither Party will have an obligation to pay damages or to provide
indemnification for Losses for which the other Party (or in the case of
indemnification, the Indemnitee) had an opportunity but failed to take
reasonable measures to mitigate, to the extent that failure to so mitigate would
result in a reduction of damages or Losses recoverable under applicable
principles of contract law.

  17.20   Remedies

Except for any remedy that is expressly indicated as the sole and exclusive
remedy for the event or circumstance to which it applies, all remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to either Party at law, in equity or otherwise,
subject to the provisions of this Agreement.

Page 74



--------------------------------------------------------------------------------



 



     
Customer/Service Provider Confidential
  Execution Copy

     IN WITNESS WHEREOF, each of the Parties hereto, by duly authorized
representatives, has hereby executed this Agreement.

     
NISOURCE CORPORATE SERVICES COMPANY
  INTERNATIONAL BUSINESS MACHINES
CORPORATION
 
   
By: /s/ Robert C. Skaggs, Jr.
  By: /s/ Maureen A. Sweeny
 
   
Name: Robert C. Skaggs, Jr.
  Name: Maureen A. Sweeny
 
   
Title: President
  Title: Vice President
 
   
Date: 6/20/05
  Date: 6/20/05

Page 75